Approval of the Minutes
The Minutes of yesterday's sitting have been distributed.
Are there any comments?
Madam President, I want to apologise for my absence yesterday. This was due to Air France notifying my travel agent that my flight from London City was cancelled. In fact the flight went but by that time I was re-routed to Basle and finally got here at 7.30 p.m. instead of 5 p.m. for the opening of the sitting. I wonder if your services would drop a note to Air France asking them not to do this again.
However, I have to report that I managed to get here in time for the production of Don Giovanni at the Strasbourg Opera. I thank the City of Strasbourg for allowing me and several other Members to go - a splendid production.
Madam President, my name is not on the attendance register. I should like this to be corrected as I was here yesterday.
The same applies to me, Madam President. I cannot see my name on the attendance register, but my neighbours can confirm that I was here.
Madam President, my name is also not on the attendance register, yet I too was here yesterday. I would be grateful if my name could be added.
That will be corrected.
(The Minutes were approved)
Statement by the President
I would inform the House that I have received a request from five political groups - the Group of the Party of European Socialists, the Group of the European Liberal, Democrat and Reform Party, the Green Group in the European Parliament, the Confederal Group of the European United Left - Nordic Green Left and the Group of Independents for a Europe of Nations - asking for a topical and urgent debate under Rule 47 to be held on Thursday from 3 p.m. to 4 p.m. on the arrest of General Pinochet in the United Kingdom.
I should first like to inform you of the implications of this, because we adopted our agenda yesterday. This is therefore an amendment to the agenda. If this proposal by the groups is accepted, the whole procedure under Rule 47 will have to be applied. This means that the Conference of Presidents will have to be convened this morning. The results of its meeting will have to be announced to Parliament at the beginning of this afternoon's sitting. Any objections will have to be tabled by 8 p.m. this evening and put to the vote at the beginning of tomorrow morning's sitting. The deadlines would then be as follows: motions for resolutions would have to be tabled by 4 p.m. today, and joint motions and amendments by 4 p.m. tomorrow.
Madam President, there was a preliminary discussion of this yesterday. After the group chairmen met last night there was agreement among a great many of the groups that we should use the opportunity this week to have some immediate discussion of a political nature in this House. Clearly an urgency debate is the most relevant, given that this is not an issue on which we need a statement from either the Council or the Commission. It was the feeling of all of us that this should be put to the House. I regret that it has to be through such a bureaucratic procedure as you have just described. If that is all that our Rules allow, then so be it. My group is in favour.
Madam President, I want to speak against this motion, but first I want to explain why to my parliamentary colleagues. In the last few hours, significant legal decisions have been taken in my country which affect this debate.
For one thing, the examining magistrate has amended the warrant. For another, the public prosecutor's office has appealed against the warrant on the grounds that, in its opinion, the judge is not empowered to issue it. And, finally, the judge has established a period for the parties involved - the accused and the prosecutor - to state their positions on a possible asylum appeal. So I think we should let the court do its work and only indulge in political interpretations once the court has made its decision.
This makes it inappropriate, in my view, to interfere in the work of the court at this time and I call on my colleagues in this House to make the cries for an independent judiciary compatible with political initiatives that in fact, taken at the wrong time, do nothing but put pressure on the independence of the judiciary.
Madam President, this Parliament has been calling for General Pinochet to be put on trial for a very long time. This should normally have happened in his own country, Chile, but apparently this has not been possible because the dictatorships have been maintained. The Community treaties now provide for a European legal area, so what is involved is the application and implementation of that European legal area. Parliament is not going to interfere in the legal procedures, but it ought to take this opportunity to highlight the unity of all our peoples and all our governments in the fight against the international terrorism represented by the dictatorship, genocide and cruelty that General Pinochet inflicted on his people and on European citizens. According to the most recent estimates, almost 100 European citizens were assassinated by General Pinochet's government. Therefore, this Parliament must immediately give its opinion on the issue.
Having heard one speaker for and one against, I now put the request to the vote.
(Parliament approved the request)
Decision on urgent procedure
The next item is the vote on the request for urgent procedure concerning the proposal for a Council Directive amending Council Directive 94/4/EC and the proposal for a Council Regulation amending Council Regulation (EC) 355/94 and extending the temporary derogation applicable to Germany and Austria.
Madam President, this proposal for a directive relates to Austria and Germany's derogation from the duty-free arrangements. There has been a legal vacuum here since 1997, because the arrangements were in force until December 1997. That is why we are rather surprised that the proposal was only forwarded to us in September. We have hardly had any time to consult on this, and yet we do consider it to be an important matter. I propose, therefore, that we reject the request for urgent procedure. We will endeavour to produce a report for the November part-session, but at the latest for the December part-session.
(Parliament rejected the requests for urgent procedure)
1999 Budget - Expiry of ECSC Treaty - 1999 ECSC Budget
The next item is the joint debate on the following reports:
A4-0360/98 by Mrs Dührkop Dührkop, on behalf of the Committee on Budgets, on the draft general budget of the European Communities for the 1999 financial year (SEC(98)0800 - C4-0300/98); -A4-0361/98 by Mr Viola, on behalf of the Committee on Budgets, on the draft general budget of the European Communities for the 1999 financial year - Section I, European Parliament - Annex: Ombudsman; Section II, Council; Section IV, Court of Justice; Section V, Court of Auditors; Section VI, Economic and Social Committee - Committee of the Regions (C4-0300/98); -A4-0330/98 by Mr Giansily, on behalf of the Committee on Budgets, on the communication from the Commission on the expiry of the ECSC Treaty: financial activities (COM(97)0506 - C4-0573/97); -A4-0363/98 by Mr Giansily, on behalf of the Committee on Budgets, on the draft ECSC operating budget for 1999 (SEC(98)0966 - C4-0394/98).
Madam President, I pointed out yesterday that my opinion on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy had not been reproduced in full in Mr Giansily's report. The President said that a corrigendum would be published. However, I have just been to get this, and Mr Giansily's report is available, but without opinions from any of the committees. How is this possible? Madam President, I would ask you to ensure that this document is correctly printed!
The matter you have raised is being investigated, Mrs Lulling.
Madam President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, before getting into this debate on the budget, I would like to thank all the members of the Committee on Budgets' secretariat, not just for their great professionalism in preparing this budget, but also for their good humour which always kept me going. I would also like to thank my fellow rapporteurs from the relevant committees for their close collaboration.
The 1999 European Union budget we are debating today, the first in euros, falls within an unusual context compared with previous financial years. The 1999 budget is the last under the current financial perspective and will therefore mark the end of an era. But at the same time it should constitute the point of departure for a new interinstitutional agreement and a new financial perspective that must fulfill the provisions of Article F.3 of the Treaty on European Union concerning the availability of means. In addition, it must also provide - and we have all committed ourselves to this - the pre-accession financing to facilitate the future enlargement of the Union towards the east, and it must respond to the challenges of monetary union.
Therefore, in its guidelines for the budgetary procedure, voted on at the beginning of April, Parliament came out in favour of making the 1999 budget a transitional budget, a bridging budget, rather than one representing a fresh start. At that time, Parliament already wanted to send a clear signal to the Council indicating that the negotiation of the new financial perspective and the 1999 budget are not two separate issues, but are directly linked in time and content, and that if no interinstitutional agreement is reached, the 1999 budget will serve as the basis for the draft budget for 2000, in accordance with Article 203.
The budgetary guidelines adopted also set out the conditions that Parliament regards as the sine qua non for reaching agreement and fulfilling the commitment to adopt a budget that is roughly in line with the average increase in payments by the Member States.
In its preliminary draft budget, the Commission notes an increase of 6.4 % in commitment appropriations over 1998. So this draft budget broadly balances Parliament's priorities, Member States' demands and its own needs, and it must be financed with 1.11 % of the Member States' GNP.
However, a figure of 1.09 % of GNP is specified to finance the Council's draft budget - 0.18 % below the ceiling of 1.27 % - yet we must take account of the fact that, in accordance with the Council's forecasts, compulsory expenditure commitment appropriations have increased by more than 11.5 %. The Council's apparent rigour as regards the overall figure is, nonetheless, conditional on compliance with the unilateral decisions of the Edinburgh and Cannes Councils, whose funding is strictly met by the Council with no thought to the effectiveness of the expenditure, while other policies suffer significant and apparently arbitrary cuts.
Let me give one very telling example: in the explanatory statement to its first reading of the budget, the Council recognises the undoubted success of the Leonardo da Vinci programme but it then immediately moves on to cut the programme by the reasonable sum of EUR 100 million. The infinite consistency of the Council becomes even clearer if we take the trouble to read the Cardiff conclusions of 16 June and contrast them with the Council's first reading. Evidently, accountancy is the Council's only concern: the bottom line is all that matters, regardless of any policy aims. In this situation, which deep down is no different from previous financial years, Parliament's task is to form a political budget that is consistent with its priorities as expressed in the guidelines.
Moving on to Category 1 - agriculture - I would point out that, for the first time in a budgetary year, Category 1 and Category 2 expenditure is almost balanced. This responds on the one hand to the compliance with the last year of the financial perspective and on the other hand, and most important, to the development of the ad hoc procedure that has made it possible to reduce agricultural expenditure over the last few financial years, clearly demonstrating that, in the past, the Commission has overestimated budgetary needs. Consequently, the agriculture budget is now well below the guideline, which has become a ceiling that is far above real needs and not likely to limit the increase in agricultural expenditure.
In its resolution on the ad hoc procedures provided for in the Interinstitutional Agreement of 29 October 1993, the European Parliament stresses the importance of a number of longstanding issues that, in its opinion, ought to be included in the procedure. But, as rapporteur, I really must express my disappointment at the development of the ad hoc procedure for the 1999 budget. Instead of making progress, we have, I think, taken a step backwards because of the Council's unwillingness to look at the main elements proposed by Parliament - classification, the creation of a reserve, the legal basis for this process - and hold a serious debate on them before first reading. The Council is thus postponing crucial parts of the debate until the Commission presents its Letter of Amendment after Parliament's first reading. This stance by the Council will not facilitate negotiations ahead of second reading where the agenda is already full. But it must be clear that Parliament confirms its commitment to the ad hoc procedure - by way of derogation from Article 14 of the Financial Regulation - which should take account of Parliament's requests, irrespective of the category of the expenditure. Consequently, Parliament is obliged to reiterate at its first reading the requests presented in the conciliation on the Council's first reading.
As regards Category 2 - Structural Funds - I also want to mention Parliament's guidelines first. They include absolute respect for the financial perspective and the Interinstitutional Agreement, but ask for the possibility of extending the programming period to be considered in order to facilitate cofinancing. That is why at first reading an amendment was tabled to place EUR 1 500 million of commitment appropriations and EUR 250 m of payment appropriations in a special reserve pre-allocated only to Member States that have a lower than average rate of uptake and on condition that these appropriations can be extended, if unused, for the benefit of the same beneficiaries. The same amendment reduces the payment appropriations for the Funds by EUR 500 m, given that this decision is compatible with the forecast of needs and above all with Letter of Amendment No 2/98 to the supplementary and amending budget and the Notenboom procedure which increases the payment appropriations by EUR 871 m. However, before any Member States rub their hands with glee, it must be quite clear that the amendment sets out some explicit conditions. To make matters even clearer, it would perhaps be appropriate to remember that Category 2 is non -compulsory expenditure.
Within this category, Parliament is committed to financing the PEACE initiative for Ireland, aware that the Stormont Agreement represents a historic step forward. It accepts the Commission proposal on this, but readjusts it in line with Parliament's decision on the RECHAR, REGIS and RESIDER initiatives.
In its guidelines, Parliament states that it wants to adopt a budget which takes account of its priorities, and that it must be a budget for the citizens. The human dimension of the budget is nowhere more tangible than in Category 3 concerning the Union's internal policies. However, at its first reading, the Council transforms this category into the ultimate dogsbody, cutting it to levels below the 1998 budget. The view of the Committee on Budgets is that even in a strict regime, the activities financed should demonstrate to the citizens the importance that Parliament attaches to their priorities: employment and other social actions, education and training, the protection of the environment in accordance with the Kyoto commitment, consumer information and, finally, transport safety. That is why it wants to increase funding for measures where the European dimension can be clearly seen, as in the creation of pilot projects and preparatory actions in the areas of education, innovation and training leading towards a Europe of Knowledge, actions intended to improve multicultural integration, and actions to combat violence against women.
I do not want my remarks on Category 3 to turn into a long list, so I will just highlight two points. First, I call on the Council to reach an agreement quickly with Parliament on the financing of the fifth framework programme for research, and to permit an exact allocation of the funding for the programme during the 1999 budgetary procedure. At first reading, Parliament is opting to allocate the amount proposed by the Commission in its draft budget. Secondly, with a view to the forthcoming entry into force of the Treaty of Amsterdam, and Article 73k in particular, Parliament is creating a European Refugee Fund under Category 3, taking account of the common interest to the Member States of a European Union asylum policy.
While Parliament needs to keep an eye on the internal policies of the Union, it is also concerned about its external policies. Parliament is committing itself to the Cannes agreement - although it never accepted it - provided that it is not implemented at the expense of the Union's other external obligations. In its draft, the Council makes large cuts to Category 4 with no credible or realistic explanation. If I were cynical, I might say that the cuts are simply due to the need to square the accounts now that the PHARE programme has grown by an additional EUR 150 m.
It is somewhat strange that the Council forgets budgetary rigour when increasing a programme that has serious difficulties in terms of absorption capacity, with implementation figures well below the amount allocated. In total consistency with its guidelines for the 1999 budget, Parliament proposes to distribute EUR 200 m of PHARE funding to all chapters on external actions.
In line with previous financial years, and given the difficulties involved in correctly implementing the external programmes, Parliament is allocating EUR 30 m to the reserve for Item B7-541 - reconstruction of the former Yugoslavia - until the Commission presents a new draft regulation for this action. It is also proposing to allocate a significant share of the funding for the TACIS programme to the reserve while waiting for the Commission to present a global strategy to Parliament for responding to the serious financial crisis in Russia.
And, as I come to the end, I want to focus on two fundamental points relating to Category 5.
The first point could be called 'the BAT story' - although it has nothing to do with Batman - as it deals with a subject many chapters have already been written about. It began, in fact, before the steady rise of the so-called mini-budgets, when it was decided to convert these appropriations into staff posts - some 2000 - by transferring expenditure from Part B to Part A of the budget, a change that will be completed in 1998. However, it must be noted that the Commission has continued to use external staff through technical assistance offices financed under Part B, that is, from operational expenditure. In turn, this has meant considerable reductions in the total operational amounts for the programmes. For example, EUR 14 m of operational expenditure for the Socrates programme has been used as administrative expenditure. Parliament reaffirms its attachment to compliance with the Financial Regulation, which divides the expenditure between Part B and Part A, and is tabling amendments along these lines. However, at the same time, it is committed to a radical revision of the structure of the budget to focus more on an objective-based budget. That is why it is asking the Commission to provide the details for the new presentation of the tables annexed to chapters 11 and 70.
I regard the second item in Category 5 as a source of shame to the Member States, given that it involves the funding of the officials' pensions. It turns out that up until 1997 the Member States only partly paid, and indeed before 1982 did not pay at all, the employer's share of the premium for the staff's pension scheme, with the result that the intended budget for pensions is still in deficit in 1998. And I have to ask: what would happen to a businessman who did not fulfil his social security obligations in any one of the Member States?
Parliament is therefore proposing the budget structure for an adequate pension fund for the staff of the institutions and bodies of the Union, and is calling on the Commission to present a proposal for a pension fund before 31 March 1999. The Commission must present a proposal for the amendments to the regulations applicable to officials and other servants of the European Communities, 'Staff Regulations', which might be needed to establish such a fund. And we should also remember that the British Presidency already recognised, during its first tripartite dialogue with Parliament, the need to find a solution in this respect as soon as possible. That is why Parliament is asking for this matter to be included in the negotiations on the new Interinstitutional Agreement.
Everything I have said is intended to affirm that Parliament is going to adopt a budget with a new balance, in response to its obligations towards European citizens.
Finally, and this particularly concerns the Council, which has patiently listened to this statement of everything they already know, I have here 'the final outline' which means going back to the start of my speech, recalling the link between the 1999 'bridging' budget, the negotiations on the new financial perspective and the Interinstitutional Agreement. Parliament realises that is necessary to make the Council aware that time is pressing and that an agreement should be reached before the European elections in June 1999. At the same time, it notes that the Council has not demonstrated a great deal of interest in seriously initiating dialogue.
Therefore, Parliament is tabling some amendments to raise the 1999 budget to around 1.17 % of GNP. It must thus be understood that these amendments to reserves are simply intended to safeguard the rights of Parliament in case there is no agreement on the financial perspective. But as I used pyrotechnical terms earlier, I must make it very clear that these amendments are not, however, the result of fireworks from Parliament. The rights that Parliament wants to see safeguarded in the Interinstitutional Agreement, in view of the entry into force of the Treaty of Amsterdam, are contained in Parliament's mandate to Joan Colom, who joins me in signing the amendments on reserves. As rapporteur for the financial perspective, he will be speaking on that issue.
And now I really am ending, Madam President, but I would like a few more seconds: I want to call on the Council to agree with Parliament's position. I would like to carry out a short exercise in accounting with the Council. The small saving the Council makes in its accounting at its first reading represents roughly 40 000 pesetas a year for the Spanish citizen. With 40 000 pesetas the Council and I could share about 200 beers, at 200 pesetas a beer, over the next 12 months. I sincerely believe that this is no way to respond to the challenges facing the Union.
Madam President, ladies and gentlemen, the total for Category 5, administrative expenditure, has been set at EUR 4.7 billion, with an increase of 4 % - or EUR 182 million - over 1998. Of this sum, EUR 1 579.5 m represents the total budget for the 'other institutions', with an increase of just under 1.55 % as compared with 1998. This, clearly, is a modest increase, an indication of the rigour shown by all the 'other institutions' when drawing up their budgets. Rigour has been applied in particular by Parliament itself, which accounts for almost three fifths of this amount. Despite the option of purchasing IPE IV in Strasbourg, Parliament has curbed its expenditure, registering an increase of just 1.7 %. I believe that this is worthy of note, as it is indicative of the extreme restraint demonstrated by Parliament's administration and by the Budgets Committee, a body very well aware of the need for reliability, rigour and austerity.
In the case both of Parliament and of all the 'other institutions', this budget is unusual in certain respects: it is the first budget in euros, it is the one which will mark the turn of the millennium, with all the ensuing implications for computers, and it is the one which will see the entry into force of the Amsterdam Treaty and the new elections to the European Parliament, with the related expenditure for both Members and the data-processing sector.
Let us now turn to the individual budgets, beginning with our own. Parliament's budget is EUR 923 779 000, with an unused margin of almost 21 million, which confirms that we have always understood this margin not as a target but as an expenditure ceiling. The most significant decisions have been the introduction of a new chapter and a new Article 390 - to be appropriately named to cover the new arrangements governing parliamentary assistants, which are currently being drawn up by the committee responsible and the Council. Yesterday, following the meeting of the Bureau, the Budgets Committee took it upon itself to adopt an amendment, in the light of decisions taken by the Conference of Presidents...
Excuse me, Mr Viola, but I would like to correct that. It was not the Conference of Presidents, but the Bureau of Parliament. I am afraid there is still some confusion over that within the House.
You are absolutely right. That was a slip of the tongue; I meant the Bureau of the European Parliament. In the light of the decisions taken by the Bureau, our committee took it upon itself to adopt by majority vote an amendment which, on the one hand, recognises that Members' travelling allowances must be reimbursed on the basis of the real costs, with a detailed breakdown of these costs, and, on the other, links the implementation of this decision to the Statute for Members, to be brought before this House by 15 December.
I believe that the solution adopted in the committee is a well-balanced one overall, and that it tackles the matter head-on: a Statute for Members, the lack of which creates unequal treatment, inequality and injustice. The crux of the matter is that this fixation with travel expenses is out of all proportion! That is why we turned our attention to this issue and adopted the amendment, which we hope will serve to ensure that the Council, together with the parliamentary committee responsible, will find a solution as soon as possible, as has long been desired by Parliament and as was asserted at the last summit.
As far as the next elections are concerned, the impact on the budget will be approximately EUR 17 m, fully in line with previous years. On staffing, we have shown great restraint here too by allocating only ten new temporary posts, only five of them at grade A, to reinforce the parliamentary bodies involved in the enlargement procedure.
Significant progress has been made in the data-processing sector, although some things still remain to be done - especially on e-mail applications within and between the institutions - and the effects of the transition to the year 2000 need further investigation. For this reason we have decided, through an amendment signed by the chairmen of the two largest groups and by myself, to release EUR 5 m from the reserve. This will be discussed tomorrow.
With regard to buildings policy, it has been decided that the option to purchase the IPE IV building should be exercised with ten-year refinancing, on terms comparable to those applicable for the D3 building in Brussels. This obviously entails substantial budget expenditure: EUR 10.8 m. On the other hand, the saving of EUR 8.3 m made by calculating the annual lease payments for the D3 building was more favourable than expected, and is indicative of a policy leading overall to a considerable reduction in expenditure on property. This has already happened for 1999, and will undoubtedly continue in future years.
As regards the Ombudsman, his increased workload has been noted and, by agreement with the Council, an increase of six posts, three of them in the reserve, has been granted pending submission by the Ombudsman of a global action plan to restructure his secretariat, whereby many temporary posts may need to become permanent. I would just point out in this context that, from now on, the budget for the Ombudsman should constitute a section in its own right. This is provided for in the amended financial regulation discussed in the Budgets Committee, and with some justification, I believe.
With regard to the Court of Justice, which had requested a sizeable increase in posts for the translation directorate, in line with the Council's wishes we have allocated ten new LA posts for translators and four new B5 proofreader posts.
As for the Court of Auditors, its budget has been increased by 11.69 % in view of the decision to allow an extension to its building, for which such a commitment is necessary, and for which total funding of EUR 25 m over five years is planned. We have entered the first five million for to 1999 in the reserve, whilst awaiting the conclusion of the new interinstitutional agreement, which - at least in the Commission's proposal - allowed for this expenditure in the financial perspective, and also whilst awaiting alternative solutions from the Court of Auditors as regards the appropriateness of building a new chamber, given that sufficient chambers already exist in buildings located in Luxembourg.
Moving on to the Committees - the Economic and Social Committee and the Committee of the Regions - it is worth stressing that the role of the latter is much enhanced under the Amsterdam Treaty, which is why we have seen fit to increase the appropriations for meetings, as emerged from the implementation of the 1998 budget.
As we are all aware, Protocol 16 provides for the abolition of the joint organisational structure.This protocol must be applied as soon as the Treaty enters into force, and we have invited the ESC and the CoR to submit their proposals to this effect. We hope that all due regard will thereby be paid to the need to avoid dual expenditure and to guarantee a homogenous staff policy for the ESC and the CoR, with a view to long-term interinstitutional cooperation.
Finally, as regards buildings policy, we were pleased to learn that the ESC and CoR have undertaken to occupy the Belliard I and II buildings, as was suggested by Parliament. These premises are in need of refitting: we have earmarked sums for this refurbishment and hope that it will be undertaken as soon as possible by the two Committees. We believe that they should begin by occupying these two buildings, and only if - as seems likely - these do not prove adequate, should they then occupy the Atrium building.
These are the most significant aspects of the budgets for the 'other institutions'. I believe that we have all done a good job of work, and I should therefore like to thank my colleagues in the Budgets Committee. I hope that this House will endorse our committee's decisions.
Thank you, Mr Viola.
I should like to emphasise one other thing at this point, namely that for the first time our budget is being expressed in euros, with the ECU being replaced after 20 years.
Madam President, ladies and gentlemen, each year I have the honour of presenting to you a report on the ECSC budget. This year it is accompanied by another report, on the Communication from the Commission to the Council on the expiry of the Treaty. In my opinion, these two reports are linked because they have been affected by various events which I wish to highlight and which, as I see it, are not helping to improve Community policy or increase solidarity between the nations of Europe.
Firstly, we should remember that, last year at the same time, by just a few votes and contrary to the opinion of the rapporteur - namely, myself - this House voted in favour of removing the compulsory levy on the turnover of the coal and steel industries. In addition to its symbolic nature, in that this eliminated the only real joint financial contribution binding the European coal and steel industries together, this decision conclusively cut off the source of fresh money which formed the bulk of the ECSC budget. The reason given for this was that the restructuring of these industries was virtually complete and that there was enough money to pay for the management fund until 2002, commitment funds until 2007, the guarantee fund until 2019, the special reserve until 2021 and the former pension fund until 2026. In fact, the ECSC coffers contain ECU 1.2 billion which will basically be enough to finance the operating budgets until 2002, when the Treaty expires, and to pay for the last pensioner until 2026.
Should we take the view that this sector is now positively thriving? First of all, we should remember that it is still shedding jobs: about 11 000 jobs will probably be lost between 1998 and 1999. It may well be possible, in view of the very high volume of funding, to allocate additional appropriations, in line with the positive opinion of the Committee on Budgets, in order to establish an additional ECU 3 million for redeployment aid which could help, as stipulated in Article 56 of the ECSC Treaty, to create new activities capable of reabsorbing the redundant workers into productive employment.
In the same respect, it may be possible and desirable to carry out the proposal in the Communication of 9 June which would allow ECU 60 million to be transferred from the operating budget of the ECSC to the Union's general budget in order to reinforce the Rechar II and Resider II Community initiatives. These two programmes are capable of absorbing the funds in question, between now and the end of 1999, and are totally consistent with the aim of protecting jobs.
Finally, on the initiative of our colleague, Joan Colom i Naval, paragraph 12 of the motion for a resolution before you calls on the Commission to earmark appropriations from the PHARE programme for activities in conjunction with the coal and steel sectors of the applicant countries. We only need to think of Poland or Romania to see that there are good grounds for this request. In fact, by agreeing to the end of this excellent instrument - the ECSC - in 2002, i.e. just before enlargement, the European Union is preventing the countries of eastern Europe from having access to an instrument on which the Union was founded. Is this right? Whatever, it is now clear from the direction taken in recent months, particularly at Amsterdam, regarding the allocation of the ECSC's assets after 2002, that a number of points have now been decided. The first is that the ECSC will certainly expire on 23 July 2002 and that the ECSC assets and their management will most likely be transferred to the remaining communities in the final days of the ECSC. The second point relates to economic and industrial policy aspects. The Committee on Budgets unreservedly supports the Commission's proposal to allocate all the interest earned on the assets to the promotion of research in the coal and steel sectors. Finally, the third point, which I must highlight and which is exactly what our committee said it wanted to see, is that, with regard to intellectual property rights, the dissemination of results to SMEs is to be an element of the sector's research programmes.
To conclude on these two reports, I must acknowledge that they have gained the virtually unanimous support of the members of the Committee on Budgets, unlike last year when the fee problem divided the House. Both texts concerning the ECSC in 1999 therefore have a broad consensus and their adoption on Thursday should not pose any major problems. Furthermore, I should like to thank the draftsmen of the opinions of the other committees, Mrs Graenitz, Mr Blak and Mrs Lulling, who have made a significant contribution to the report of the Committee on Budgets. I would stress to Mrs Lulling that her report does indeed form an integral part of the final report, despite the technical difficulties which seem to have dogged its route to the printers.
I will now, as agreed with the Sessional Services, give the opinion of the UPE Group on the draft budget for 1999. The budget on which we are required to deliver an opinion at first reading will be a difficult one: difficult because of the current situation of uncertainty and the need for rigour, and difficult too because, although this is the last budget coming under the financial perspectives and Interinstitutional Agreement of 1994, our task is to outline the profile of future budgets and to overcome financial constraints, at the risk of surrendering any ambitions we might have.
In preparing the 1999 budget, we must be aware that anything is possible, but nothing is guaranteed. Will the Interinstitutional Agreement be renewed in 1999 and under what conditions? Will the next financial perspectives be sufficient to ensure that spending develops? And if the renegotiations fail, will the reversion to Article 203 of the Treaty and the application of the maximum rate of increase be carried out under conditions acceptable to Parliament? What is certain, in this case, is that budgetary rigour is required of the legislator. Besides, the European Parliament committed itself to this by accepting, in its March resolution on the budgetary guidelines for 1999, a budget whose rate of increase would not be higher than that of the national budgets. This rigour was both imposed on us and freely accepted by us. We still have to agree on how to correctly apply this rigour to spending. The Council's interpretation, which is just to gamble on the levels of under-spending, particularly on internal policies, is unacceptable. What the Council actually wants is a general reduction in all expenditure and, in this respect, it has submitted a draft budget in which appearances are deceptive, in that it confirms the agricultural envelope and the Structural Fund appropriations but also blocks, through significant reductions, any progress in Headings 3 and 4, particularly for research, i.e. internal policies and external measures. We must not be taken in by this. Although the draft budget presents an overall increase of 2.8 % in payment appropriations and 6.1 % in commitment appropriations in relation to last year, actually, by keeping the budget at 1.10 % of the GNP ceiling - whereas, strictly, 1.27 % is available - and by limiting expenditure in the headings which are the most decisive for the future development of the European Union to the ceilings fixed by the Interinstitutional Agreement, the Council is ensuring that future budgets will be paralysed. This planned rigour amounts to sacrificing the future, which is not acceptable.
The rigour required of the budget must be compatible with the development outlook, and the 1999 budget must prepare for the budgets of tomorrow by allowing the Community to meet its commitments, particularly with regard to enlargement. This is why we support the rapporteur's approach which aims to establish special reserves as viable calculation bases for forthcoming financial perspectives in the 2000-2006 period, in accordance with the provisions of the Interinstitutional Agreement. Like the rapporteur, we hope to reach an agreement with the Council on these special reserves because it is the survival of future budgets which is at stake. If the Interinstitutional Agreement is renewed, it must have adequate bases so that the future financial perspectives ensure the development of Community policies and, should the renegotiation of the Interinstitutional Agreement fail, the re-application of Article 203 of the Treaty should not condemn the European Union to the planned spending paralysis. The choice is clear and we approve it.
However, we do not want Parliament's assertion of its prerogatives to cause it to make an unfortunate exception for agriculture expenditure by seeking to limit the appropriations to well below the ceiling of the guideline, in other words to reduce the actual financial requirements of the CAP. Neither must the aim of the budget be to reform the CAP or limit the growth in agricultural expenditure. The aim should be to ensure the correct financing of this while complying with the provisions of the Interinstitutional Agreement and ad hoc procedures.
I have a further comment about the problem of putting the funds intended for humanitarian aid into reserve. Here, Parliament must confirm or reject the position of the Committee on Budgets and must indicate whether the letter of 9 October from Mr Jacques Santer to the President of Parliament is sufficient to allow us to forgive the ECHO managers for their despicable actions which led to the UCLAF report that everyone is talking about but the Members have not yet seen. Just reading the Commission's answers to Members on subjects relating to the budget sometimes produces a real feeling of revolt. For the last ten months, for example, Messrs Papoutsis and Liikanen have been refusing to take responsibility for the former's incapacity to make his departments comply with a legal provision unanimously adopted a year ago by the Committee on Budgets and then by Parliament, for the reason that this is inconvenient to the department's director who really could not care less about the parliamentary vote. Answers phrased in hackneyed, Soviet-style language have now taken over from the initially condescending replies. The scorn displayed by officials towards the Members of this House will only strengthen our resolve. The ECHO scandal proves one thing: that if some Commission officials are doing what they like, it is because the Members of the Commission are too preoccupied with their own interests - I am thinking of ECHO - to waste time supervising them. And it is also because malpractices and bad habits are now second nature, which has led to the development of a principle of out of sight, out of mind, undermining the Commission's credibility. In this Parliament, in our group at least, we are not ready to let the electors believe that we are only interested in retaliation, and we are therefore waiting to find out exactly what happened with ECHO before adopting any position.
More generally, the Council, the Commission and, unfortunately, Parliament too are suffering from Fontainebleau syndrome, each fighting its own corner in pale imitation of Margaret Thatcher, each considering that the State which it represents must reassert its position, regardless of the Community policies founded on solidarity. We will return to this matter in detail when we discuss the report on own resources. However, on behalf of my group, I would like to prepare the ground. Because the common agricultural policy is the cause of certain imbalances, and based on the Fontainebleau agreements among others, the Commission's proposals include reducing the Community contribution to direct aid to farmers and introducing cofinancing for this direct aid between the national exchequers and the European Union budget. The rest of the common agricultural policy as we know it would then be reduced to a vague agricultural structural policy. It is clear that such a proposal, although attractive at first sight, would allow some Member States to reduce their contribution to the European Union to the detriment of the common agricultural policy. This would mean that agricultural policy would have to be partially renationalised and it would also compromise European solidarity, as happened last year when it was decided, as I mentioned at the beginning of my speech, contrary to my proposal as rapporteur, to remove the ECSC levy for the last five years of the ECSC budget.
In the wake of the abandonment of this unique Community tax, the Commission is now proposing to attack the European Union's only integrated policy. Are we mad? Is our Europe of shopkeepers turning into a Europe of horse-traders? Do we really believe that, after having ruined the IGC and botched Amsterdam and Luxembourg, we should now dismantle this unique Community policy because the socialist governments of the United Kingdom and Germany are implementing ultraliberal tax policies in order to win votes? It is time to reflect on this and to seriously ask ourselves what the technocrats, who only have their own interests at heart, are planning for us.
Mr President, as the budget procedure for 1999 progresses it becomes clear that the broad consensus among the institutions of recent years on general budgetary stability for the Union will continue in 1999. All the institutions agree that rigour has to be maintained. At the same time the obligations of the Union in particular with regard to the decisions of the Edinburgh European Council have to be respected. Discussions continue on some aspects. As far as compulsory spending is concerned, the Commission has an amending letter on its agenda for 28 October. It will assess probable additional spending requirements as tightly as possible.
With the amending letter for 1999 and the recently transmitted amending letter to the supplementary and amending budget for 1998 all elements are on the table. This should permit the budgetary authority to come to an overall agreement for 1998 and 1999 by the time of the Budget Council of 24 November at the latest. But this budget exercise is not only about numbers. It also marks further important improvements in the financial management of the Union, and I should like briefly to raise three.
Firstly, the 1999 budget is established on the basis of the new interinstitutional agreement as regards the legal basis. The budget procedure has already shown that the agreement works. At the same time new and experimental activities can still attract initial funding from the Community budget. The Commission and the organisations concerned will benefit from this clarity when it comes to implementing the budget. These were major successes for Parliament in the budgetary field.
Secondly, significant progress is also being made with regard to the Community subsidies. There is a Commission communication imposing clear minimum rules on publicity and collective decision-making for all Community subsidies. It is the result of many parliamentary initiatives. Both Mr Brinkhorst and Mr Tillich have invested a lot of effort in this field and I note with interest that Barbara Dührkop Dührkop is pursuing these same lines.
The new Commission rules come into effect for the execution of the 1999 budget, and efforts are under way to inform and discuss the matter with actual and potential beneficiaries.
A third issue concerns the possible use of operating resources for administrative purposes. In particular the Technical Assistance Offices or 'BATs' as the French abbreviation has it. I understand that the European Parliament wants to change certain practices immediately to improve transparency and control. These objectives are shared by the Commission. I regret it if this has not come out clearly enough in its recent communication on the Technical Assistance Offices, but work needs to continue to make sure that the short-term decisions are also a step towards the medium-term solution. The Commission has put ideas forward in its communication and in its working paper on renewal of the financial regulation. Both seek to establish a closer link between the decisions on the financial and the human resources required for each Community action.
Finally, Parliament is preparing to vote to introduce important additional credits into the 1999 budget by means of its bridging amendment. I understand the role of this in the bargaining process towards the next interinstitutional agreement, but should such an agreement and the cancellation of the bridging credits not occur early enough then the Commission would have, some time in 1999, to call up more funds than needed from the Member States.
Let me conclude by expressing my sincere respect for the formidable work of the rapporteurs, Mrs Dührkop Dührkop and Mr Viola, as well as the chairman of the Committee on Budgets, Mr Samland. As this is a joint debate with the reports of Mr Giansily on the European Coal and Steel Community, I would like to add some further points on this subject. With regard to the financial consequences of the expiration of the ECSC Treaty, I note that solutions are emerging which have both the approval of the Council and Parliament in many respects. The administration of the heritage of the ECSC by the existing Communities and the financing of research activities in the steel and coal sector from the interest generated from this now seems to be established.
Further discusssions are required on ownership of the heritage, on questions related to future enlargement of the Union and on the distribution of research funding between the sectors. The Commission will submit a further contribution to these discussions before the end of the year. As far as the 1999 operating budget is concerned, the Commission shares the regrets expressed by Mr Giansily that the Council does not appear to be willing to approve the transfer of funds to the general budget to reinforce the Community initiatives RESIDER and RECHAR.
I note that the draft opinion already foresees an alternative solution based on Article 56 of the ECSC Treaty. The Commission may indeed have to orient itself in this direction even though the possibilities for absorption need to be carefully examined. The Commission will have another look, as proposed by Mr Giansily, at the funds for steel and coal research. These funds should gradually descend to the level which can be sustained in the medium term after the expiraty of the ECSC Treaty.
Let me again thank the rapporteur, Mr Giansily, for his substantial work.
Mr President, two minutes is not very much time in which to explain the significance of the EU's foreign and security policy for the European Parliament. The Committee on Foreign Affairs, Security and Defence Policy has, nevertheless, identified its priorities for the budget. Achieving democracy and the protection of human rights and supporting peace processes should be a significant aspect of all programmes, in particular those concerned with the applicant countries, but also the Euro-Mediterranean programme, MEDA, and programmes concerned with Eastern Europe. The interpretation of the Court judgment on the legal bases of programmes on democracy and human rights caused quite a stir amongst the general public, because it is these programmes which are carried out by numerous NGOs and which are effective at grass roots level. Fortunately, the conciliation in July between the Council, the Commission and Parliament made it possible to remedy this situation.
Creating a new budget line exclusively for the Royaumont process is intended to serve a similar purpose, namely the building or strengthening of civil society. As part of this process, it is proposed to organise projects in Central and Southern Europe, involving applicant countries, associated countries, Member States and states formerly part of Yugoslavia. It is for the same reason that we are supporting the Masters degree in human rights, which is intended to provide training and instruction in human rights, and in which numerous universities are already participating. We have made proposals on stepping up cooperation with Latin America, Asia and South Africa, as have the other committees involved, either directly or through the appropriate institutes.
Events surrounding the arrest of the former President of Chile, General Pinochet, show how fragile democracy still is in Latin America. We also wish to support the work of the International War Crimes Tribunal in The Hague and Rwanda. The Analysis and Evaluation Centre has started its work on conflict prevention and laying the foundations for peace. We wish to support it.
Yesterday, there was a heated debate in the Committee on Budgets about whether this chapter should serve external relations, external experience, or something else. What we want is for our measures to serve the European Union's foreign policy and, in doing so, to gain a higher profile.
Mr President, at this stage of the budget negotiations we have to look at more than just non-compulsory expenditure on agriculture. As draftsman of an opinion on the 1999 farm budget, I think it is my duty to ensure that the efficient procedure set in train by Messrs Tillich and Mulder for the 1998 budget is used for the forthcoming budget too and further clarified if necessary.
So it is not right, for example, to include in our resolution on the 1999 budget pronouncements about lowering or at least stabilising farm spending. We must consider the Commission's latest estimate of future spending which it will shortly be putting before the Council and Parliament in its letter of amendment. It is clear that international markets are currently subject to change, which will undoubtedly affect agricultural spending. It proves that our new approach to the budget is right. In setting the budget we must base ourselves on the latest market and currency data.
Last year, one of the main political questions was whether anything should be done about the supposedly excessive compensation paid to British arable farmers, for example. It is good to see care being taken, by our Committee on Agriculture amongst others, to ensure that our policy is constant and reliable, because the world market has again reached a low point and the fall in value of the pound sterling has hit the British per hectare premiums hard.
A striking feature of this budget is the marked rise in expenditure on accompanying measures - in itself a sound farm policy development, provided spending is appropriate to the end in view. It is essential for the Commission to submit the agreed evaluation reports on this to the Council and Parliament, because otherwise we shall be groping in the dark as things move on.
Mr President, ladies and gentlemen, the economy is crucial to job creation. That is why we have lent our full support to the strategic programme on the internal market, and in particular to the 'new approach'. This means that where standardisation is concerned, our aim must be to ensure that products sold in Europe, which are licensed for sale in one country, are also automatically licensed in another country. We need similar work on standards in the telecommunications sector. It is precisely the telecommunications sector which plays a major role in creating new jobs, and here we wish, above all, to promote electronic commerce. Because this is also something new in the education sector, it is necessary to improve the applications of these telecommunications networks. Through the IDA programme, in particular, we are trying to link up schools, administrations, small and medium-sized enterprises and public hospitals, and to disseminate this new knowledge. Obviously, this can also have harmful consequences. We are aware that there are many problems associated with the Internet. That is why the European Parliament is advocating an increase in appropriations here.
A further important point is the construction of trans-European transport networks. I believe that investment in this sector will not only create new jobs in the short term, when this infrastructure is built, but also, and more significantly, that the knock-on effects will open up entirely new opportunities.
My final, and perhaps most important point concerns training and continuing education. The Leonardo programme is a vital one, because it gives young trainees the opportunity to go to other countries and work in companies there, and that leads to success.
Mr President, Commissioner, ladies and gentlemen, the Committee on Research, Technological Development and Energy has studied the 1999 budget very carefully. There are two reasons for this. Firstly, as far as energy is concerned, we need to step up our efforts at European level to promote alternative sources of energy, in order to meet the commitments we entered into in Kyoto. The second point is research policy. Here, of course, we are faced with the huge task of implementing the fifth framework programme in the 1999 budget. On both matters, we received the support of a majority of the Committee on Budgets, and for this I wish to thank the rapporteur in particular, and her colleagues in the Budgets Committee in general. An increase in appropriations for Altener and SAVE, as has now been decided, was urgently needed and has been achieved.
The situation with the fifth framework programme is more difficult. We still do not have a decision, which also means that at today's first reading we have no legal base. At this stage, I should like to urge the Council to do all it can to make it possible for us to find a solution - a lawful one - at our next meeting on 10 November. I should also like to state quite clearly, that the guillotine clause is unlawful and incompatible with the Treaty. We are awaiting sensible proposals from the Council here. But - and this is the Budgets Committee's great achievement in the budgetary procedure - enough room for manoeuvre has been secured for it to be possible to implement Parliament's funding proposals. I think that this constitutes a great success and strengthens Parliament's negotiating position in the conciliation. By the second reading, we will in any case have closed the conciliation procedure, one way or the other, whether we find a solution or not, so the situation will be clear. One further request: next year I should like us to devote some time quite specifically to the Joint Research Centre. We discussed this once again yesterday in the Committee on Budgets; we will be saying something about it in the motion, and Parliament urgently needs to have a clear line on this.
Once again, I should like to thank colleagues for their constructive cooperation.
Mr President, Commissioner, ladies and gentlemen, more than two thirds of the amendments tabled by the Committee on External Economic Relations were accepted either in full or in principle by the Committee on Budgets. These are directed towards securing the necessary funding for incentives for opening up and penetrating third country markets with European Union products and services - a traditional preoccupation of the REX Committee.
We were also able to win support for our views that, although financial assistance to the Central and Eastern European and Mediterranean countries is necessary and of prime importance, it is only sensible to the extent that these countries are able to use the help to help themselves. In the future, when it is drawing up the draft budget, the Council should, together with the Commission, give more careful consideration to the capacity of the applicant countries, in particular, to absorb this aid. In this context, Mrs Dührkop Dührkop's proposed reserve of around ECU 200 million for external economic activities is a step in the right direction, and will improve the way in which the funds available are distributed. The amendments now being retabled by the Committee on External Economic Relations have three purposes. Firstly, restoring funding for humanitarian aid in Kosovo to an adequate level, and also making p.m. entries for Turkey, the Socrates, Leonardo and Youth for Europe programmes, and the exceptional financial assistance for Azerbaijan.
Secondly, the necessary extending of trade cooperation with Asia, Latin America and South Africa, as well as cooperation with economic and social groups, chambers of commerce and industry, employers' organisations, unions, farmers, small and medium-sized enterprises, consumers and environmental organisations. This is, as it were, multicentric cooperation, involving real people from the economy and society. Remarks to this effect should also be included. And lastly, there is market access and budget lines for opening up the Japanese market. I should like to take this opportunity to thank Mrs Dührkop Dührkop - for being a sympathetic listener, for examining our proposals and for her excellent cooperation - and also the chairman of the Committee on Budgets, Mr Samland, for his patience in the face of my obstinacy. Finally, I am grateful to the advisers to the Committee on External Economic Relations, Christian Augustin and Francisco Gomes Martes, especially for their excellent cooperation.
Mr President, ladies and gentlemen, two central objectives guided the Committee on Regional Policy with regard to the 1999 budget: first and foremost, ensuring that the agreements reached in Edinburgh were respected in full. Fundamentally, the final proposal meets that objective. The Committee on Regional Policy also expressed doubts about the level of payments, after having presented proposals aimed at guaranteeing adequate capital flows. The proposal does achieve that, albeit by different means. Let us hope that it will work in practice.
Our second main objective was to restore appropriations for Community initiatives. Our committee still questions whether the Council should be allowed to cut back amounts earmarked for Community initiatives, using delays in their execution as the pretext, even though those delays have never been specified or explained.
In the committee's view, given this vagueness, Community initiatives should have their initially earmarked appropriations restored to them and, in addition, the PEACE initiative should be given an extra ECU 100 million - but that does not mean cutting amounts for the other initiatives. It is a significant and regrettable fact that the demand made by the Committee on Regional Policy has not been met in full. Instead the proposal that we are discussing today does nothing to restore appropriations for Community initiatives in full.
Mr President, as draftsman for the Committee on the Environment, Public Health and Consumer Protection, I must begin by thanking Mrs Dührkop most warmly for her ready cooperation. Clearly she is all in favour of a green budget and looks kindly on matters of the environment. An indication of that is that the budget for the environment has been increased by nearly 5 % compared with the Council's figures. We have achieved much towards the greening of the budget, notably as regards the Structural Funds, which can now be used to implement the habitat and birds directives - a major gain. If the other Members of this House are willing to endorse the amendments which the Committee on Budgets has already approved, we shall of course be very pleased. Notwithstanding this, I have tabled some further amendments on behalf of the Committee on the Environment, Public Health and Consumer Protection. These concern the heading 'tropical forests' and the programmes for cooperation with third countries. We in the Committee on the Environment, Public Health and Consumer Protection proposed that 10 per cent of MEDA be allocated to the environment, and this was agreed. It would be logical to do the same for PHARE and TACIS too. That amendment was not approved by the Committee on Budgets, which is why we have tabled it again to be voted on in plenary. It will make for greater consistency in the budget if we extend this line to TACIS and PHARE.
Lastly, Mr President, I believe we must not only take account of the environment in all areas of European Union policy; it must also be systematically integrated into the everyday internal activities of the European institutions. Through an amendment to the Viola report, we call on all European institutions, including our own European Parliament, to draw up an action plan for a more environmentally friendly internal administration. Energy, mobility, recycling, all these aspects must be reflected in the way in which the European institutions manage their own affairs. If we improve our own behaviour in this way, we can make our institutions into a model for other organisations, not just in Europe but worldwide.
Mr President, I wish to say that the initial Commission proposal was a slight disappointment to us, specifically in the culture sector where we saw a cut of 43 %. However, the Committee on Budgets, and specifically Barbara Dührkop Dührkop, who understands the need for a strong cultural sector within the EU, have given it priority. The committee is extremely grateful for that.
The Culture Committee is divided into three parts: education and youth, cultural and audiovisual, and information. Throughout the process we have been trying to build on the principles of openness and transparency. Our task has been to set out criteria and then to allow open competitions to take place. Of course the whole process this year has been dogged by conflicting reports on the interpretation of the Court judgment on the legal base but, somehow or other, we have managed to find a way through.
A new approach has been initiated, creating a Europe of knowledge. This has found expression in a new budget line called 'connect' - the brainchild again of Barbara Dührkop Dührkop. This will give an opportunity for cooperation between different programmes. It will allow much more flexibility and fluidity, especially between the cultural and educational budget lines.
In the education sector, we are pleased to be able to resolve the problems regarding lesser-used languages, and we look forward to a legal base being proposed by the Commission on this.
The culture lines were the biggest headache of all, and still are. I am, of course, referring to the Kaleidoscope and Ariane programmes. The problem has been one of timing: these programmes were due to finish in 1998 and, of course, the new culture programme is not meant to start until the year 2000. So what we have here is a year's delay, and we were very concerned that we would lose the momentum we have gained through these programmes.
We are pleased to see that the Commission and the Council are coming around to our way of thinking and we have set money aside ready for an agreement on this; we are grateful again to Barbara Dührkop Dührkop for ensuring that money is available if and when that agreement comes through.
In the audiovisual sector, we are slightly disappointed that not more money has been made available for the experimental actions to help to develop a stronger, more vibrant audiovisual sector in Europe.
Finally, on the whole information sector: the governments of Europe talk about creating a more people-friendly Europe. I think they should open their eyes because we already have a people-friendly Europe. The problem is that people do not know about it, which is why we need to develop a better information policy. It is critical that, especially during the time of the introduction of the single currency, this is carried through, and I hope that Members will reverse the bizarre vote in the Committee on Budgets on cutting the money for decentralised actions. All in all, the Culture Committee has a great deal to be happy about, and we thank Barbara Dührkop Dührkop for her courageous support.
Mr President, first of all I should also like to pay tribute to the general rapporteur, Mrs Dührkop Dührkop, with whom I worked extremely closely. She has shown a tremendous amount of empathy for the work of the Committee on Development and Cooperation.
However, I still have a number of concerns, first of all about ECHO. I wholeheartedly agree - no-one would disagree - that we have to stamp out fraud and corruption. Fraud and corruption are bad enough and have to be condemned, but when they actually concern food aid to some of the poorest people in the world, that makes it even worse. Therefore I wholeheartedly agree that we have to condemn it. But to hold these poorest people in the world hostage whilst we sort out the administrative problems of the Commission is not fair. Therefore I very much hope that this particular problem will be resolved. Then we can get on with doing the work that we are supposed to be doing.
Secondly, on assistance to the ACP banana producers, we all know the desperate situation that these farmers face as a result of the WTO ruling. We very much want to see the money placed on the line there. People will have noticed in the last few weeks the horrendous destruction that the recent hurricane has caused in the Caribbean. It is for that reason that bananas are produced in that area - because they actually grow within six months. We know how important they are. We want to see the money on the line to make sure that compensation is provided.
We would also like to see, as far as the Development Committee is concerned, the Committee on Budgets reconsider a couple of lines. First of all, on landmines, we were all absolutely thrilled and delighted when the 40th country in the world ratified the Ottawa accord. We know that on 1 March 1999 the ban on landmines will become a legally-binding treaty of the United Nations. But there are still something like 110 million of these landmines killing or maiming someone about every quarter of an hour of every day of every week somewhere in the world. Therefore we would like to see this particular budget item restored to what it was last year.
On gender, we would like an increase in that line up to what was ECU 5 million because we recognise the importance of gender as far as the development world is concerned. If someone asked me what single action would make a huge difference as far as the developing world was concerned, I would have to say it would be educating girls. We know how important gender is.
I conclude by saying that overall we are relatively happy with the outcome so far of the Budget Committee. There have been a number of increases which we are pleased with, in particular the budget line on Nigeria, which has been increased by ECU 1 million because there is still a huge amount of work to be done there.
Many thanks, once again, to the rapporteur, Mrs Dührkop Dührkop.
Mr President, ladies and gentlemen, as draftsman of the opinion of the Committee on Civil Liberties and Internal Affairs, I must firstly tell our general rapporteur, Mrs Dührkop Dührkop, how pleased we are with the attention which she has paid to our concerns. We had five priorities within the Committee on Civil Liberties and Internal Affairs which have basically all been met.
Our first priority was the creation of the European Refugee Fund, and here I should like to thank not only the rapporteur, but also Mr Brinkhorst who played a leading role in this area. The creation of this budgetary fund augurs well for the continuation of the European Union's policy in this area of strategic importance. It will soon be brought under the first pillar and there are currently political discussions on how to share the burden.
The second priority for our committee was the continuation of measures to combat violence against women and children, sex tourism and the use of the Internet for criminal purposes. The rapporteur took our request in this particularly sensitive area into consideration and we thank her for that.
The third priority for our committee was the integration of refugees and the fight against racism and xenophobia. These budget lines were in a delicate position because they have no legal basis and the rapporteur proposed a solution with whose wording and amounts we are satisfied.
The fourth priority was our insistence, as has been the case for several years, on a Europol line being included in the budget, because we consider that part of the appropriations intended for Europol must appear in the Union budget, even if this is through a p.m. entry. We are grateful that our request was noted.
We have one regret with regard to cooperation in the fields of justice and internal affairs. We wanted a small programme to help the Member States to agree on ways of fighting urban crime, particularly crime committed by groups of youths. I clearly was not convincing enough as this small programme - and this is my only regret - has been rejected.
Mr President, our committee is not very much of a spending committee. But we look towards the future as far as the Amsterdam Treaty is concerned. So it is against that background that the Institutional Committee was very pleased that it is possible to actually align the new budget on the new priorities. Our colleague, Mr Deprez, has just mentioned this for civil liberties. It is important that we provide orientations on Europol and on European refugees so that it is clear that once the first pillar receives the aspect of the third pillar we can actually do that.
Also, it is important that the Amsterdam Treaty takes into account the new rules on comitology. It is against that background that we fully supported the orientation that we must discuss with the Commission and the Council, namely that on comitology there will be shared responsibilities between the European Parliament and the Council. It will be one of the tough issues of the future. A hierarchy of European Community norms is the essence of the Community of the future. It is this kind of democracy and accountability which the Commission should take a forceful position on.
Mr President, until now, the procedure in the Committee on Budgetary Control has meant that, every year at the October part-session, we would vote on a motion for a resolution on the implementation of the current budget. As a result, this was either confused with or clashed with the debate on the next year's budget. That is why this year, the Committee on Budgetary Control and the Committee on Budgets have agreed a new procedure, namely that we should give a more comprehensive opinion on the coming year's budget, and ask the rapporteur and the Committee on Budgets to take account of this opinion in their deliberations. I should like to thank the rapporteur, Mrs Dührkop Dührkop, for doing just that.
Now a few comments, both on the debate on next year's budget and on the 1998 budget. Since the summer, we have had a decision on legal bases. The situation has thus been clarified and the uncertainties of the previous years finally dispelled. At the same time, however, I should like to repeat my request to the Commission and the Council to actively work on those areas where they have given us assurances that the legal bases still required will be established, both those for the 1998 budget - before the end of 1998 - and those for 1999.
On the ad hoc procedure, I should like to support Mr Sonneveld. Last year, we introduced an ad hoc procedure, the Tillich-Mulder procedure. In so doing, we thought that we had at last found - through the Commission presenting a letter of amendment in late autumn - a feasible way to forecast agricultural spending, and would thus be able to discuss the budget on a realistic basis. That is why, should the Commission present a letter of amendment this year, it must also be possible - this procedure provides for it - for increased demand to appear in the Commission's modifications; both reduced and increased demand are possible. We have taken account of this.
On Category 3, we have a request for the Commission. In the 1998 budget procedure, we adopted the SME technology facility in the hope that it would have a positive impact on employment. I would ask the Commission to provide regular reports on the practical results, as the legal base was only adopted this summer.
One further comment on Category 4: the Commission itself refers in internal documents to the fact that it is having considerable difficulties utilising the appropriations in MEDA and PHARE. The Commission must take the necessary steps to improve this situation.
Mr President, first of all I would thank the rapporteur for her work. I must say on behalf of the Committee on Fisheries that in general we are satisfied with the content of the budget: we are won over by the approach to international agreements; we are content that the specific operation in favour of small-scale fisheries and coastal fishing has been maintained; above all, we are certain that Parliament's efforts in respect of small-scale fisheries have facilitated the establishment of projects which create employment, especially for young people, as well as land-based assistance for fishermen. We are however mystified by some of the proposals relating to controls: funding is actually being cut back in this sector, and Item B2-901 is inadequate in our view. We have therefore put forward an amendment concerning the allocation earmarked for controls under Item B2-901, namely an increase from ECU 41 m to ECU 45 m.
Mr President, ladies and gentlemen, I should like to thank Mrs Dührkop Dührkop, who has continued the process begun in recent years of feminising the budget and has already incorporated the concept of gender mainstreaming - enshrining equal opportunities in all policies - in the budget lines. We are, however, still waiting for this principle to be applied consistently, as shown by several working documents on the 1998 and 1999 budgets, and as I can prove - for the areas in which the Committee on Women's Rights is competent - from extensive correspondence with 15 of the Commissioners.
A further priority in our opinion was the fourth action programme on equal opportunities for men and women, and combating violence. The Daphne programme is being discussed in the meantime, but as I recall, we in this House - namely 350 Members - supported calls for a European Year and a campaign to combat violence against women by signing the Declaration in May. For reasons we fail to understand, this amendment to the remarks, tabled by the Committee on Women's Rights, was not adopted in the Budgets Committee. A new amendment is before the House, and I hope that all our colleagues will be consistent and vote in favour of it.
Mr President, in the Petitions Committee's opinion, we emphasised that the funding provided for the committee's work and the Ombudsman must be commensurate with the tasks we are asked to undertake. The Treaty on European Union gives every citizen the right to petition, and to lodge complaints about the European institutions with the Ombudsman.
The Treaty of Amsterdam provides a more solid basis for Union citizenship. The incorporation of part of the third pillar, justice and home affairs, into the first pillar will have an impact on the powers and the scope of the activities of both the Committee on Petitions and the Ombudsman. The right of petition and complaint is an important instrument for a democratic Europe. That is why we warn against being over-zealous when making proposals to rationalise the committees' facilities, and the danger of only focusing on legislative work and budgetary duties. Framing policy can and must amount to something more than austerity measures.
The Committee on Petitions asks to be given priority when changes to the establishment plan are being considered. We also need resources to make better use of information technology when exchanging documents with citizens. We support the Ombudsman's requests, and regard them as objectively justified. The proposed solution to the problem - treating the Ombudsman as a separate institution for the purposes of the budget - allows additional posts to be created. We are grateful to the Committee on Budgets and Mr Viola for this idea. This will allow us to consolidate and continue to build up this institution, which is vital for democracy.
Mr President, I should first of all like to thank the rapporteur of the Committee on Budgets on the expiry of the ECSC Treaty, Mr Giansily, for incorporating all the conclusions in my opinion - adopted unanimously by the Committee on Economic and Monetary Affairs and Industrial Policy - in his motion for a resolution, which was also adopted unanimously by the Committee on Budgets.
If all Members agree with our sensible and just proposals, then the ECSC money - most of which was, after all, amassed by the coal and steel industries themselves, in the form of the levy they have paid since 1952 - will, after 2002, be used to promote research of future significance in the interests of these industries.
In my report, I have made it clear, for example, that only 20 % of steel's potential as a material has been exploited, which means that both from the quantitative and, especially, the qualitative point of view, steel has a bright future. The steel industry is not a sunset industry, and if it is able, by stepping up its research efforts, to meet customer demand for ever more sophisticated applications, then its bright future will become a reality.
The Amsterdam European Council has already decided to use the revenue from the reserves existing after 23 July 2002 for a research fund, which will benefit the sectors related to the coal and steel industry. It is therefore obvious to me - and this is also the easiest and most straightforward solution - that ownership of the ECSC assets should be transferred to the remaining Communities.
The ECSC Treaty of 1952 has a more developed sense of social issues, a stronger competition policy and an exemplary statistical system. That is why we are asking the Commission to make proposals, in good time, on integrating these instruments, which have certainly proved themselves, into the EU framework. It would actually be irresponsible and a great shame if we were to lose these instruments from the first European Community.
Mr President, the expiry of the ECSC Treaty presented us with a difficult task, because despite this Treaty being concluded for a limited period, it did not include any kind of winding-up provisions. I can endorse very much of what the previous speaker said. For the Committee on Research, Technological Development and Energy, it is obviously particularly important that funding for research continues to be available. We know from analyses of research in the steel and coal sectors that, by virtue of being closely connected to industry, this exerts a particularly large influence on the development of European industry and has, in broad areas, inordinately strengthened the competitiveness of this European industry compared with the United States, and also Japan. It would be a shame if the Commission were now not to make the appropriate proposals, firstly so that this research can continue, and the expertise and instruments can continue to be utilised and, secondly, so that in the event of an enlargement, the states concerned can participate in these specific research programmes, in particular those related to coal.
Mr President, the wings of history are beating through Parliament today. We are not only discussing the budgets of this and all the other institutions for next year, we are also looking back to the launch of the European Coal and Steel Community in order to perform the annual exercise of winding up the financial part of the old Treaty. The proposal that has been presented contains the idea that the interest income on the capital of the ECSC should be used for research programmes within the coal and steel sector. But it is not ambitious enough. It is perhaps precisely this sector which is in the greatest difficulty in Europe today. If we are to achieve the objectives of the Amsterdam Treaty in terms of growth based on sustainability and respect for human beings, we must think on other lines. We must think in terms of more housing, more research and many more jobs. That is what Europe needs, and that is also what Europeans need.
Mr President, ladies and gentlemen, I should like to preface my remarks with two pleasing points. Firstly, on behalf of the presidency, I should like to congratulate John Hume who, together with David Trimble, has been awarded the 1998 Nobel Peace Prize.
I believe that Parliament can be proud to have Members of such calibre in its ranks.
Secondly, I should like to emphasise how glad I am that the 1999 budget is, for the first time, being drawn up in euros. This makes it very clear that economic and monetary union is becoming a reality, thus bringing Europe even closer together. Parliament has voiced the criticism that the cuts made to the appropriations in the initial budget estimates were not always in tune with the Council's political declarations on the sectors concerned, in particular in Categories 3 and 4. In this connection, I should like to remind you that the Council based the decisions it made on 17 July on the 1999 draft budget on several principles: firstly, establishing clear priorities for the financial resources available; secondly, entering realistic amounts in the budget, which will be possible to implement but do not, in our view, hinder important Community policies; taking account both of the criteria in the Interinstitutional Agreement of 29 October 1993 and the Court ruling of 12 May 1998 on legal bases; and, finally, taking account of minor items of expenditure and retaining considerable room for manoeuvre beneath the ceilings of the financial perspective.
The Budgets Council did not, therefore, make its decisions exclusively on the basis of the priorities set by the Council; it also took into account the budgetary principles I have just outlined. That explains why - in accordance with strict financial management, which we are constantly striving to achieve - the appropriations, even in areas which are Council priorities, have in some cases been reduced. I would like to confirm, however, that a special effort needs to be made in the Council procedures to ensure that the various interest-groups involved are adequately coordinated. In that sense, it was particularly important for me to hear about the matters of particular concern to Parliament, and of course to understand them. Obviously, I will bring these into the Council's discussions. Examples mentioned were an agreement on the fifth framework programme of research, and the continuation of Kaleidoscope and Ariane, so as to guarantee a healthy cultural policy in the Union.
I am also glad that Members addressed the issue of the alleged irregularities and cases of fraud which have recently been uncovered. Like the European Parliament, the Council is concerned about these alleged irregularities and possible cases of fraud, which were of course recently the subject of a detailed report. In the Council's view, it is extremely important that the funds at the disposal of the European Communities are disbursed correctly and in such a way that gives no grounds for suspicion. As one arm of the budgetary authority, the Council feels a high degree of responsibility to the taxpayer for the way in which public money is used. Moreover, as a European institution, the Council is firmly convinced that the European ideal should not be allowed to be damaged by dishonest behaviour. The Council is therefore very keen to see the Commission speedily carry out further thorough investigations into these cases, and to see all the necessary conclusions being drawn from their findings.
On 23 November, in the light of the Court of Auditors' Special Report No 8/98, the Council will consider how the efficiency of UCLAF - following the considerable progress already made - can be further improved. In addition, the Council is familiar with the various observations, studies and reports - in particular Mr Bösch's report - about a possible reform of UCLAF's status. Finally on this issue, I should like to stress that the recipients of ECHO aid are in no way responsible for possible administrative shortcomings. Throughout the world, needy people are dependent on the resources which were set aside for them. During the budgetary procedure, the needs of these people will, no doubt, be given the consideration they deserve by all those concerned.
Finally, I can assure you - as I have already said - that I will bring all your comments to bear in the Council's continued deliberations. I should also like to express my confidence that, through further constructive discussions with your representatives - but also with the Commission - we will produce a good budget for 1999, a budget which is good for the people of Europe.
(Applause)
Mr President, I shall be speaking in general terms about my group's position. Several later speakers will go into more detail. I would begin in the usual way by thanking the rapporteurs, Mrs Dührkop Dührkop, Mr Viola and certainly Mr Giansily as well. His report has been supported by our group with the small amendments which occurred in committee. In the light of the President-in-Office's remarks that we are not quite as much in tune with things as the Council, I have to say that in July the Council made known its decisions: one of the problems in July was that we did not have a dialogue on the PDB because all the time in conciliation was spent on the legal base. So it is a great pity that we did not have the discussions we should have had. By the same token, we have not had the ad hoc procedure which we should have had. This is a breakdown in communications between our two institutions and it needs to be rectified next year.
Having said that, I thank the President-in-Office for the work he has done on the legal base. It was appreciated. It has helped to establish next year's budget, certainly in Categories 3 and 4. We consider it to be a prudent budget; we consider it to be a reasonable budget. We have tried to make reductions where we think they are necessary. The problem for the Council is the strategic reserve, the bridging budget that Mrs Dührkop Dührkop has spoken about. We are going to leave no margin. As you know it is our insurance policy, as the Commission has said. It is our guarantee because if we do not get an interinstitutional agreement we have to have a fallback position.
Let us be clear: Agenda 2000 depends on the financial perspective. The financial perspective depends on an interinstitutional agreement. From our side of the House we want to see an interinstitutional agreement but if we cannot come to a conclusion on that then, make no mistake, we will go back to Article 203. But to have Article 203 we need the finances for future years. As the Commissioner said, if we adopt that strategy the Commission will have to call on own resources from the Member States earlier in the year. There is a way round that which the Council should be discussing. That was mentioned by Mr Samland in one of our discussions: namely, we need to get an agreement between our institutions before the end of the year which says that if there is no interinstitutional agreement, the basis for Article 203 in the future will be the maximum amount of spend for the year 1999. If the Council could take that on board it might solve some of the problems which Member States have. I know they have these problems because they keep contacting us on this side of the House. We now have more socialist governments than ever and they keep contacting us to say it is not a good idea. We have to explain the strategy to them time and time again.
I turn now to the different areas. Mrs Dührkop Dührkop has covered Categories 1 and 2. I would like to add the part that the peace programme funded by the European Union has played in Northern Ireland. Parliament and the Council - and the Union in general - have something to be quite proud of with the role that money has played. John Hume was instrumental in making sure that each year we had a case to make for that. Let us add our congratulations to those the President-in-Office extended to John Hume.
On Category 3, one of the reasons why things have been so easy is because the legal base solved a lot of our problems. The recommendations made by the rapporteur on the pilot programmes and on the preparatory actions have taken a lot out of the debate. We have not been arguing over small lines. I was quite surprised how easily we came to a conclusion on those amounts of money for the pilot programmes etc. The vast majority of actions on the lines that have disappeared have been placed elsewhere on other lines. So, all in all, between the Commission, Council and the rapporteur, a decent job has been done in getting over the problem of the legal base. Hopefully that has now been solved and we can move on in the future to have a better basis for the budget.
On the Fifth Framework Programme we are still looking for a solution. While the Committee on Budgets voted the PDB, it may at the end of the day be far too big. If we get an agreement in which it is less than the PDB - and if we are realistic, it probably will be - if, in second reading, we then reduce that figure we may have a gap and that affects our strategy for the bridging budget. One thing that crosses my mind - and it has not been discussed in our group - is that we may have to frontload the Fifth Framework Programme in the 1999 budget to make sure that the margin is kept to an absolute minimum.
Concerning Category 4, I should first like to mention Turkey. The vote in committee was straightforward. It is a token entry on the line and ECU 50m in reserve. But there is no legal base for that line. Whilst we voted for that in the committee because we consider it to be a political statement rather than a common sense action to vote out the line, we went along with it. Since then our group has discussed the matter and our approach would be not to support that line; not to support the ECU 50m in reserve even, because there is no legal base. Our problem is how to do it because there are no amendments to scrap the line. If we can get a split vote, that is what we on this side of the House will do when it comes to the line on Turkey.
On ECHO, in committee we voted against the money going in reserve and we stand by that position. Regardless of the statements made elsewhere about the pressure being put on the Commission, we have to say the work done by Mr Liikanen and Mrs Gradin in trying to get this problem solved has actually gone unnoticed in many areas. We want to pay tribute to the work they have done. We thought it was wrong to put the money for humanitarian aid in reserve under threat for next year - we were penalising the people who needed those resources. I could understand it if we were going to put the expenses of the Commissioners involved - or even the salaries of the people involved - in reserve, but we did not. My group and I consider that putting actual humanitarian aid in reserve is the wrong thing to do. We will therefore be voting against that amendment and if we vote against it, it will not get 314 votes and consequently the money will go back on the line.
Also in category 4 there are two items which Mr Cunningham mentioned, and others will mention, which have given cause for concern: one is tropical forests and the other is the line on anti-personnel mines. I should like to explain why we voted the way we did. On tropical forests it has been ECU 50 million for the last two, if not three, years. Each year the Notenboom procedure takes money which is unspent from that line. This year the Notenboom procedure will be taking ECU 11 million from the tropical forest line. That is why our group has voted for the ECU 40 million.
A similar thing has happened with the anti-personnel mines. We went along with the reduction proposed by the rapporteur because there are many other lines which have the facility for de-mining those areas which cause a danger to personnel in those areas. We have agreed with the rapporteur in the resolution that we should get some concrete statements from the Commission on both these areas. What is the situation with tropical forests? Does it need ECU 50 million or does it need ECU 40 million? On the anti-personnel mines, do we really need a plethora of lines for this action or can it be concentrated in one area? The Commission would help tremendously if we could get some clarification on that.
Still in category 4, we have a problem with bananas. We have always had a problem with bananas. The Treaty of Rome was held up for 24 hours before it was signed because of bananas. The final GATT round was not concluded until the EU had finalised its agreement on bananas. We have problems even in our group about this. The reality is that the majority of our group will be voting against the amendment which will put the money on the line. This is an area where there is a lot of confusion and once again the Commission could help if they could clarify the difference between the 'spends' in category 4 on this and the 'spends' in the EDF and why it has to be done in one and not the other.
On Mr Viola's report, most things can go through smoothly. The one thing that will not go through smoothly on Thursday is the Members' allowances and the Statute. Our group was split on the vote last night and I am sure our group will be split on the vote on Thursday. I will state now that the Socialist Group does not have a definitive position. Whilst we discussed and voted on it last week, I am sure that position will change come Thursday. I am sure you will see hands going up in several directions on the various votes that appear next week.
Finally, Mr President, the Court of Justice. We voted against an increase in personnel there because we are being consistent. All the political groups have had a policy of no increases in personnel in all the institutions, and that should also apply to the Court of Justice.
Mr President, this budget debate is the last one of this particular House before the elections next year and, indeed, when we come back to discuss the year 2000, we should have an institutional agreement and a financial perspective which will be different from those we have today.
Before coming to my remarks on institutional budgets and the Commission budget, there are two general remarks I wish to make about the 1999 budget as a whole. Firstly, I believe it is a sign of Parliament's sense of responsibility that it has left large margins untouched in the budget. It is true that the overall strategy will be earmarking some of the funds in the margin in the reserve but we have made it very clear from our Group's point of view that these are not funds which will be committed - they are for strengthening Parliament's negotiating position for the financial perspective and the interinstitutional agreement.
We have a budget which is very stringent: it has shown how, over a seven-year period, the figures that one is now voting on are very different from the financial perspective which we negotiated back in 1992. But these are unexpected developments: the CAP is well under the guidelines, as the rapporteur for the Commission budget has said, and much of the structural funds has remained unspent and uncommitted and handed back to taxpayers.
My second remark on the budget as a whole is that there is a real danger that we are moving into a period where the annual budget has no relevance whatsoever; where we have multiannual programmes which have decided the figures year by year, and a financial perspective which has allocated funds well into the future. This is why when it comes to the negotiations on the future financial perspective, we want to make it absolutely clear that there will be sufficient flexibility, both in terms of the allocation of funds and in the structure of a financial perspective. Otherwise we would be better going back into 203 and into the annual budget process where Parliament can have its real relevance. But we must ensure that the annual budget is a place where we can discuss the figures rather than the present state of affairs. I have had the feeling we have been talking about small amounts rather than some of the bigger issues which we are concerned with in the European Union. Above all, we must avoid what I would call a kind of Soviet-style rigidity in the way in which we set our budgets in the European Union in the 21st century.
Let me move now to comments on other institutions. I wish to congratulate our rapporteur, Mr Viola. It is not an easy task to be rapporteur on the budget when there are really sensitive issues around that the House has to decide on. But we in the EPP Group have not taken the line that we have to be absolutely rigid: where there is a justifiable case for extra staff, as the Court of Justice convinced us, then we have voted for those credits for 10 LA staff. We also want to make sure that next year, when Parliament comes back after the European elections, that we can have a properly organised system for information technology, which is why we will be voting to clear all the credits out of reserve on information technology.
The most sensitive issue is quite clearly travel expenses, where we, as a group, have held together so far - and I expect that this will be the position on Thursday - for the overall Committee on Budgets' compromise which links the question of travel costs taken at actual cost for Members' allowances to the overall question of the Statute. The vast majority of us believe that the most sensible thing is to come to an overall agreement on this, linked to our signature on the interinstitutional agreement at the end of March next year, so that then we can have a really strong and satisfactory means by which Members know what their rights and duties are and we will then know how we will be paying for our travel costs for the next Parliament. Because it is illusionary to think that simply having a transitional decision - which the Bureau decided last night - is something we can live with for a future Parliament and settle all our problems. We would like the Statute to be resolved and decided as soon as it can be on the basis of the Rothley report.
I move to the Commission budget. I congratulate the rapporteur, Mrs Dührkop Dührkop, on behalf of my Group. I know only too well it is not easy either to navigate that kind of thing through the House.
There are three points here which stand out from our particular perspective. Firstly, there are still some minor points which we wish to see instated, which have not been instated by the Committee on Budgets, relating to such issues as information outlets - I can assure Ms Morgan we will be voting in favour of that on Thursday (B3-0301) -, on Alzheimer's, tourism, and tropical forests: these are issues which we want to see part of the budget that is adopted. Because we know that the provisions on the legal basis have not eased our decisions this year in terms of how to decide on what are pilot projects and what are preparatory actions. Presumably this will get easier now as we move into a different process. It is always the first year which is the most difficult.
Secondly, on the external budget, last night in the Committee on Budgets we voted on a proposal by my Group for Russia. We want to ensure that credits have been set aside so that we can respond to the request for humanitarian aid which Mr Primakov has made to the European Union institutions. We do not know what it is going to be, but these credits should be set aside for the budgetary authority to be able to take specific action, should the need arise. That is the purpose of that amendment.
Lastly, I come to ECHO. This is a question which has caused some real concern, but this arose because we in the EPP Group decided that it was intolerable that we, as parliamentarians, should have to go to look for a particular report in the Commission offices and that we could not actually view that particular document as parliamentarians on Parliament's premises. So that was the major condition which we attached to unblocking the funds on humanitarian aid. Whether wilfully or not, this has been blown out of some proportion by many in this House because they did not vote in favour of it. It always said in the amendment that this was up to the second reading. It was a tactical reserve. Now Mr Santer - and I thank the President of the Commission very much for the letter he has sent - has fulfilled those two conditions, and tonight I will propose to my Group that we release the reserve on this line for the vote on Thursday. In my view, this has been a significant victory for Parliament in terms of making the Commission more open and accountable. This is the only way we can really make our citizens confident in the financial process in the future.
Mr President, we are entering the last year of this budget cycle. In budgetary terms it can be said that Parliament has made much progress, together with the Commission and the Council. We have now established ourselves as a credible institution. This year the payments on the budget will be about the same as the overall growth of the national budgets. As far as the legal base agreement is concerned, we have now done precisely what we promised.
Unfortunately the same cannot yet be said of the Council. I appreciate the work of this presidency, as I have always appreciated every presidency, but there is a structural problem in the Council. The structural problem is that the General Affairs Council, as the presidency itself recognises, is no longer a Council of arbitration. Ministers of Foreign Affairs have lost overall control of general policies in the Community. That means that the Budget Council, in this particular case, remains the accounting body it has always been. An example has been given by Mrs Dührkop Dührkop, our very creative rapporteur for this year: Leonardo. We have seen similar instances in the separate positions on agriculture. That problem still needs to be tackled. I hope that the presidency will have more success at second reading that at first reading. It is a structural problem and unless we achieve progress there I do not believe that the budget can, in the future, be the kind of policy instrument which really sets the right priorities.
The first priority, as set out by Mrs Dührkop Dürhkop in her general approach is that we must prepare ourselves for the period 2000-2006, hopefully with financial perspectives and a fully fledged interinstitutional agreement. But in order to achieve that Parliament has to prepare itself. We have therefore followed the overall strategy which means setting an overall reserve - not for use in financial terms, but for use as a base for the coming period.It is against that background that I also supported the amendment - not because we want to simply increase the amount of money but because we want to send a particular signal. If that means that we have finally to reduce the amount to fit into the overall strategy, I hope that can be done.
I have just one other point on external affairs, regarding Turkey. Our colleague, Mr Wynn, made the point that it is very clear that the Council again has not been very consistent on Turkey. Turkey should be part of an overall structure for the European Union. It is the financial cooperation which still does not have a legal base. We will put forward an amendment for the budget resolution to make it clear that we expect the Council to come forward with that. If there is one Member State blocking it, I hope the Council can finally come to an arrangement on that.
A budget must reflect priorities. It is against that background that we were very happy indeed that on one of the key issues of our time - asylum and refugees - Parliament has taken an initiative which is supported by all groups in this House. It is supported because we believe that setting up a European refugee fund can mark the beginning of a policy of solidarity. I make a special appeal to the presidency. Some of the points of the presidency's paper on Geneva have perhaps been misunderstood. But it is important to realise that solidarity must begin with financial solidarity. If we want to have a policy of overall burden-sharing, the European Community must have an instrument in its hand. That was the background to the discussions of the Committee on Civil Liberties and Internal Affairs. Some of us in the House took the initiative of really trying to develop the pilot projects. I hope that the Council will, next year, create a legal base. That legal base will then be the basis of an asylum and refugee policy which can finally be in the first pillar and be a real policy of the European Union.
On the issue of ECHO, I only want to repeat what others have said before. It is important that we have a real approach of substance. We appreciate very much the work of Commissioners Liikanen and Gradin. But there is still a problem in the Commission as a whole. It is against that background that the issue of ECHO must be taken up. As a group we are against putting UCLAF into a separate box. I think the Commissioner knows this. But we want to give a signal. The signal received from President Santer is a signal which we very much appreciate. We will also vote for unblocking it in the reserve and putting it on the line. It is not a question of playing with humanitarian issues. It is simply that in the first reading it is important to give a concrete signal.
Regarding travel allowances, I am getting sick and tired of this whole issue, as are many of us. But our group has taken a very specific position - which is shared by many, but not all - namely, no other organisation tolerates travel costs higher than the real costs. It is against that background that the Group of the European Liberal, Democrat and Reform Party has been pleading for a long time for real costs. Of course we realise that a statute must be forthcoming but that statute is the prime responsibility of the Council. We can do no better at this stage than take a concrete position which will finally be a position of courage and give a signal that this House is in order.
Mr President, you may remember that about two years ago in 1996, when the House was debating the 1997 budget, the Council and the Commission made a statement designed to overcome the European Parliament's objections at that time.
They told us then that the 1997 budget was the last austerity budget. Not only was that commitment not honoured, but subsequent budgets, including the one for 1999, have been adapted to the dictates of a phoney EMU and have bowed to decisions made by bankers. The common agricultural policy has come under attack. Not only has European expenditure on agriculture fallen to 46 % of the budget, but the partial renationalisation of the CAP is already being planned, and the promoters of this strategy, which threatens Europe's political cohesion, are the supposedly socialist governments of the neo-liberals Mr Schröder and Mr Blair.
The gulf between the poor South and the wealthy North will yawn still wider, and our farmers will have their backs to the wall. Europe's social cohesion and public health are again at risk. Training activities for the benefit of workers' organisations have been cut compared with 1998, with payment appropriations falling from ECU 8 million to ECU 6 million. The social dialogue shows a very small increase, just ECU 50 000. Funding for solidarity between generations is almost halved, in terms of both commitment and payment appropriations, from ECU 4 million to ECU 2.4 million. Payment appropriations for the suppression of violence against children, young people and women - line B3-4109 - have been increased very little, from ECU 2 million to ECU 3 million.
For health issues, payment appropriations are down on the previous year, including in the areas of training, the fight against cancer and the fight against AIDS. For employment, in lines B5-502 and B5-512 the increases are just ECU 1.5 million and 4.7 million respectively. Payment appropriations for actions against anti-personnel mines are down by 1.5 %. Interpreters and conference technicians are also victims of the new budget, with the corresponding budget items cut by ECU 1.5 million.
I am sorry, but as a non-socialist I cannot vote for such a budget. I congratulate Mrs Dührkop Dührkop on her hard work and the trouble she has taken, but my own philosophy is different from hers and from the philosophy of the Council and the Commission.
Mr President, first of all I wish to congratulate the rapporteurs, especially as they have had to deal with such complex matters. The current budget procedure has to be tackled by two distinct but inseparable approaches: not only, as you would expect, as a forecast of revenue and expenditure for the next financial year but also as a reference for the new financial framework due to be introduced at the end of that financial year.
In the light of this twofold approach the Commission - and the Council, even more so - have presented an extremely tight budget which, as a percentage of GNP, represents a sharp reduction compared with the 1998 budget. Their aim is to pursue and intensify a strategy intended to set an example for meeting the convergence criteria and the stability pact requirements, to bring spending levels down somewhat lower than the ceiling on own resources established at Edinburgh, to provide continuity in the next financial year, and to make significant savings in readiness for enlargement.
The final value of this budget - after first reading but without taking into account the special reserves - is lower than was set out in Agenda 2000 for the current 15 Member States and for the next financial framework. The European Parliament is inevitably involved in this strategy, and in terms of fixing priorities its hands are tied.
It should therefore come as no surprise that we are rejecting this strategy today, as we have always rejected it, and its consequences on the budget. Let us say right away that the problem is not so much what we shall be voting for on Thursday but far more what we are not voting for. For example, the fight against unemployment still has not met with the necessary response. Furthermore, this new budget is being drawn up without the slightest regard for the world financial crisis or the need for Community measures internally and also externally, in particular to help Russia and Latin America.
On this score, it is obvious that the proposal approved in committee to set aside a special reserve of ECU 500 million for Russia only scratches the surface, because it is not just Russia that is at stake, and in any case I do not think that this is a matter for a special reserve. On the subject of the reserves and the overall strategy of which they form part - creating a 'virtual' or 'reference' budget - we feel that they should be adopted, in view of the current situation and to avoid the failure to sign a new interinstitutional agreement. We therefore go along with the rapporteur in this important area because of the tight budget proposed for 1999, as I said earlier, and because that would in a way enable the European Parliament to avoid going along with the medium-term strategy I also referred to earlier.
I should also like to voice our dissatisfaction at the backward step in the ad hoc process. A different form of cooperation between the European Parliament and the Council is essential.
I should now like to turn to some of the other central aspects of the budget process and say a few words on the legal bases. In this area, we also essentially go along with the position adopted by the European Parliament, although we have to point out that certain budget lines by which we had set considerable store, especially in the social field, have been sacrificed. Even so, we consider that the tripartite agreement reached means we can salvage something of significance that would otherwise have been lost. For our part, we regret the fact, for example, that the appropriations earmarked for migrant workers, tourism and small-scale inshore fishing have been scrapped.
Now for some more specific issues. Above all, I welcome the fact that, generally speaking, the structural measures agreed at Edinburgh have been acted upon. Putting into reserve certain amounts for Structural Fund authorisations and payments is acceptable to us, since negotiations on their future use are scheduled and because the actual take-up of the funds by the different Member States is being taken into account. In our view, it is right not to make the innocent pay for the guilty.
As for the ECU 500 million reduction in payments, although that is technically understandable, at first reading we would have preferred it to be limited to the ECU 250 m placed in reserve.
Two more issues result from votes in the Committee on Budgets, both of them in the field of cooperation. The first concerns humanitarian aid and the ecu. We do not think that the best approach has been taken. The decision to select a given heading and initially place the total amount of aid in reserve, leaving the final decision to the Commission provided that certain conditions are met, shows how the European Parliament caved in on its initially successful demands.
In the light of the positive if limited response by Mr Santer and the decision to go the whole hog and place the whole amount in reserve, the European Parliament was effectively in a catch-22 situation and, in the end, saw this as the only satisfactory response. But, in doing so, it renounced any means of exerting pressure in the future on this vital matter. The situation would be different if, as we have always contended, the reserve was more limited (albeit significant). The Council statements that we have just heard on this subject, which we welcome, should enable us to do something about this issue in the current budget procedure.
The second issue also concerns cooperation: the cancellation of the line for banana production by ACP countries. This is an especially delicate subject and, of course, we shall be voting against the proposal approved in committee. May I also say that, although we consider the issue of parliamentary expenses to be extremely important, it is not a major issue - other issues are more serious. For our part, we done our best to help the various bodies of the European Parliament to resolve this matter. A consensus must be reached and we have said that we are quite willing to share that consensus provided that there is no demagoguery.
Mr President, ladies and gentlemen. It is done; we have a budget! And that is why I should first like to thank the rapporteurs.
In this bridging budget, Mrs Dührkop herself has been a bridge between the many wishes of the House and has constructed a very well-balanced budget. Many thanks to her.
(DE) Much of this procedure has also been painful, in particular redesigning budget lines in connection with the legal base. Social policy was the most affected. On the other hand, genuine priorities have successfully been set. The decision of the Committee on Development and Cooperation, in the context of the Agenda 21 process, to support the promotion of renewable energies, sends out an important signal. The fact that we managed to top up research funding in the fifth framework programme by 33 % marks the start of a genuine new trend. This will not only have a positive impact on climate protection; it will also provide increased employment opportunities in forward-looking technologies. The much-discussed reserve for ECHO has had the effect that, from now on, the Commission has to make the UCLAF report and all future UCLAF reports available. All the legal reservations which the Commission has hitherto used in its efforts to circumvent Parliament's right to be fully informed have now disappeared. I well remember informal discussions with four Commissioners and a secretary-general, and also other discussions in the Commission, when I was repeatedly told that there were legal reasons for our not having sight of the documents. These have now been eliminated. Parliament has managed to have Article 206 turned the right way up again.
But Mr Santer's letter does not mean that all the conditions have yet been fulfilled. That is why my group has tabled our original amendment to put 30 % of ECHO funds in a reserve for Central and Eastern Europe, as a kind of cushion, to give the Committee on Budgetary Control time to take full stock of Mr Santer's letter and to scrutinise the UCLAF report. For the future, it would be helpful if the Commission were to be more specific about the staffing problems it regularly reports in this context - being well aware that in the case of ECHO this was no ordinary mini-budget - and if it were to discuss these with the Committee on Budgets to see whether the Liikanen facilities or alternative possibilities might provide a solution.
Turning now to travel expenses, one might say that once you have lost your reputation, you can do as you please, and the Bureau has palmed us off with a new set of rules which could only be described as a joke, if this were not such a serious matter. Last night's vote produced a majority in favour of our group's proposal, which was subsequently supported by Mr Dankert, Mr Brinkhorst and Mr Fabre-Aubrespy. That was a good starting-point. However, the addition, which calls for a link with the Statute for Members, undermines the positive statements and stands in contradiction to the first part. That is why Thursday's vote in the House will depend on each and every Member. This will show whether Parliament is capable of organising its own affairs and reforming itself or not. Unfortunately, the Green Group is not represented in the Bureau. Last night's discussion of our proposal showed, however, that there will only be new rules on allowances - and, in this specific case, travel expenses - if the Green Group is involved.
For three years, my group has been working to ensure that those who work in the European institutions receive a pension. A huge shortfall has occurred, which means that a new approach is needed. Thanks to the work done in cooperation with Mr Viola and Mrs Dührkop Dührkop, there is now a joint proposal from all the groups to set up a pension fund for all pension entitlements arising after 1 January 1999. A reserve will first be created to make up the shortfall. This is sustainable, forward-looking budgetary policy, and it remains to be hoped that an agreement will soon be reached with the Council on this matter.
Mr President, ladies and gentlemen, I would also like to congratulate Barbara Dührkop Dührkop for the excellent work she has accomplished, under conditions which were particularly difficult this year, on a budget which is effectively the last of this legislature and therefore full of ramifications, particularly in view of the expiry of the Interinstitutional Agreement.
In this respect, my group and I subscribe to one of the strategies proposed in this document, which involves reminding the Council of the political, moral and even legal arguments in support of the commitment to conclude a new Interinstitutional Agreement. We would like the approach which we are proposing to Parliament, as the Committee on Budgets, to be adopted on Thursday to show that this Parliament will not be pushed around and that it is ready to use its powers to stand up for what we feel is a good working instrument which has proven its effectiveness.
I also welcome the agreement on the legal bases. I believe that we have opened the way to a more comprehensive agreement which will allow a, shall we say, healthier view of things for many lines and several projects which are very important to the future of the European Union. I hope that the Council, for its part, contrary to what has happened so far, will do everything in its power to ensure that the regulations are approved and that emphasis is not laid on Parliament's budgetary powers to the detriment of its legislative powers.
With regard to the budget itself, my group and I are particularly annoyed that some people have tried to mix up our roles. We have a budgetary role and we have a budgetary control role. I believe that our control role must be exercised with the greatest possible rigour if we want healthier, more transparent institutions which are more capable of responding to people's expectations. If there are problems, such as fraud or misuse of Community funds, we must of course resolve these using the instruments which are available, but we must not act emotionally or make a big song and dance about them, because this always leads to a lot of coverage in the press. We must not mix up our roles or use the examination of the 1999 appropriations as an opportunity to ask for explanations on the 1993 and 1994 appropriations.
I believe that this is not the way to go. I believe that there were other instruments we could have used, in addition to the amendment putting the ECHO appropriations into reserve, and that it was precisely those instruments which helped to produce a very wise decision, in my opinion. Where we need to protect a group of interests, including the interests of those presumed guilty of certain misdemeanours, I believe that we must act with a certain respect. This is what happened. Clearly, we played our part here, but it was in our budgetary control capacity, not our budgetary capacity, and we should have underlined this. When I hear criticisms in a budget debate such as those made by an eminent Member of this House, Mr Giansily, I want to reply, as General de Gaulle did thirty years ago, by saying 'reforms yes, chaos no!'
I therefore believe that, in this respect, we are not helping Europe by mixing up our roles. I really hope that, between now and Thursday, we will be able to sort things out. Our group is hoping, in any case, for an end to this blackmail which is undermining one of the most fundamental and important programmes that the European Union has managed to develop in six years. For the rest, Mr Liikanen, we are waiting on you. However, I am also waiting for my colleagues to shed light on the other cases. We cannot have just one case filling the newspapers whilst others are completely ignored. It rather depends on the person, I would say. So we should settle this case, if there is one, and use it as an opportunity to resolve them all.
Therefore, ladies and gentlemen, I would strongly urge you to vote wisely and to vote in a manner consistent with the dignity of the House.
Mr President, as the rapporteur pointed out, the unique feature of the 1999 budget is the fact that it will be the last under the current financial perspectives. This has led the Committee on Budgets to propose to us today not a budget, but a negotiating document with a view to concluding a possible future interinstitutional agreement with the Council.
The absurd thing about this is that it has led the Commission to propose structural measures up to the ceiling for each heading, so that all the funding decided in Edinburgh is effectively committed. The Council, probably because it alone knows the real value of money, has rightly recommended that the structural measures should also be subject to the same discipline as everything else. Parliament, however, intends to continue to give structural measures a privileged status, with an increase of over 16.6 % in commitments, yet everyone knows that these appropriations have been underspent.
Budget expenditure other than on structural measures and internal policies has been strictly limited by the Commission, releasing sizeable margins compared with 1998. The Council has applied even greater rigour. As a result, agricultural expenditure, ever Parliament's scapegoat, is alone in having no increase over 1998. In real terms, this expenditure is actually lower than 1998 and will, this year, represent no more than 42.2 % of the total commitments.
Internal policies, which the Council insists must also be subject to budget discipline, have been increased by more than ECU 300 million by the Committee on Budgets to a total of ECU 6.15 billion, an increase of over 7 %. This is far removed from our budget guidelines of the spring which recommended a maximum increase of 2.5 to 3 % on last year's figure.
The creation of four special reserves, totalling ECU 1.6 billion in commitments and ECU 4 billion in payments, is unacceptable. It is a gamble by the Committee on Budgets in an attempt to put pressure on the Council, because the committee rejects a draft budget set at 1.09 % of GNP.
I refuse to allow European taxpayers to be used as hostages once again in a European Parliament stand-off with the Council. The draft budget has been artificially increased to 1.17 % of GNP to serve as a calculation basis for the 2000-2006 period, but this is an increase of 7 % over 1998, or 12.5 % if you consider just the non-compulsory expenditure.
Finally, we condemn the scandalous manoeuvre in the committee which resulted in the removal of subsidies to banana producers in the ACP countries and the pseudo-ultimatum issued to the Commission by placing appropriations for humanitarian aid into reserve. The discharge vote will be the appropriate time for assessing the ECHO scandal.
A final word on the Viola report: we welcome the fact that our amendment on the reimbursement of actual travel expenses incurred has finally been adopted. However, it is clear that this is a transparency measure which should not be linked to the Members' Statute. It is the responsibility of the Member States to alter MEPs' pay if necessary according to the respective situations of their various MPs and their assessment of their role and importance.
Mr President, the proposal before us today is not a budget, it is an exercise in budgetary inflation, a ballooning of appropriations. Although inflation is under control and indeed almost non-existent, and although the Member States are subject to restrictions in connection with the introduction of the euro, the European Union budget is increasing wildly.
We have a 6 % increase in commitment appropriations and a rise of nearly 3 % in payment appropriations in the draft budget, and an increase of over 7 % for commitments and nearly 4 % for payments in the budget which the European Parliament is preparing to vote on. Of course, Parliament is always ready when it comes to spending without counting the cost!
This is not justified. The bulk of agricultural expenditure will fall in real terms. Furthermore, in its document on the reform of Community finances, the Commission is proposing to reduce direct agricultural income subsidies in the EAGGF Guarantee Section. This will result in a transfer of the burden from the European Union to the Member States.
Under these conditions, how can the overall increase in the budget be explained? Firstly by the increase in the Structural Funds budget: 18 % more in commitment appropriations and 9.5 % more in payment appropriations. These figures are devoid of any reality and any rigour. The European Union is throwing open the doors to regional favouritism, without any regard for the taxpayers and without any concern about the waste which will inevitably result.
The increase can also be explained by the growth of over 8 % in the budget for internal policies, whereas under the principle of subsidiarity the responsibility for this should lie with the Member States, the regions or the local authorities.
Finally, we have the increase of over 5 % in the budget for external measures. This is also open to question. Is the European Union right to be proud of the humanitarian measures which lead to the proliferation of fictitious activities and fictitious jobs? The only thing which is not fictitious in these humanitarian measures is the lifestyle and the self-publicity of those in charge.
Is the European Union right to be proud of its TACIS projects and its activities in the former Soviet Union when it shares with the IMF the responsibility of having given Russia the advice and structures which have led to its economic and social collapse?
What can be said about the food aid which is now proposed by the Committee on Budgets when the production and distribution systems have been disrupted wherever food aid has been provided?
Unjustified for internal policies, harmful for external measures and a source of waste for the Structural Funds, this inflationary budget will cost taxpayers dear: FRF 95 billion for French taxpayers alone, which is one third of income tax revenue, with an annual increase of nearly 4 %, more than any of the other main headings in the French budget.
This being the case, the National Front Members intend to vote against this draft budget, which is a budget for the Europe of Maastricht and Amsterdam and which is not in the interests of the taxpayers or citizens.
Mr President, I shall be happy to use the time; besides, the great advantage is that the House will fill up now, and a few more colleagues will discover all the things that people have to say about the budget.
The 1999 budget is also a rather special budget for me, because it is my last whole budget in the European Parliament as chairman - and also a member - of the Committee on Budgets; as you know, I intend to leave this august assembly next year.
A leaving party will be held in due course.
Anyone who has followed this budget for ten years - as I now have - and who knows more or less all the figures in this budget, will understand many of the speeches made by colleagues from the technical committees. There were complaints that only ECU 40 million, rather than ECU 50 million, was set aside for tropical forests. These colleagues should tell us why we should enter the money there when it is tantamount to putting it in a bank, because in the last three years - 1996, 1997 and 1998, as explicitly stated in the Tillich report - we have consistently had utilisation rates of below ECU 27 million. In some years, they were even worse. If this is going to be repeated in 1999, then if I enter another ECU 10 million, it really is like putting the money in a bank. Unless I argue that the Commission is not implementing it properly, in which case we would have to identify ways for the Commission and the administration to improve this, but not simply enter the money there.
I know all about these discussions. That is why I wish to concentrate on five points today: firstly, the strategy. Mr President-in-Office, this particularly affects you, because you have announced, have you not, that you also want to pass this on to your colleagues. That is a good thing. As Mr Wynn has already said, the number of Social Democrat governments has increased, which is why we have received more concerned telephone calls. What is absolutely clear is that you have two alternatives open to you, which I will explain here once again, because they represent the opinion of the whole House. In so doing, I wish to use a metaphor. Where do we, the European Parliament, stand? You tell us that we should adopt a rigorous budget, containing as little money as possible, because we all need to economise. So you take our shirt and you say, we are taking your shirt, because we promise you that in the future financial perspective from 2000 to 2006, you will be able to keep your trousers. But all we can be sure of is that you are voicing the assumption that we will be able to keep our trousers. Because we do not trust you - experience has taught us not to trust you - we have said that we would prefer to wear a belt with our trousers, and that we will decide on that ourselves. The belt is what we are talking about here when we are discussing the ECU 3.9 billion which we have entered in the strategic amendment.
Nobody in this House really wants to spend this money in the 1999 budget. We are prepared to go the way of a rigorous budget. But you must see: if an interinstitutional agreement is not concluded, then the basis for the Article 203 calculations, the 1999 figures - which will, after all, determine expenditure for the next seven years - has to be on a par with that provided for in the 1993 Interinstitutional Agreement. That is the purpose of this strategic instrument. We are quite prepared to cooperate, so that you will not have to make payments up to general budget levels in January, February, March, April and May, provided that you give us an assurance that our condition will be met too. I wished to say that again to avoid there being any misunderstanding. This budget represents 1.13 % of GNP. That means that we are way below our estimates for the 1992/93 budget, when the new Interinstitutional Agreement, which started with 1.20 % of GNP, took effect. We have a retrogressive spending policy; today's spending is at 1988 levels. That is why no one in the Community can stand up and say that the European Union is a pot overflowing with money, like the porridge in fairy tales. No, the opposite is the case: this arm of the budgetary authority, the European Parliament, has pursued a sensible budgetary policy of trying, as far as possible, to fulfil the aims of the Community, while taking account of the restrictions which exist throughout the European Union.
Secondly, we have already made a concession, Mr President-in-Office! In connection with the Notenboom procedure and Supplementary and Amending Budget No 1/98, we did in fact agree to a reduction in payments for the Structural Funds of the order of ECU 500 million. We are expecting you - because we trusted you - to give us something in return. This is another of the safety belt's purposes. We are expecting you to comply with our wishes on agricultural expenditure. I should like to address Mr Kaklamanis here: it is not liberal, but basic social democracy, when earmarking expenditure for agricultural policy, to consider withdrawing appropriations from large, even huge, suppliers of products, which no one in the European Union wants to eat or consume any more. If we take the money from those who are creating the need for storage and give it to labour-intensive farms in the European Union, then that is not liberal but pure social democracy. If, added to that, these are not only labour-intensive farms, but also farms which are labour-intensive because they employ ecological farming methods, then this even forms the basis for a new German government! That has nothing to do with liberalism.
I should like to add something on research. Mr President-in-Office, this is also important, because you will actually be sitting at the table with us in the conciliation on 10 November when negotiations are held on research policy expenditure. In reality, the 15 Finance Ministers will be sitting there, but those sitting opposite us in the conciliation always have to telephone you. I would kindly request that, on 10 November, you spend a long time in the places where you can be reached by telephone, so that the people with whom we are dealing are finally able to reach a decision. It is unacceptable to prepare forecasts for a budget which is still fluctuating between total expenditure of ECU 14.3 billion on the one hand, and ECU 16.3 billion on the other. We are, after all, playing with sums of up to ECU 200 million; the budget is either 200 m more or 200 m less, and that has a significant impact, both on Category 3 expenditure and on general spending trends within Category 3. That is why I repeat my request: when the first man rings up, keep hold of the receiver and tell your other colleagues - especially the British, Spanish and German ones, who are still very hesitant on this issue - to give an answer as quickly as possible, so that we can find a solution in the conciliation on this expenditure before your second reading in the Council. That is necessary and important, so that we have a clear amount with which to plan Category 3 expenditure.
On Category 4, I should like to return to the subject of ECHO. Commissioner, I have a request for you here. This is an important point. Will those who are coming in sit down and listen. This affects you too, this is important for you! It is about the following problem. It is about the fact that two conditions were attached to the reserve for appropriations for emergency aid.
Unlike other colleagues here in the House - who do not yet have such a clear understanding of this matter - I have put a great deal of trust in the President of the Commission, whom I did not elect. I have said that the letter we received relating to the UCLAF report is sufficient for me, because I believe him when he says that this guarantees that the condition will be met, as we decided in a conversation with Mrs Theato, the President of the European Parliament, yourself and Mr Santer.
But there was a second condition, Commissioner. The second condition related to the question of how the cases arising from the UCLAF report will be referred to the competent judicial authorities in the appropriate places.
Commissioner, it would be very much easier for us - and I believe that the whole House would find it much easier to give up this reserve - if you were able to give an immediate undertaking that you will respond to this second condition by making a declaration in the Committee on Budgetary Control at the next available opportunity, in camera, away from the public debate. Such a declaration would be very helpful to us; if you were prepared to do this, then that would certainly be a step towards improving relations between the two institutions.
My final point concerns the issue of the other institutions. Ladies and gentlemen, I can understand it: those who listened to this House in the past and are now in the Court of Justice or the Court of Auditors, have certain interests. They are well organised as lobbyists because they know this House extremely well.
These people have a good lobby, and this has again done excellent work in endeavouring to create additional posts for the various Community institutions: the Committee of the Regions; the Economic and Social Committee; the Joint Organisational Structure; the Court of Auditors and the Court of Justice.
Once again, I tell you quite plainly: our approach - and I am saying this in the light of the discussion about ECHO, on which my views are also entirely personal - our approach assumes that it is only by redistributing tasks, and not by constantly supplying new staff, that one can be sure that additional expenditure is required. That, Mrs Schmidbauer, applies both to this House - that is, to us here - and to all the other institutions. We cannot politely ask the other institutions to redistribute their tasks and to abandon those which are no longer necessary, while we ourselves do nothing of the kind. That will not do! That is why our line, which is not to take on any more staff, is right and proper. Because over these many years, I have learnt one thing: it is only possible to introduce a new staffing policy when budgetary restrictions are at their tightest. Otherwise, the numbers of staff are always increased because it is easier that way. Tasks will be redistributed.
Thank you, Mr President-in-Office, for noting these points. I hope that we will have a very constructive conciliation, at least as constructive as the one we had over the legal bases, but hopefully not quite as long.
(Applause)
Nobel Peace Prize
Honourable Members, yesterday I had the opportunity at the beginning of the session of expressing the great satisfaction of the House at the Nobel Prize which has been awarded to our colleague, Mr John Hume.
(Loud and sustained applause) Many Members expressed the wish that our colleague should hear their congratulations directly, so I propose that one member of each group should now extend congratulations to our colleague, for one minute. Afterwards I will give him the floor. We can do today what was impossible yesterday.
Mr President, it gives me the most enormous pleasure to be able, on behalf of the Socialist Group, to pay tribute to our colleague and our comrade, John Hume, who, as you know, is now a Nobel Peace laureate.
John Hume's contribution to the peace process in Northern Ireland is without question the basis on which the Good Friday Agreement, which we all hope is going to lead to long and lasting peace in Northern Ireland, was founded. We pay tribute to John and the immense work he has done, the personal trials that he and his family have overcome over three decades in the search for a peaceful solution in Northern Ireland. In saying all that, we pay tribute as well to David Trimble who shares the Nobel Peace Prize this year with John, for the courage he has shown in more recent times in moving forward on the peace agreement for Northern Ireland.
But to John, our dear John, who has been a member of our group for some years now, we want to say how proud we are of him, how difficult the years have been, how we understand he has been subject to physical attack himself but also to vitriolic personal attack as a result of his efforts to open up the peace process. That has been recognised in John, by the Nobel Peace Prize but more importantly by the Good Friday Agreement which is, we know, a testimony and tribute to the work you have done. It is for us a great pleasure to share this moment with you; it is a wonderful moment for us. We thank you, we congratulate you and we wish that this will be a stimulus to fight and continue the fight for peace in Northern Ireland. All of us are with you in that.
Mr President, on behalf of my group and as a very, very proud Irishwoman, I would like to pay tribute to John Hume and to say how pleased and delighted we are that he finally received his just reward and recognition with award of the Nobel Prize, both to himself and to David Trimble.
After a time of great anguish and pain in our country, these are the good days, John, and thank God you are there to enjoy them and to enjoy the tributes from your friends and colleagues and your countrywomen and men at this particular time in your life.
We look, too, at the great tenacity you have displayed in the past 30 years in trying to find peace. Your path of non-violence has finally, please God, won forever the sort of peace we have all been praying for in Northern Ireland for a great many years.
Our warmest congratulations to you. The country is proud of you. The world is proud of you and especially also, of course, this Parliament of which you are a distinguished Member.
Mr President, on behalf of the ELDR and on my own behalf I want to warmly congratulate our colleague, Mr Hume.
Mr Hume has shown the most consistent commitment to the constitutional way in politics in very difficult circumstances throughout his adult life. He has also brought powerful personal analysis to bear on the politics of a divided society. It is based, most of all, on a sense of tolerance, pluralism and respect - respect for divergent and different traditions. It is that analysis which has become the foundation stone of the peace process. Mr Hume has also personally taken major risks for peace. He had the courage, in the face of much criticism, to bring Gerry Adams and Sinn Fein into that process. They are an important part in the evolving situation in Northern Ireland.
His award this week, an award which he has generously acknowledged is a mark of respect for the new situation in Northern Ireland itself, is richly deserved. I congratulate him and his ever-supportive wife, Pat, personally on this achievement.
I wish, on behalf of my group, to warmly congratulate and acknowledge the role of Mr David Trimble. I quote Senator George Mitchell of the United States, who played an enormous role in this process. He argued correctly, I believe, that without John Hume there would be no peace process, and without David Trimble there would have been no peace agreement. It is therefore right and proper that these two men, in their separate ways, through their separate political journeys long and recent, should be recognised handsomely in this way.
Mr President, it is a very great privilege and honour for me, on behalf of the Union for Europe Group, to very warmly congratulate Mr Hume on his outstanding achievement in being awarded the Nobel Peace Prize. I wish to congratulate him and his wife as well, who had to stand with him during a very lonely vigil down the many years.
I have watched Mr Hume very closely over the many years in which he has been trying to promote peace with justice in Northern Ireland. There was a time, particularly, when he had very few friends: he was very unwelcome at most doors that he knocked on to plead the case for people who deserved what we take for granted here today. I watched John Hume as a young man with a small band of loyal and dedicated followers trying to stir up the consciences of many people. He made a great breakthrough, initially, here in the European Parliament. It was here that he learned how the Member States could cooperate with each other after a very difficult time during World War I and World War II. He brought this experience home to Ireland and asked people why, if the Germans, French and others can do it in Europe, we cannot do it in Northern Ireland. This was a lesson from Europe which worked in Ireland. Europe responded strongly to Mr Hume's request in helping him to make it a reality.
I very much hope that the recent recognition - much deserved and much valued - that Mr Hume has had bestowed on him by the Nobel group will act as a further incentive to Mr Trimble and all the others that are there to follow right through to the end of the road, knowing that they have the full support, not only of Parliament, but of the entire world.
Well done, John. We wish you God speed in everything you are trying to do.
(Applause)
Mr President, on behalf of the Confederal Group of the European United Left - Nordic Green Left, I would also like to express our delight at the award of the Nobel Prize to our dear colleague. We see John Hume as a man of peace, a man of tolerance, an outstanding man who has explored the paths of peace, who has been ahead of everyone else, several years ahead, and who has always taken personal risks, has always been committed, and has always been convinced. And he has set an example for us all. For Europe, the Irish situation was a terrible wound in the very depths of its own political body. And the determination of men like John Hume has made this light and this hope possible. Some say that peace and a normal democratic situation have not been fully achieved in Northern Ireland, but he has made the objective of peace and political normalisation irreversible.
Like all the parliamentary groups, we believe that this prize actually bestows more prestige on the Nobel Prize than it does on John Hume. The Nobel Prize gains in stature when people like John Hume receive the prize from the Academy.
So today, as Members of the European Parliament, we share John Hume's prize. His determination, his modesty and his friendliness mean that we feel as if he is family today, beyond the protocols of an institution. And we are sure he can count on the whole of the European Parliament to go on working for peace in every corner of Europe and the world. Thank you, John Hume.
Mr President, on behalf of the Green Group and especially my colleague Nuala Ahern, I would like to warmly congratulate Mr Hume on this honour. It is an honour not just for Mr Hume personally, it is also a great honour for this House that a Member has received the Nobel Peace Prize. He now follows in the footsteps of other great men of peace, for example Nelson Mandela. It is also an honour for all the other people who have worked for peace in Northern Ireland.
Less than five years ago when I came to this Parliament it was still very difficult for John Hume, and there was a lot of opposition from the mainstream media in some countries, including my own, to the initiatives he had taken. He has been proved right and what he did was clearly right. It has moved peace along. There is a lesson to be learned from this, and it is that very brave initiatives taken by people, who stand up to bitter and strong criticism against themselves, their families and their followers, can prove extremely important in achieving peace when in the end they are proved right..
As many people have said, we still do not have peace in Northern Ireland, but we are getting there and I hope that the generation that is growing up in Northern Ireland, in particular young people, have the right to grow up in a demilitarized society where guns are seen not as the norm but as something unusual. John Hume will have contributed to that. On behalf of the Green Group I congratulate him most warmly for what he has achieved. He has sent out a clear message to other people in the world that we must take courageous action. It is the only way forward.
Mr President, on behalf of the Group of the European Radical Alliance, and also personally, I should like to express our warm and heartfelt admiration for John Hume, and also our gratitude.
With clearsightedness, patience and courage, you, Mr Hume, have managed to stay on course and achieve the goal. We hope that the peace agreement will hold firm and be permanent. You have been an example to all of us and for us, as Members of Parliament, you are and you will remain the example to follow. We are proud to have a man of your stature in our midst. You have also been the embodiment of a message of hope and tolerance. Clearly, tolerance should be the rule throughout Europe, as it is one of the fundamental values of our Union, but there are unfortunately still some very problematical areas in Europe. Northern Ireland was one of these areas but, thanks to you, we are once again full of hope. We thank you from the bottom of our hearts.
Mr President, on my own behalf and on behalf of my group, I wish to offer my warmest congratulations to a colleague, someone I have worked with as a Member of this Parliament for over nine years. I offer my sincere and warmest congratulations on the award he has received not only to John but to his wife, Pat, whom I know very well indeed. Indeed, there are occasions when, if you want to get something done, it is Pat I have to contact and not John.
I should also like to congratulate my own leader, David Trimble, who has shown remarkable fortitude and courage as the leader of the Ulster Unionist Party. I know better than anyone else the risks he has taken and, indeed, the challenges still before him. His courage should not go unnoticed.
(Applause) I also wish to say that, as someone who has been in political life in Northern Ireland for the last 25 or 26 years, I know the difficulties, risks and challenges and what it is like to plough a long, lonely furrow through the last 30 years in Northern Ireland. I have to echo the words of my leader at the time: he just hoped that it is not too soon. We all hope and pray that it is not too soon and that we are on a route from which there will be no turning back to the last 30 years we have experienced. We have a challenge before us. I think we will face that challenge. While there may still be a long way to go, I certainly believe that there will be no turning back and no looking back.
It must be said that John and myself, and indeed Mr Paisley, have shown by our cooperation within this Parliament what can be achieved, what is possible and how we can achieve it. The challenge is there for us all to take up. I know my party leader and I know John, and I know that my party leader and Seamus Mallon will be in Brussels at the part-session at the beginning of November. We have an opportunity in this Parliament to recognise the work and the task and the deeds before us. I end by congratulating John again, and wish him every success with the award.
(Applause)
Mr President, I am clearly very moved by today, and I thank you all for the warmth of your support. Obviously, I was very honoured to achieve this award, but I see it not just as a personal award. I wish to express my deep appreciation to the members of my own Group here and to the members of other groups who nominated me for this award. As I have said, I do not see it just as a personal award: I see it as a very powerful expression of the international goodwill and support for peace on our streets. I have no doubt that it is strengthening the will of our people to continue in the enormous task of ending a quarrel of centuries and bringing lasting peace to our people.
Throughout that peace process I was very grateful for the enormous support that the process has received from this House and the institutions of the European Union and, in particular, the programme for peace and reconciliation which was unanimously endorsed by this House and which is doing so much work at grassroots-level. It is so positive that it deserves to be studied now by other regions of Europe.
But, most important of all, I have to say that, as far as I am concerned, the peace process in Northern Ireland has been most heavily inspired by the example of this House. When I first came here in 1979 - I tell this story often - I went for a walk across the bridge from Strasbourg to Kehl. I stopped and I thought: 30 years ago if I had stood on this bridge and said: 'Don't worry, although there are 25 million dead for the second time in a century and for centuries these peoples of Europe have slaughtered one another, now it is all over and in 30 years they will all be together' I might have been sent to see a psychiatrist. But it happened. Let us not forget that European Union is the best example, as we have learned, in the history of the world of conflict resolution.
The philosophy that created European Union and the peace of Europe is a philosophy - if you study it - that is at the heart of our agreement: respect for difference and for diversity, the creation of institutions which respect that diversity but which allow all sections to work together in their common interests and economics - spill their sweat, not their blood. In this way the real healing process of breaking down the barriers of centuries begins and a new society evolves. That is the philosophy of European Union and it is the philosophy of real peace and, might I add, that is the philosophy that we should be sending to areas of conflict in the world. We should not be sending armies, we should be sending a philosophy. The philosophy we have in this building is a philosophy that will resolve conflict everywhere because, at the end of the day, all conflict is about the same thing: it is about seeing difference as a threat. What we all have to learn is what the peoples of Europe have learned and we are learning in Northern Ireland: difference - whether it is race, religion or nationality - is an accident of birth and is not something we should be engaged in conflict about, it is something we should respect.
Thank you very much for your support today.
(The House rose and accorded the speaker a standing ovation)
VOTES
Mr President, the text of the French version needs to be harmonised.
Sometimes the term 'principe de prudence ' is used and sometimes the term 'principe de précaution '. 'Principe de précaution ' is the usual term and paragraph 7 must therefore be changed accordingly. Paragraph 29, in the French version, calls on the Union to ensure that sperm count surveys are carried out. Counting the sperm of the whole of the European Union would be difficult. I therefore propose that this is changed to sperm sample surveys. This will probably mean that the other language versions will also have to be changed, but I am not sure how this would be phrased. Finally, in paragraph 31, second indent, the term 'anomalies de genre ' should be replaced by 'anomalies sexuelles '.
Mr President, I can assure Mr Pompidou that I agree with his first two objections. On the other hand, I cannot make a judgement on the third. I will therefore say that if what Mr Pompidou is proposing conforms to the original Danish text, i.e. reads the same as the wording of the original text, I can also agree with his third oral amendment. But if there is a difference, I cannot agree.
Mr President, I should like to draw your attention to the fact that in the German and English versions, recital B states that the Organisation for Security and Cooperation in Europe is developing guidelines for tests on hormones. This organisation is certainly very important, but it is not responsible for hormones. Or has not been up until now, at any rate.
It should read the OECD, at least in these two language versions, and I assume in all the others too.
When I see what hormones do to some people, the OSCE is the appropriate organization. Nevertheless, we will ensure it is corrected.
(Parliament adopted the resolution)
The Danish Social Democrats support the idea of extending the Community guarantee to loans for projects in Bosnia-Herzegovina. The proposal aims to allow the European Investment Bank to lend ECU 100 million over a two-year period to projects in such fields as transport, energy and the environment. At the same time we are glad that the amendments tabled by the vice-chairman of the Committee on Budgetary Control, Freddy Blak, have now been incorporated into the proposal. These are concerned, amongst other things, with meeting the five main objectives of the 1998 reconstruction programme:
implementation of policy reforms, -Community support to facilitate the reintegration of refugees and displaced persons, -employment recovery and private sector development, -rehabilitation of the education and health systems, and-improvement of infrastructure networks throughout the country.If we want our fine words to mean anything when we say that Europe must never more be divided, we must also be willing to bear our share of the burden. At the same time, we must also be aware that this package of loan commitments demands tough rules. Not because of the recipient, but because of the lender. The problem of fraud within the Commission - amongst other things involving emergency aid funds for Bosnia-Herzegovina - has still not been resolved. That is not good enough, and it shows how necessary it is that the European Parliament and the Commission's own anti-fraud unit, UCLAF, should not be prevented from doing the work that is required in a democratic system.
Gahrton report (A-0245/98)
It is with great pleasure that we vote for this report, since it represents an improvement of the present methods for the assessment of environmental aspects. The key consideration is that the environmental assessment enters the picture at a much earlier stage in the process, and hence takes account of many more factors than was the case with previous assessments. Hence this assessment approach can also represent a saving in economic respects, in addition to its coverage of environmental aspects, which means that this proposal links together environmental and economic aspects in an effort to secure sustainable development. The fact is that a good environment must be a concern in all our activities.
The Commission's proposal for a Council directive on the assessment of the effects of certain plans and programmes on the environment is a big step in the right direction, but it does not go far enough and leaves several points unclarified. The rapporteur's suggestions fill in the gaps and, if taken up, would turn the EIA into a fully-fledged instrument for establishing the overall environmental consequences of projects which impact on the natural world. I could not, however, support Amendments Nos 20, 36 and 39, which deal with the legal basis, exemptions from the directive and the timing.
Koch report (A4-0351/98)
We are voting against the Koch report on the harmonisation of examination requirements for safety advisers, because it is not an area that should be of concern to the EU. In our opinion, it is the job of the national parliaments to formulate examination requirements for training courses, and the award of examination certificates is not an EU matter, but should continue to be handled by the national educational institutions. It is also our view that the subsidiarity principle should be applied in precisely those areas of policy.
I should firstly like to thank our colleague, Mr Koch, for his work on this important and serious subject.
It concerns a particularly grave and important issue which affects the daily safety and lives of not only millions of our citizens who live near roads, railways and rivers, but also everyone else, given the potential extent of the damage caused by chemical, bacteriological and nuclear disasters.
This once again demonstrates the importance of Europe's role on these major issues, and also the prominent role of the European Parliament. Our fellow citizens should be better informed about these matters.
Specifically, we are asking for safety advisers with identical training in every company.
I approve the report without reservation, particularly as this harmonisation will reduce distortions of competition while at the same time increasing safety. If we could similarly manage to harmonise the working conditions of drivers, this would also ensure greater safety and less distortion of competition.
I hope that the momentum generated by this report continues.
In our society there is, alas, in many respects no getting away from dangerous substances. Using these substances means that they have to be transported. Given the risks attached to moving them, there must be appropriate safeguards in place. To guarantee this, persons professionally involved as advisers must possess sufficient expert knowledge and ability. Because many transport operations cross international borders, it is important to consider the issues here in a European context.
In view of this, I gave my backing to the Commission proposal and to most of the amendments, aimed at harmonising the level of training required of these advisers within the Community. A consistently high level of safety demands that all advisers satisfy stringent requirements.
I am sorry to see that the final proposal talks about minimum requirements rather than uniform standards. The danger here is that countries which operate a strict system of examination will price themselves out of the market. If certificates are valid throughout the Community, people will, after all, tend to take the easiest option, that is to say the easiest examination.
Although I have doubts about possible variations in the difficulty of the examinations, I think this proposal represents an advance on the existing situation and for that reason I voted in favour.
Like the author of this report, I broadly welcome the idea from the Commission to have harmonisation of exams for advisers on the safe transport of potentially dangerous goods on our roads.
However, I would like to use this opportunity to support Commissioner Kinnock's drive for more effective use of our railways, as long as they too have adequate safety rules and inspections. One way to make our already crowded roads safer is to encourage more goods to be sent by rail as far on their journeys as possible.
I also want the Commission to be firm in pushing for harmonisation of road safety rules at the highest possible level, in keeping with the best national practices rather than opting for the lowest common denominator. Part of this move for better road safety is to make sure that our safety inspectors are trained to the most exacting standards.
We all welcome more trade in goods between our countries in the EU single market. However, a vital complement to this wealth creation is to see that profit does not ride roughshod over people's safety on the road network. I wish the Commission success in its drive for high standards of training and enforcement of safety rules for goods transported across Europe.
McKenna report (A-0284/98)
Mr President, ladies and gentlemen, obviously we supported the McKenna report, because today the European Parliament has made it clear that the game is up for the agricultural well-poisoners. The resolution will force the Commission to snap out of its lax attitude to nitrates. It is terrible that, seven years after the nitrates directive's entry into force, it should still be possible to ignore the limit values and escape unpunished. The Federal Republic of Germany is one of the prime culprits here, and we hope that the new German Government will change that.
The Commission has neglected to implement the action programmes on cleaning up groundwater. It has given in to the lobby of farmers' organisations, which put short-term yields ahead of preserving an uncontaminated environment. The nitrate map reveals the EU to be an ecological disaster zone. In almost 90 % of the agricultural area in the EU, nitrate concentrations in groundwater exceed the guide value. In almost a quarter of agricultural land, they are even well above the limit value. Even if animal husbandry were to become much less intensive, it would still be over 20 years before the surface and ground waters in the EU were even reasonably healthy again. The blame mainly lies with the Member States - which are bowing too much to pressure from the farming lobby, and are not incorporating the relevant provisions of the directive into national law - but also with the Commission, because it is turning a blind eye to the well-poisoners.
The Commission must insist on the dilatory Member States keeping strictly to the maximum quantities of animal manure stipulated in the directive and, if necessary - and this is very important - also bring them before the Court of Justice. Moreover, there should be no more EU aid for farmers who do not comply with the nitrate norms. There are also calls for a nitrogen levy on animal manure and artificial fertiliser to be introduced, as several Member States are already planning to do.
We need to ensure that the precautionary principle is applied. This is also about guaranteeing biodiversity and protecting the seas and lakes from becoming polluted.
It is always difficult tackling a subject where national passions often rule over reason - and agriculture is always a real minefield. I would therefore congratulate Patricia McKenna on the quality of her report.
However, I have a few points to make which go beyond just the agricultural pollution of waters. Firstly, we should remember that the current water situation is the result of a policy pursued over many years, the basic principle of which was to subsidise intensive production and therefore the excessive use of fertilisers.
In all conscience, I believe that if the common agricultural policy continues as it is, or even slightly altered, nothing will change with regard to the ecological risks run by both the environment and the consumer. If we are to obtain tangible results, the common agricultural policy needs to change direction. This is in the interests of farming and therefore of farmers.
The French government, through the former Minister for Agriculture and Fisheries, Louis Le Pensec, has begun this change. It shows courage when you consider how certain farmers have been known to react. However, we should note that many farmers seem to have got the measure of the challenges, aware that changes must be made in this area as consumers may no longer be happy to subsidise certain excesses.
I therefore believe that it is vital, in the context of Agenda 2000, that we realise the importance of promoting good-quality agriculture which respects the environment. Although I admit to having certain concerns about the commitment of some of those in charge, as a result of certain particularly active lobbies, I believe that the effort will be worthwhile. It will certainly be in everyone's interest.
Ladies and gentlemen, the House's debates on these matters have often lagged behind the national politicians responsible for agriculture, but attitudes are changing. We must seize this opportunity to confirm our desire to reform the agricultural and rural policy of the Union, with the constant aim of defending and promoting European agriculture while ensuring the best service for consumers.
The Commission's report highlights the almost complete failure by all Member States to meet the terms of the 1991 Water Directive.
Excessive levels of nitrates in drinking water can cause a reaction in the blood's capacity to move oxygen around the body and can be carcinogenic. As a result of the uncontrolled growth in algae, high levels can also ultimately 'suffocate' ecosystems.
The Irish Environment Minister, Noel Dempsey, must comply with the terms of the directive and publish the results of the government's most recent study on nitrate levels in Irish drinking water.
The Irish Government says that an extensive programme of monitoring was carried out in 1992-93 to establish the extent of the problem in Ireland and that the results of this monitoring showed concentrations well below permitted levels. It adds that a follow-up study is presently being carried out.
While the problem may not be as serious in Ireland as in other countries, we cannot afford to be complacent.
Ireland's economy has grown by almost half since 1992. We know we have a problem with phosphorous but do we now have a problem with nitrates? The Minister should complete the follow-up monitoring study as soon as possible and let the public know whether nitrate levels in Irish drinking water are still below recommended levels. If so, he should implement the 1991 directive in full.
There is little point in the Irish Government signing up to European legislation if it makes no real effort to live up to its obligations.
Whereas, like many Members, I have reservations about the amount of time given over in this Parliament to the discussion of own-initiative reports, Mrs McKenna's concern over the poor implementation of the Nitrates Directive certainly justifies the use of the procedure.
I have sympathy for the case which Mrs McKenna has outlined. This comes from recent experience of how disastrous poor implementation of the Groundwater Directive could prove to be to the environment in my own constituency. Fortunately, a public inquiry managed to avert the danger but that was no thanks to my own Government. I am pleased that infringement proceedings have now commenced.
Mrs McKenna's report highlights the sometimes appalling record of our national governments in implementing environmental protection measures. I agree with the view expressed by Commissioner Kinnock that the present situation is grossly inadequate. However, I do not agree with his view that it is the farmers and the farmers alone who should pay. Implementation requires more than legislative action. It is easy for the Commission to say the world must be cleaner and farmers must pay for it. Unless more funding is made available the benefits to be won from the Nitrates Directive will not be achieved.
Ironically, just as the European Parliament was discussing measures concerning the protection of waters, and more particularly their pollution by nitrates from agricultural sources, French television was broadcasting a documentary on the misuse of proteins.
Apparently, thousands of miles from Strasbourg, at Chimbote in the Pacific, fish meal factories are dumping millions of cubic metres of water polluted with blood, fat, etc. into the sea. This fish meal is being bought at low prices by the European agri-foodstuffs sector to supply its salmon farms and to feed its intensively-bred pigs, poultry and cattle. We then find these products, whose quality is strictly defined, on supermarket shelves at competitive prices and bearing a 'special offer' label. Another protein is genetically modified soya, referred to as a 'substitute product', imported into Europe in accordance with the WTO agreements, which is used in the same way and for the same purpose as fish meal.
Given the abundance of examples like this, and without wishing to minimise the negative effects of nitrates, we should consider this issue as a whole and apply the Community preference measures in the general interest. By reducing imports of proteins, Europe would encourage the rebalancing of production, which in turn would be more likely to protect groundwater.
Finally, Mr President, I would point out that, on behalf of my group, I have tabled a series of amendments referring to the link between nitrate pollution and farming systems. Rather than establishing an intensification rate calculated on the basis of a number of animals/surface area ratio, it is essential to carry out a comprehensive analysis. Too often certain regions have undergone agricultural intensification and specialisation which have led to an excessive increase in animal density. This in turn can cause major epidemics, in addition to the pollution of waters by nitrates. The recent example of swine fever clearly shows us the risks of allowing over-specialisation and concentration.
Jensen report (A-0281/98)
Mr President, this is an extremely important report because of the health implications. I am quite alarmed at some of the amendments adopted today. Amendment No 11 states that 'sounder scientific data is therefore needed before relevant legislation can be drawn up' regarding the setting of limits values. It is quite clear that this goes completely against a precautionary approach which should, firstly, ensure that even without sounder scientific data precautionary measures are taken to ensure that people's health and the environment are protected. As regards some other amendments, such as Nos 6 and 8, it is quite clear where these are coming from and which vested interests are involved: the plastics industry and Mr Pompidou, who probably supports their interests. It is clear that those amendments weaken the report because industry's research departments should be involved in research. Even though industry itself has all the capabilities to employ expert researchers, when it comes to protecting people's health, Amendment No 11 asks that sounder scientific evidence should be available first. There is a total contradiction between the two. It is quite clear that the precautionary approach is the first thing to be taken.
I am quite surprised that our Amendment No 2 was not adopted because this is extremely important as regards toxic chemical substances which persist and accumulate in organisms and which have serious and irreversible effects on health and the environment. We asked for these to be phased out immediately, and we cannot see why this is not acceptable. We also consider that labelling is an essential requirement and should be introduced immediately. I cannot understand why Parliament cannot accept such a thing. Firstly, we have to protect people's health and, secondly, we have to make information available to the public to give the consumer the opportunity to decide whether or not to purchase something which may be harmful to health. There are a lot of contradictions here, the main one being the contradiction between the precautionary approach and the notion of sounder scientific evidence being available first. It is clear that industry has enough sound scientific evidence to try to counteract the activities of the environmental and health movements. Parliament has a duty to the health of the consumer, and the environment to protect their interests first and foremost.
The Danish Social Democrats have voted against two amendments from the Greens on an immediate phasing-out of PVC and three phthalates - not necessarily because the Greens are wrong, but because the own-initiative report already contains a demand for the Commission to present proposals for the phasing-out of endocrine-disrupting substances.
The rapporteur's text describes a large number of potentially harmful effects of chemical substances on the endocrine balance in humans. I emphasise the term 'potential' effects, because the jury is still out on these effects. Science has not yet established clearly and conclusively that there is a direct link between these chemical substances and changes in the endocrine balance in humans. Nevertheless, this is a matter of deep concern to me. The potential effects of these substances are not insignificant. If it is true that these chemicals cause an increase in certain types of cancer, impair fertility or are dangerous to the unborn child, then something has to be done about them. Human life deserves protection. With a view to doing that, we need to know as much as possible about these substances.
All praise to the rapporteur in not yielding to all kinds of emotional arguments in writing her report. In it, she stresses the importance of research. In many Member States of the European Union, extensive research is being done on the effects of various chemicals. We need to be abreast of this. Until we know exactly what the effects of the substances in question are, it is difficult to take far-reaching decisions on removing certain products from the market. So I did not support the Greens' amendments on phthalates. Regarding Mr Pompidou's amendments, to my mind these points are covered sufficiently in the resolution. I voted against his amendments in order to avoid duplicated and impossible pieces of wording. The rest of the amendments I did support.
Once again, the main reason for voting for this report and this resolution is the seriousness of the changes which these chemicals might potentially cause.
Changes are taking place in the environment and in reproductive ability. Hence there is increasing concern over the impact of chemical substances with hormone-mimicking effects. The public is worried. It is providing front-page stories for the press. On the other hand the Commission dithers, and legislation is falling behind - legislation for which there is a crying need. It should in fact be following the consumers' wishes, which are that the precautionary principle should be applied and that our sights should be set on phasing out these substances, or at least that provision should be made for suitable labelling, with classification into risk categories if a risk assessment has been carried out. If a risk assessment has not been carried out for the substances, this must be stated on the label. We consumers have the right to a life without poison!
I should like to congratulate Kirsten Jensen on her own-initiative report, which emphasises the precautionary principle and contains a number of practical recommendations that could be a good, but also necessary, springboard from which to move forward. I would draw special attention to the ideas on labelling rules, independent scientific studies which are not in the pockets of industrial interests, the phasing-out of chemicals, and better and new testing procedures. But I also strongly endorse the call made in paragraph 19 for openness and transparency in connection with legislation on the environment. This highlights a recently adopted convention on public access to environmental information in connection with environmental legislation.
I hope that the debate today and the European Parliament's position will send a clear signal to the Commission on phasing-out and the amendment of legislation - we owe that to the consumers of Europe! We can always ask for better scientific evidence. However that does not solve the problems, but only brings delay and does not benefit the legislation or the main objective. It is no longer a question of more or less safe or unsafe data, it is a question of adopting a precautionary approach in legislation, which does not even need to involve added costs to industry.
In Denmark we know this debate only too well, especially when it concerns phthalates in toys. Denmark in fact wants to prohibit the use of phthalates from November this year, but may face a court challenge if the ban is introduced. Ritt Bjerregaard and Emma Bonino earlier in the year called for emergency intervention to ban those phthalates that are used to make plastic products more flexible. But Mr Bangemann, and perhaps a number of industrial interests, called it an overreaction and wanted to have further scientific documentation. The Commission waited for a Dutch report. When it arrived, it found phthalates not guilty. The problem is simply that scientific studies, especially those that are not independent, can prove exactly what one wants. The result depends on the premises on which the study is constructed. A similar report from Austria advises against the use of phthalates. Why was this not the report to which the Commission paid attention?
We do not need more delays, we need legislation which takes account of consumers and the precautionary principle.
Although one does not vote on the reasoning behind a report, Mrs Jensen's line of reasoning has such a weak scientific basis - and gives the impression that it is on this basis that we are voting in Parliament - that I am voting against this report.
Under the Amsterdam Treaty, the EU is called upon to act in the important area of public health. We need, however, to distinguish between the roles of the World Health Organisation, the EU and the Member States. The report looks at some extremely detailed issues, but Parliament has no legislative powers in this area. A resolution will be adopted, but there is no formal scope for influencing policy. This is a very good and thorough report, but the real question is whether we should be devoting so much energy to a subject more suited to cooperation between the Member States and the WHO. One example among others of what I mean can be found in paragraph 29 of the resolution, where the rapporteur calls for international sperm count surveys and the collection of data on sperm quality.
Sperm quality is an important issue, but it is already being worked on in many countries and at WHO level. There is hardly a need for the EU to become involved. I would not wish to play down the many problems and shortcomings with regard to public health, but the EU is not best equipped to deal with them.
Sjöstedt report (A-0347/98)
I have been on the record of the House many times before on the issue of biodiversity and biotechnical matters. Biotechnology is a new form of innovation which in general terms must be welcomed, but at the same time controlled mechanisms must be put into place to safeguard the public interest and public policy. Any debate which takes place at European Union level in relation to understanding what legislation must be implemented on this subject must take place in an environment that is even-handed and balanced.
The problem I find with the debate taking place on biotechnology is that the opposing sides - whether in favour or against biotechnological inventions - are engaging in sensationalism with regard to the merits or demerits of biotechnological developments.
For farmers who are the custodians of our land resource and responsible to society for guaranteeing food safety and quality it is of the utmost importance that the benefits of science and research are made available and applied to the sector. It is to the credit of those who manage our land resource, that they have been at the forefront in the application of modern technology which has helped in advancing food quality and safety.
It must be borne in mind that the world's productive land resource remains constant and much of it will not respond to established agricultural practices. It is only through ongoing research, the application of new science including safe and tested biotechnology that the full potential of the resource can be harnessed.
Biotechnology is not a recent discovery. It has been applied in varying degrees since the 1970s. There is now a greater understanding of its potential and benefit for mankind. It is one of the key technologies of the 21st century and there is an obligation on us to use it in a careful and planned way.
As should be the case with the application of all new research, transparency and proper information for consumers are important. I fully support the need for the labelling of all genetically modified food so that the consumer can ultimately decide whether to purchase GMOs or not.
The future of our agricultural systems and the profession of farming itself, the health of our citizens and those who are employed in the food sector are dependent on the modernisation and development of our agricultural structures in a balanced and even-handed manner.
It is pointed out in this report that there is a need to take into account the issue of biodiversity in the reform for the Common Agricultural Policy announced under the Agenda 2000 programme. The strategy also stresses the ecological role of rural areas and the devotion to agricultural methods which favour biodiversity. I support these recommendations in principle.
With regard to genetically modified organisms (GMOs) and the possible impact of their release on biodiversity, it is proposed that the matter be dealt with by means of national legislation under which Member States would explicitly be allowed to adopt more stringent measures than those imposed at European Union level. I do not particularly agree with this approach, because I feel that the European Union - through the European Commission and the European Parliament - should have the necessary foresight to legislate in a tough and reasoned manner.
I feel that this matter should be dealt with at the level of the European Union so as to ensure uniformity in the rules which apply within all the Member States and territories of the EU itself.
I am happy to give my support to this report which calls for our attention to be more focused on preserving the biodiversity of our natural environment.
Biodiversity is a scientific term of course - to me it means the sheer variety of animals, birds and plants we find, or sometimes used to find, in our countryside. In my own country one of the mistakes of past EU policies for the agricultural sector is now increasingly acknowledged as the active encouragement of intensive, large field farming.
The most visible sign of this in Britain has been the destruction of mile after mile of ancient hedgerows, which in the past had acted as homes and corridors for countless species of animal and plant life.
I am looking to the reforms to be agreed for the future common agricultural policy to move from intensive agriculture to more environmentally-friendly ways of farming and rural development - how about moving a little subsidy from excess crop production to the replanting of British hedgerows?
As I follow the enlargement of the EU to central and eastern Europe, I will be backing the report's idea that applicant states should make biodiversity protection a key part of their membership bids. The East should not be encouraged to repeat the mistakes of the West in our CAP designed for the 1950s when environmentally-friendly farming was hardly the fashion.
(The sitting was adjourned at 1.15 p.m. and resumed at 3 p.m.)
1999 Budget - Expiry of ECSC Treaty - 1999 ECSC Budget (continued)
The next item is the continuation of the joint debate on the 1999 budget and the ECSC.
Mr President, I would like to take up the debate where the previous speaker, the socialist chairman of the Committee on Budgets, Mr Samland, left off. He argued very clearly in favour of placing the humanitarian aid in the reserve in view of the Commission's refusal to let Parliament have the UCLAF information and that concerning the financial control of the so-called 'serious irregularities' in ECHO. Thanks to the pressure from this amendment and the good offices of the President of Parliament, Mr Gil-Robles, we have succeeded in obtaining an agreement from Mr Santer by which he undertakes, by letter, to ensure due compliance with and broad interpretation of Article 206.2 of the Treaty. And that is why last night, in the Committee on Budgets, the common factor of the speeches of all the members of the Group of the European People's Party was raising the reserve.
As regards Mr Santer's letter, I want to make it clear to you that when he says the rapporteur for the ECHO report had still not been to look at the file, it is because the Commission's Secretariat-General has not allowed me to study it with a translator and an official from the Committee on Budgetary Control. Tell Mr Santer that when he talks about omitting the names mentioned in the ECHO file on grounds of confidentiality, he is being disingenuous, because all the names have already appeared in the European press before anyone in Parliament has seen a single paper. And please do not fail to remind Mr Santer that there is no greater lie than a half truth, so the UCLAF and financial control files must be handed over entire and complete, both to Parliament and to the courts.
How can they explain the fact that UCLAF recommended the immediate dismissal of an official from his position and the order was not transmitted until eight months later?
Mr President, I could not conclude without saying that this is a serious matter, recognised as such by the Court of Auditors, the Anti-Fraud Unit and the Commission's financial control. This is another reason to deplore the demagogy used when claims have been made that the PPE Group and the Greens have taken the starving children of the Great Lakes, the women of Sudan or the widows of Bosnia hostage. Yes, yes, it has been said that we are holding them hostage in our private war with the Commission. But that is demagogy, because the only thing we want to do is kidnap fraud and corruption and make them disappear. Because if we do not make fraud and corruption disappear, then ECHO and MED and PHARE and TACIS and so many others will disappear. And above all we must make no mistake, we must not look for fraud where the aid is destined, we must look for fraud at the origin of the programmes, because there are no luxury hotels in the Great Lakes, nor are there any large brand new cars with Bosnian licence plates. And anyone looking for an enjoyable weekend goes to Haiti, not Sudan.
Mr President, who is taking hostages: those who want to end corruption or those who are trying to hide their responsibilities behind the misery of the most unfortunate? It does little service to the future of the Union if we believe that this is all about northeners avid for transparency hounding corrupt southerners. It is precisely we southerners who need to see the end of fraud and corruption, because when the last euro gets to its destination we will no longer find that talking about the new financial perspective means talking about cuts in the Structural Funds and the Cohesion Fund. If the net contributors want to pay less, there they have the scissors and pliers to cut down and tear up fraud and corruption, since there is no need to cut programmes and policies with a legal basis. The 1.27 % of GNP is worth a great deal more.
Mr President, the European Union budget now being discussed is a very responsible and disciplined one. Sufficient appropriations have, however, been allocated in the most essential areas. I would also like at this stage to thank Mrs Dührkop-Dührkop, Mr Viola and Mr Giansily for their excellent work.
With regard to Parliament I am firstly pleased that the office of the Ombudsman is being strengthened, thus creating opportunities to develop this new and most worthy institution. Secondly, the budget also contains a review of Members' travel expenses. Expenses are to be paid only for the actual costs incurred, which I think is the right solution. The status of Members and the issue of equality will now be dealt with by the Council, and here the so-called dual mandate issue rears its head. Can the same person be a full-time Member of two different Parliaments at the same time in two different places?
The Commission's budget now contains an exceptionally high level of appropriations in the reserve. This has been a growing trend over the years. The largest reserve is the ECU 1 500 million for the Structural Funds. The under-use of the Structural Funds and the way they build up by the end of the programme are real problems. It is not as if there were no need for them, as is borne out by Europe's huge unemployment figures and regional inequalities. Appropriations are being administered in a way that is too bureaucratic, ponderous and confusing. The Commission and the Member States are applying a bureaucratic system to the administration of the Structural Funds that is out of all proportion to the amounts of money that need to be spent.
The biggest political reserve is for humanitarian aid, all ECU 330 million of which have been put into a reserve fund for further investigation and continued action by the Commission. If it were a matter of anything other than humanitarian aid, this would be understandable. But Parliament's intention to put pressure on the Commission to help people who are suffering is questionable. Hopefully Mr Santer's letter and measures taken by the Commission will speedily resolve the situation.
The second sizeable reserve is for the TACIS programme. One condition for releasing the funds is that the Commission must present to Parliament its overall strategy for solving the acute economic and political crisis in Russia. I believe this is an impossible demand.
Three hundred years ago, the Frenchman Montesquieu put forward his doctrine on the three-way division of power, which forms a basis for constitutional government in western states. According to this, the legislative, the executive and the judicial powers have to remain distinct from one another; otherwise a nation's citizens are vulnerable to despotism. Perhaps we too should consider the three-way division of power in future, or, in other words, to what extent the European Parliament is a legislative and monitoring body and to what extent it should become involved in actual implementation.
Mr President, at the outset I want to congratulate all those who have prepared the various reports. Looking at last year's budget, ECU 40 billion out of some ECU 83.5 billion was paid to the common agricultural policy, which is one of the core elements of the annual budget.
The common agricultural policy is an integral part of the European Union and it is designed to keep farmers on the land, protect the European Union food supply and enhance rural development. The policy has been in place since 1962 and has at all times been centrally administered by the Commission. This is the way it should remain.
I refer to this issue because of the recent publication by the Commission of possible options for the future spending of Union funding. One of the options under consideration which alarms me somewhat is that 25 % of direct income supports for European Union farmers be directly paid out by the exchequer of the Member States of the Union. This is a dangerous proposal for a number of reasons. Firstly, it would only suit those Member States which are not dependent on the agricultural industry, while it would have devastating effects for countries which have strong agricultural industries. Agriculture as an industry is three times more important to Ireland's economy than to that of many other European States. Last year Ireland received some £IRL 1500 million under the common agricultural policy. If it were to be implemented, this proposal would lead to the renationalisation of the CAP. It would have horrendous effects whereby different EU governments would engage in a process of outbidding each other in terms of the amount of grants they could allocate to the national farmers.
Let us be abundantly clear about one thing: the renationalisation of CAP would lead to a fragmentation of the CAP itself which would fly in the face of the social and economic policy objectives of the Union.
On another note, the European Union can never prosper, notwithstanding its economic success, if it alienates the less well-off and marginalised in a society, many of whom are farmers in my country.
More work needs to be done regarding the twin evils of long-term unemployment and social deprivation. The decision to reduce the allocation for structural fund programmes in 1999 is certainly not to be welcomed. In particular I want to welcome the proposal to provide another ECU 100 million for peace and reconciliation which was referred to so many times today by our Nobel Prize Winner, John Hume. I am delighted with this, but we have to look to the future - there is no provision for the future. Now that the foundations have been laid, it behoves all of us to find additional monies for the future to pursue peace in Northern Ireland through peace and reconciliation which has been such a success.
Mr President, the policy buzz-word in today's euro economy is discipline. The neo-liberalist discipline of the single-alternative policy concerns just people, but not capital or markets. On the consecrated ground of the market-place discipline is synonymous with deflation, and is not considered to be a third way. In global and electronic capitalism the markets are sacrosanct and safely beyond the reach of policy, or, in other words, discipline. You can control people with policy, but not markets or capital. Therefore people cannot trust policy that does not have alternatives. While record sums of money are being made in the stock exchange sweepstakes, the price is being paid for it in the shape of mass unemployment. Monetary policy is a European Central Bank monopoly. We need a democratic body to oversee it, a council on financial policy that is concerned with employment and social matters. The devaluation of the dollar is not only a monetary policy issue.
I would like to draw attention to one item in the budget, or rather not so much the item itself as the thinking behind it. The European Parliament is imposing conditions in the budget for the provision of aid for Russia under the TACIS programme. For aid to be continued, and it has been the western consultancy agencies that have done better out of it than Russia has, Russia is being told to continue with its 'policy of reforms'. In Russia reform and poverty go hand in hand. They are synonymous, as are reform and racketeering, and reform and corruption. The European Parliament's resolution therefore wanted poverty, racketeering and corruption to continue in Russia before we supply it with the TACIS new technology aid. In practice this might mean that our aid programme to Russia will end. That might well be a good thing, if the only alternative is the continued programme of reforms we demand of Russia and our support for Yeltsin's sick and corrupt administration. The best human rights policy for Russia would be if the EU ended aid to Yeltsin. There are a lot more victims of Yeltsin in Russia and Chechnya than of Pinochet in Chile.
Before we tell others how they ought to behave, it would occasionally be a good idea to take a look in the mirror and put our own house in order. I am referring here to the urgent and fundamental reforms needed in MEPs' salaries and travel expenses. In the Nordic countries a politician cannot earn more than ECU 10 000 net per month after expenses for public duties, as I, for example, am getting today in this Chamber. We have to create a new expenses claims system, and it should be brought into effect this week here in Strasbourg. For this we need a single-alternative policy: travel expenses may only be claimed for bona fide costs incurred. The Committee on Budgets has laid down the lines in this matter. We need a Statute for Members, but we cannot wait forever.
Mr President, I have a comment on what Mr Seppänen was just saying. Of course we cannot accept the principle of travel expenses being organised as part of our salary, and we should also lay that idea to rest this week. I wanted, however, to say a word on the general debate: gone are the days when we could simply say that economising is certainly a good thing, and deregulation is fantastic; today, the situation is rather different. The expiry of the European Coal and Steel Community shows - and this is actually the issue I wished to address - that the radical belief in market forces over the last 15 years has claimed unnecessary victims. Instead of developing the European Coal and Steel Community into an agency on industrial policy, which would be able to tackle the problems of the energy and raw materials sector in a really constructive way, we have simply dissolved it and said: the market will see to the rest. Now we have to deal with the problem of what to do with the enormous reserves accumulated. It is quite right that we should allow them to benefit the sector, and here we need to consider more generally how, through a targeted industrial policy, we can revitalise this sector in the long term.
Mr President, nearly ECU 100 billion, or 750 billion Danish kroner, can be spent in the EU next year. The Danish contribution will top DKK 15 billion by the turn of the millennium. Danes are now going to pay more in their contribution to the EU than farmers and others in Denmark receive from the Union. A typical family with a father, mother and two children will be paying DKK 11 000 on an annual basis. The problem is not just that it is expensive insurance. The problem is that a great deal of EU spending does not prevent, but causes damage. Consumers and taxpayers pay high prices for products which encourage the use of pesticides and growth promoters, which gives rise to new expenditure for storage and destruction, without the farmers getting a reasonable income for their daily toil. The net effect, it seems, is that we pay directly for the spoiling of our water. Imagine if we stopped all the support for destruction and let our EU contribution assist a changeover to organic farming or promote sustainable development in poor countries and regions, or imagine if the budget and the accounts were made so transparent that democratically elected representatives could check every record and citizens could see what had been appropriated for whom. Why not post all the EU accounts on the Internet, Mr Liikanen, so that it would be more difficult for fraudsters to live off EU funds? Here in Parliament too, we shall be able to set a good example on Thursday by cleaning out our own pigsty and finally switching to the procedure of only refunding expenses actually incurred. I would urge everyone to vote for our amendment to the Viola report. It is the thirty-eighth time we have tabled it, so I hope that it will also be the last.
Mr President, one question immediately occurs to us on examining this budget, which meets the need for rigour imposed by present circumstances: will Europe's citizens be footing the Union's bill out of their own pockets yet again? After Edinburgh, where it was decided that the EU budget for economic and social cohesion would be raised to 0.46 % of GDP, we are today being presented with a tight budget, one justified by the need to assist the Member States in their efforts to gear up for the euro, but above all to provide structural support for enlargement. We wonder how the various Member States' difficulties in terms of cofinancing projects can be resolved during these hard times, when a reduction of ECU 500 m in payment appropriations alone is being recommended for next year. How, above all, can we convince our citizens that the Community is justified in showing solidarity towards the new democracies of Eastern Europe, which face an overwhelming task in developing their infrastructure, environment, production sector and human resources? The Commission has opted for a radical solution, harnessing the Structural Funds and the Cohesion Fund in their entirety to the requirements of enlargement: Alleanza Nazionale is convinced that this is necessary and proper, especially if we consider that the CEECs have only recently emerged from under the Communist yoke. They are, nevertheless, in equal need of support from a political union - culpably slow in the making - which could at the very least lend some shape to a disparate array of policies, and of an institutional reform to give the citizens a voice at long last by placing the European Parliament at the forefront of the legislative and decision-making procedure.
The European people require strong signals and the knowledge that they are supported by representatives who are mindful of their interests and demands. Unfortunately, we hear all too much nowadays of poor financial management in the case of the PHARE and TACIS programmes, and even of fraud and irregularities in that of ECHO.
Finally, I would like to speak out in favour of Europe's public servants, who are now being faced with enforced cutbacks in the establishment plan, staff freezes and overhauled social security and pension schemes. Let us beware, because a civil service under fire and demoralised would endanger the efficiency and independence of the institutions!
Mr President, in very sincerely congratulating the rapporteur I want to go beyond formality and parliamentary courtesy. I have been through enough budgetary procedures by now to be able to say that this is undoubtedly one of the most peaceful as regards conflicts and frustration amongst committees and groups, at least as far as the rapporteur's area of responsibility is concerned.
I also want to highlight the fact that this is the first general rapporteur from the Socialist Group who is a woman. And she is also the first Spanish Member to occupy the position.
Moving on to the substance, I have two roles to fulfill: one as rapporteur for the Interinstitutional Agreement and the financial perspective, and the other as a representative of the Socialist Group.
My group has asked me to concentrate on the link between the Interinstitutional Agreement, the financial perspective and the present budget - the one we are debating - which is a fundamental concept for the rapporteur and our Socialist Group. Although the State Secretary has gone, I am sure that the representatives of the Council will pass this on to him. In addition, I have seen enough members and officials of the Committee on Budgets here to be sure that what I have to say will reach the Council.
Mr President, nobody is more convinced than I am of the general usefulness of a budgetary interinstitutional agreement and some medium-term prospects. Some people miss the never-ending conflicts of pre-1988 budgets. I will not go so far as to quote the saying about living in interesting times, but I prefer to reserve my excitement for other occasions and causes and to keep the budgetary peace as far as possible.
I think the 1988 and 1993 agreements were a sign of progress. They were agreements on major decisions that allowed the harmonious development of the principal European Union policies to take place in peace and serenity at important times of change, such as the single market, the single currency, etcetera. This peace and serenity is also required in facing up to the challenges of the first years of the 21st century, including pre-accession and perhaps even accession.
In the past I criticised - and I do not take back a single word - the flaws in the Commission's proposal and underlined the weakness of some of the hypotheses on which it is based. I will not labour the point. But I do want to highlight two negative aspects of the financial perspective the Commission is proposing that are relevant today: if Article 203 of the Treaty were strictly applied and the increase in gross national product were 2.5 % a year, as the Commission assumes, the Member States' budgets would, in fact, have to fall annually by 1.1 % to equal your proposed figures. A higher percentage - for example, if the fall were only 0.5 % - or even any positive percentage would mean that the Article 203 option would turn out to be more advantageous than the Commission's financial perspective.
Furthermore, the proposals mean that the European Parliament will decide throughout this period - 2000-2006 - on some EUR 20 billion less of non-compulsory expenditure than this Article 203 would permit and, in addition, it could do this or would do this in a new context without restrictions in terms of Article 203.
What is offered in exchange for that sacrifice of Parliament's powers? The answer is basic and we have already stated it several times: political power. There are two areas where we can make progress: one is the resolution of old disputes, such as classification, which has dragged on since 1982, but above all there is flexibility. I would say that flexibility is the key word, covering revision clauses and certain opportunities for transfers between categories or carryovers. We must define it and we are ready to look at any formula. But be aware, representatives of the Council, that without flexibility there will be no agreement.
The Council does not seem to understand that to sign an interinstitutional agreement there must be at least two parties, usually three, but at least two, and one of these two is Parliament.
The same thing happened last time. It took us a year and a half to draw up the Agreement. After Edinburgh, the British Presidency thought it had completed the negotiations but the Agreement was signed by the Belgian Presidency a year later. The next Belgian Presidency is in the year 2001. I hope to sign before then, but if there is no flexibility I give you advance warning that we may end up signing in 2001.
In view of the lack of dialogue with the Council and because we have no faith in its capacity for reaction, we have been obliged, with the general rapporteur, to table some amendments - the ones we call strategic amendments - which use up the ceiling of the various categories. Their objective, their real intention - as we know, and as we have always stated - is certainly not to be wasted but simply to give those responsible for the budgets in the Member States heart attacks. Or rather, joking apart, their objective is for Parliament to do its duty properly and bequeath to the new European Parliament, which will be elected in June 1999, either an adequate and flexible agreement or a sufficient basis for non-compulsory expenditure allowing the new Parliament to define its budgetary priorities easily if it has to do so using Article 203.
Do not accuse us of squandering now. After a great fuss, it turned out that last year - or the financial year in progress, 1998 - the Member States increased their budgets by more than the European Parliament increased the Community budget. So do not accuse us of that, representatives of the Council. This Parliament has been thrifty and you know that. It has spent ECU 80 billion less than was agreed with you for the 1988-1999 period. If we had put that in a savings bank, we would now be paying for the enlargement in cash, but we gave it back to the Ministers for Finance, representatives of the Council. But you have no guarantee that the Parliament elected in June will follow that thrifty path. Take that on board. If we reach agreement, we all know perfectly well that the Treaty and the Financial Regulation contain methods of removing the dreadful inconveniences these amendments might cause the treasuries of the Member States.
In this context, you will understand that I was opposed to an amendment seeking to create a reserve of EUR 500 m for emergencies in Russia and the former Soviet Union. Its aim is undoubtably laudable, but it lacks any legal basis and contravenes the agreement on legal bases that we signed on 17 July last. I would call on my colleagues who proposed it yesterday to think again. We will lose credibility if this amendment is approved in the House. If it were approved, it would weaken and undermine the negotiating capacity and the credibility of this institution in the negotiations in progress on the Interinstitutional Agreement. So I ask you to think it over and not to support it in the House.
The other point I would like to make relates to the famous 100 % reserve of part D operational appropriations. In my opinion, one of the European Union's most positive external actions, our emergency humanitarian aid, has been taken hostage to resolve some irregularities that are out of all proportion to the sanction. It has been said that saying this is demagogy. Obviously I do not share that view. I think taking these appropriations and putting them in the reserve is demagogy. That is indeed pure demagogy. You cannot call for action in Kosovo or Russia and at the same time put the necessary appropriations in a reserve which begins on 1 January and so prevents us taking action in Kosovo or Russia on 1 January. The only plausible explanation, in my opinion, is that it is easier to vote this reserve through in public than to shoulder the political consequences there would be for the discharge procedure if there were a real belief in the statements made. Contrary to what some people here say, this is a way for Parliament to duck its political responsibilities. Parliament has a path to follow: the discharge procedure, not the budgetary procedure.
I would like to make two very personal final points, ladies and gentlemen. First, I want to support the proposals we made in the Committee on Budgets and also highlight all references to anti-personnel mine deactivation programmes as far as possible. At the same time, I want to congratulate the rapporteur on her formula for resolving the financing in favour of minority languages.
Having said that, let me appeal to the conscientiousness of the current Council Presidency so that between now and December we can make progress towards the solutions needed for the European Union budget over the coming years.
Mr President. I should like to thank the rapporteur, Mrs Dührkop Dührkop. As the rapporteur for the 1998 budgetary procedure, I know what is on her mind at present, and what will be on her mind in the weeks to come, because we have entered the decisive phase of the budget deliberations. She has endeavoured to present us with a balanced budget. She has consistently strived for a greater degree of transparency and efficiency where expenditure is concerned. That is why I agree with Mr Colom I Naval that the 1999 budgetary procedure is nothing out of the ordinary.
I should therefore like to draw your attention to a few special features of this budget. Last year, we cut back on the number of Commission studies - which are, after all, assigned to every single budget line. This year, the rapporteur has made a more radical proposal - in itself a good idea - to move this expenditure into part A of the budget in connection with the BUTS. This will improve the Commission's control over the expenditure and will increase our confidence in this respect.
Last year, we laid down criteria for the subsidies in part A of the budget. In the course of the 1998 budget, the Commission has responded to this and taken measures. It has not only introduced criteria for the subsidies in part A of the budget, but has also decided on some for part B and introduced them. Now we have a problem - the problem which is overshadowing the whole of the deliberations on the 1999 budget - namely spending by ECHO and spending on PHARE and TACIS, where the Liikanen facility is concerned. Parliament and the Commission are very distrustful of each other here. At its first reading, the Committee on Budgets decided to enter a reserve for humanitarian aid. This happened after the hearing of the three Commissioners in the Committee on Budgetary Control. We listened to the Commissioners' comments and explanations, but the Committee on Budgets thought that this was insufficient. That is why the reserve was created. The majority of the Budgets Committee were in favour and thought that the reserve would help to increase the pressure on the Commission to provide us with more information, along the lines of the UCLAF report.
The target of the reserve - and I am emphasising this in view of the fact that journalists and visitors are listening to us from the gallery - is not humanitarian aid and its recipients. That means that we are not trying to stop or hinder humanitarian aid, but to ensure that spending on humanitarian aid is transparent and that the humanitarian aid actually reaches those for whom it is intended. But what has happened since the reserve was created? The Commission has reacted. The President of the Commission made a statement at the last part-session. The President of the Commission has had an exchange of letters with the President of Parliament, and has also said that he is willing to make the necessary documents available to Parliament or the Committee on Budgetary Control for their perusal.
Regarding what Mr Samland said, I do not agree that Mr Liikanen or the President of the Commission should inform the Committee on Budgetary Control, in camera, of whether a complete set of documents is now also available to the courts. I would like the Commissioner to address this issue today, as it is actually a familiar one.
I agree with Mr Wynn that the 1999 budget should not penalise humanitarian aid. We in the Group of the European People's Party invite all Members of this House to fight with us for the principle of transparent expenditure. Because - and, as draftsman of the opinion of the Committee on Budgetary Control, I should like to recall this for the sake of all those who have forgotten it again today - we concluded in letter K, that there has been a substantial increase in payment appropriations earmarked for humanitarian aid, in view of the developments in the sector in the last years, and that we are, therefore, in favour of an increase. However, in the light of UCLAF's inquiries in connection with irregularities in the execution of contracts for humanitarian aid, such funds should be put into a reserve in order to encourage the Commission to give Parliament full information on the situation between the first and second readings of the budget.
Yesterday or today there were reports in Le Monde and Die Welt stating that there are also irregularities associated with Altener, Thermie, and technical assistance in the case of Chernobyl. That is why this matter cannot be regarded as closed, and we still have to face up to this task. I would sincerely invite you to do so.
Mr President, I was very pleased to see how much importance the rapporteur attaches in her text to continuing the procedure we used last year in setting the farm budget. I think this is most important, because the agriculture budget has to be based on the best forecasts available. Secondly, this increases the influence which Parliament is able to exert, and that is good for democracy.
It is premature at this stage to say that the farm budget should remain at the same level or maybe even be cut. What counts most for me is that the Commission and thus the European Union should stick to what has been agreed. If it is true that expenditure turns out to be higher than expected, then that is unfortunate, but if it is lower, then automatically that is regarded as a welcome bonus. We have to proceed on a basis of budgeting as realistically as possible, and at the same time we must discharge the obligations we have entered into.
There is one thing I have to say about the farm budget. Last year, we expressly asked the Commission to clarify an important budget line, namely accompanying measures. These are particularly important in that there will be more and more talk in future of cross-compliance with regard to income subsidies. We asked the Commission for a report on those measures. It came at the very last moment, just ahead of the second reading. But it was a report made up solely of statistics - somewhat on the lean side. Surely it was not beyond the Commission to produce an analysis of which environmentally friendly farming methods had been the most successful in the Member States? How is it that only five of the 15 Member States draw on the budget lines for accompanying measures, when everyone talks about a better environment and so on? These, I think, are the essential things we need to know as we prepare for the forthcoming round of Agenda 2000 and all the rest. So I would welcome an assurance from the Commission that it will supply us with comprehensive information on the budget line for accompanying measures.
Mr President, I welcome the opportunity to speak briefly in this debate. I welcome in particular proposals in the draft budget for an 8.8 % increase in appropriations which would provide adequate funding for the current round of structural funds. I believe this is important. I do not have to remind the House of the importance of structural programmes as an instrument for the economic and social development of the regions. I hope that these programmes continue into the future.
I wish, however, in particular to put down a marker in the context of future EU budgets, particularly in the period 2000 to 2006, and to reject proposals emanating from the Commission which suggest a move towards the renationalisation of the common agricultural policy. The people responsible for this heresy need to be stopped in their tracks. The economic and social philosophy of the European Union is clearly outlined in their own treaty. To these new, self-appointed architects of European reconstruction I say: you are doing a serious disservice to the concept of European solidarity and undermining the foundation which has brought us to where we are today within the European Union.
From an agricultural perspective this Parliament is now aware of the serious threats to the European farm model based on family farming. We are aware of the role of farmers as guarantors of food security and quality. We are aware of the serious threat to Europe's rural infrastructure through rural depopulation. We have brought forward proposals to address many of these problems. We must now stand up to those who would deny us the lifeline to implement the policies which are necessary to deal with these massive European problems.
Mr President, the constraints linked to the introduction of the single currency in 1999 are weighing on the national budgets and on the Community budget. It is the sectors of education, social welfare and employment which are most threatened in these rigorous budgets, including at Community level. We cannot debate the 1999 budget without considering the European Commission document on future financing. Under pressure from Germany, the Commission has submitted several options, with the aim of rebalancing the national contributions to the Community budget. The Commission is attempting to satisfy Germany, without regard for any harm which may be caused to the fundamental principles of European construction, such as financial solidarity. This is particularly true both with the extension to other countries of the rebate on the UK contribution and with the partial renationalisation of aid to farmers. Germany, which initiated these proposals, seems poorly placed to demand lower payments when you consider the economic and commercial advantages which it gains from the single market. Its trading surplus should exceed FRF 500 billion in 1998, the majority of it from the Community market. This is a real record.
I agree with the recent assessment by the future German Minister for Foreign Affairs, Joschka Fischer. Germany is, physically and politically, the main net beneficiary of the European integration process. This being the case, there is no justification for Germany being given even more advantages.
Beyond the budget discussions between the Member States, with the rise in importance of the fair return principle which Parliament has always criticised, Europe is managing to paint a sad picture people in the Member States and the applicant countries. This principle is the very negation of the European Union. I propose a completely different approach. We must move away from the shopkeeper mentality, whose only aim is to satisfy the appetites of financiers, and reverse the logic of the Community budget by basing it on the principle of solidarity: solidarity with those sectors which are struggling the most and with the poorest regions; solidarity with the European people, by responding to their need for jobs, purchasing power and social welfare; solidarity with the people of the applicant countries, by respecting their experiences and their desires and not imposing on them the diktat of the acquis communautaire
In order to ensure this solidarity, the Community appropriations must be used differently, for example by concentrating them on the sectors in crisis and on the most underdeveloped regions, by imposing a ceiling on aid to farmers and by developing employment and training policies. However, we must also generate new income without burdening taxpayers, for example by looking for resources from the financial markets which have broadly profited from the liberalisation of capital. Why not plan a new Community resource based on the taxation of financial transactions?
Mr President, I certainly would like to make a small contribution to this debate. I congratulate the rapporteurs and all involved. I welcome the continued support for the special programme for Northern Ireland. I would like to thank the Committee on Budgets for the way in which it has controlled this issue on this occasion. We did not have the hype we have had for the past two years.
In Northern Ireland the Peace and Reconciliation Programme has been doing a very good job. It has created new ideas and shown new ways forward. However, the whole future of the structural funds has to be borne in mind as well and there will be a fair battle ahead in this Parliament over the next six to nine months when we discuss Agenda 2000 and the entire reform package.
While we continue to give massive support to the agricultural industry, throughout the European Union the industry is bleeding and dying. In my own area farmers in my lifetime have never had it so bad. The situation is impossible. We are still putting all this money in, so we have to ask the question: where is it all going? Is it going the right way, or where are we going wrong? Surely the time to examine this is over the next six to nine months. Farmers cannot continue as at present. We are going to destroy the whole fabric of rural society if we allow the present situation to continue. Money itself will not solve this problem. We need to have a new look at where we are going. We need to have a new look at our markets. We need to take a positive position on the way forward. I appeal to the Commission to take this point on board. The defence of our small family farms and our rural farms structure must be maintained.
Mr President, I should like to examine certain aspects which, in truth, represent only a tiny percentage of the budget but are of major relevance to Parliament and its relations with the European citizens. I refer to the education and culture programmes. This year the budget discussions have been especially tough in this field, and my colleagues and I are very satisfied with the agreement reached on the legal bases.
Although this agreement is positive in respect of interinstitutional relations and at last clarifies thelegal options and creates transparency in the budget, it has placed the rapporteur in a considerable dilemma. The rapporteur has done a tremendous job concerning the sum earmarked for pilot schemes and preparatory actions, managing to take on board the demands of all the committees and of Parliament as a whole, as well as - most importantly - those of the citizens. The so-called 'other social operations' are always something of a Cinderella in the budget, even though they are a means of enabling citizens to identify with Europe and to expect that their problems will be addressed.
The work of the Committee on Employment and Social Affairs and the Budgets Committee pre-empted the Amsterdam Treaty, in a sense. I really would have expected the Council to be equally bold at its first reading. Although it was not, we were. I hope that, at second reading, the Council will not assess Parliament's decisions in its traditional manner, but will comply with the undertakings it made when drawing up the agreement on the legal bases. In particular, I think that it is important to satisfy the voluntary sector, which has been seeking in recent years to confront problems that cannot be solved by either the Community budget - not being competent to do so - or the Member States.
I should like to draw attention to one final aspect: training. As the rapporteur said this morning, education and training shape the future of our young people, enabling them to find their way in this frontier-free Europe and look forward to a brighter future.
Finally, I should like to thank the rapporteur once again for having done whatever could be done, and indeed more - within such tight budgetary constraints - to satisfy all concerned.
Mr President, I believe that we should welcome this budget and also the absolutely excellent improvements by the general rapporteur. I will confine myself to three remarks.
The first is to underline the structural development of this budget. When you look at the balance of spending, it is clear that equality has virtually been achieved between agricultural expenditure and expenditure on structural measures. I believe that this represents considerable progress which may partly, but only partly, calm the fears of those who consider that the budget has traditionally been too concentrated on agriculture, i.e. on 3 % of the population. The room left for non-structural internal policies is still relatively inadequate and joint measures should be developed in this area so that all the taxpayers of the Union can be represented in the budget.
My second remark is that this budget is a rigorous one, as it should be, but that it must not be so forever. We were keen, I believe, to restrict ourselves to an extremely limited increase in expenditure, even though the increase in structural commitment appropriations gives a slightly different impression and even though, for the strategic reasons which have been indicated, we have put a certain number of appropriations in reserve with the aim of bringing pressure to bear in the interinstitutional negotiations.
Despite these two elements, it is clear that we are on course for a rigorous budget and an increase comparable to that of the national budgets. This situation will not last forever and I hope that we can get away from the idea that the European Union must always have a budget whose increase is modelled on that of the Member States, whereas the European Union is continually expanding and the responsibilities of the European Union and the policies which we have to finance are also growing considerably. The budget of a European Union which is constantly expanding both geographically and politically cannot be judged using the same yardstick as that used for national budgets which are set within a stabilised framework. For the future, I believe that achieving greater flexibility in the interinstitutional negotiations is essential. I also believe that it is in the everyone's interests - the Council's and the Commission's - to recognise that greater flexibility between categories also means better management and the optimum allocation of resources.
Having said that, Parliament must not ignore the fact that more flexibility also means genuine co-decision and that if we are to play a bigger role in the future in the area of compulsory expenditure, we must accept that there should also be genuine co-decision here. We must therefore find a balance and I hope that the Interinstitutional Agreement which we are trying to negotiate will help to achieve this.
Finally, I must stress the need for good management. We never pay quite enough attention to staff matters. We must get away from the idea, which is still there in our resolutions and our reports, that we can continue to manage an enlarged European Union with unchanged administrative and staff resources. We must be daring in this respect too!
Mr President, yet another rigorous budget, yet another budget prepared against a backdrop of disagreement about the future financing of the European Union: this exercise, which is repeated every year, is becoming monotonous. However, this debate should not allow us to forget two important aspects. The first concerns our desire to bring the Union closer to the concerns of the citizens, which would have been condemned to oblivion if those responsible for implementing the budget had not had to draw lessons from the recently publicised problems. I do not need to add that each failure in this respect only serves to make people more sceptical, particularly when we are preaching the virtues of rigour at them.
We cannot claim, and this is my second point, to be in tune with the concerns of our fellow citizens if the lack of adequate legal bases means that whole areas from cooperation to social development and commitment are paralysed. I hope that the Interinstitutional Agreement will put an end to a situation which, in the community arena, has blocked the activities of the most committed people in our society and withheld aid from those who most desperately needed it. The monotony of the exercise should also not make us forget that the closure of the next financial year, on whose budget we will vote on Thursday, will coincide with the passage from the second to the third millennium.
1999 will be a transition year which will raise yet more questions about the future of our societies and the way in which we intend to meet the major challenges. It will only be positive if our management capacity from our past, and more particularly from the 20th century, remains intact.
In this respect, I am very pleased that the Committee on Budgets accepted our amendment about the republication of the Nuremberg records in the various languages of the European Union. Although the sums reserved for this may seem derisory, they are still evidence of our desire to substitute our duty to history for our duty of remembrance, given that our memories are failing and history, when widely taught and understood, constitutes the best protection against the pollution of revisionism and denial.
Mr President, let me use the short time available to comment on two seemingly minor points in the budget, which could nonetheless have major consequences. Just over a year ago, I tabled a proposal here in this Chamber for a campaign to be undertaken in 1999 to combat violence against women. There was a large supporting majority in the House and the Committee on Women's Rights put forward a proposal for a very modest budget of ECU 5 million to fund the campaign at EU level. A majority in committee then rejected the proposal. I hope that the ECU 5 m will be reinstated when we vote on the budget. There are hundreds of thousands of women throughout the Member States who agree with the majority in this Parliament that this is a matter of great importance.
People might be wondering whether this would lead to an overall increase in the budget. It is worth remembering that we managed to add ECU 5 m for participation in the Hanover World Fair. I am sure that Europe's women would appreciate a similar reallocation here too.
I should also like to use this opportunity to say how pleased I am that we voted in favour of having our expenses reimbursed on a real cost basis. There is of course a problem with linking the expenses issue to a Statute for Members. In my opinion, we are here to represent voters back at home, not to represent the EU institutions vis-à-vis our electorate.
Mr President, a word or two on two important points - the overall budget strategy, but firstly the refunding of expenses.
It is high time Parliament sorted out the matter of expenses. Already when it looked at the estimates for 1998, it adopted an amendment that travel and subsistence allowances should be paid on the basis of the actual costs incurred. A full year later, nothing has been agreed. This is largely the fault of the Bureau which, up to yesterday evening at least, seemed incapable of dealing with the question of expenses.
Members of the Committee on Budgets quite properly took matters into their own hands. The amendment by Mr Dankert and others, adopted yesterday evening by the Committee on Budgets, contains some excellent proposals. Unfortunately, at the insistence of the PPE Group, an addition was made to the effect that the payment of expenses should be covered in a Statute for Members. This is a malign connection, because it may take a very long time for the Council to approve a statute of that kind. I urge all Members of the House not to tolerate any further delay in reforming the payment of expenses, and to undo this connection.
Turning to the question of overall strategy, the 1999 budget debate looks like being pivotal in the discussions on the financial perspective for 2000-2006. To give Parliament maximum room for manoeuvre, the rapporteur is seeking in 1999 to have the margins beneath the expenditure ceiling carried fully as reserves in the budget. If Parliament does that, it will be sending out a completely wrong message. The European Union cannot wriggle out of the budgetary discipline which it is demanding of the EMU countries. The talks on an interinstitutional agreement envisage the management of expenditure. It is not acceptable for Parliament to opt for an alternative which will mean maximising spending in 1999 and beyond.
Mr President, I will talk specifically to two amendments. Firstly, B1-3800. We must increase funding for the promotion of beef-eating; we must advertise beef; we must cut the amount of beef in very costly intervention storage. The Committee on Agriculture and Rural Development tabled these amendments, the Committee on Budgets rejected them. Since then, we have had confirmation of the loss of our Russian market: 400 000 tonnes of European beef went to Russia last year. That will have to go into expensive storage this year, in addition to the 580 000 tonnes already there. A huge beef mountain of a thousand million tonnes! The Committee on Budgets turned down a proposal to increase beef promotion to cut this intervention storage.
If we vote this extra money, we could save on intervention costs - probably up to ECU 100m. Let us spend ECU 20m to save ECU 100m - this is good economic sense.
Secondly, I hope we will support line B2-518N which would help fund the creation of future jobs involving the exploitation of sheep wool. Sheep farmers all over Europe are having serious problems. If only we could get added value for the wool of sheep, besides the meat, it would help our rural areas.
Mr President, ladies and gentlemen, overall this has the potential to be a sound budget, and I should particularly like to thank the rapporteur for her commitment to this budgetary procedure. It is a bridging budget to the next financial perspective, and it should also be a budget which will help to prepare the ground for introducing the necessary flexibility in the future agreement between the institutions. I also think that the way in which the European Parliament has framed a sound budgetary and financial policy in recent years should make it easier for the Council to take the first practical steps towards concluding the necessary agreements with Parliament over the next few weeks.
On Category 1, I think we need to develop the Tillich-Mulder procedure further, to allow agricultural expenditure to be forecast as precisely and accurately as possible, but at the same time to formalise, in the budget, the commitments entered into. Our experience with this procedure has been good. But I also wish to add that this procedure will only be able to prove itself in the long term and receive the support of this House if it is adjusted, firstly to take account of budgetary discipline, but also to provide some room for manoeuvre one way or another in the decision-making process, before the final decision is made. The Tillich-Mulder procedure - I will say this quite explicitly - is not meant to make the management of agricultural expenditure one-sided.
Mrs Dührkop Dührkop, yesterday in the Committee on Budgets we made some slight changes to the original text of your motion for a resolution. There were some phrases which might have compelled those concerned not to trust completely the singing of the Agenda 2000 sirens, and also to be a little sceptical about the Tillich-Mulder procedure for the same reason. I should like to say something about two particular points concerning us in this budget which are obviously of particular interest to the public - because in the end, the budget itself gives less cause for general concern than the ensuing use of the appropriations - in the light of current problems regarding ECHO, MED and TACIS, to mention three examples. In the Committee on Budgets, we put the money for ECHO in the reserve and set two conditions for its release. In the meantime, we have received the letter from the President of the Commission, Mr Santer, which I welcome. But I would add that these are promises for the future. We all know, do we not - from other committees and committees of inquiry - that promises for the future are only made for the purposes of overcoming present difficulties. That is why, Mr Liikanen, I would very much like a statement from you, in today's plenary debate, on how the Commission proposes to deal with the second condition, that is the question of handing over documents concerning the fictitious contracts to the judicial authorities competent in each case. Has that already happened? Is it going to happen? I say to all Members that this is not about taking humanitarian aid hostage. We have plenty of time before the second reading. But anyone whose resolve is weakening today will basically take us into a difficult discharge procedure in December. That is why we are well advised to tell the Commission that there are two conditions and that these need to be met. Otherwise, the money will stay in the reserve until the second reading. In view of the motion, we will certainly also have to take further clear action on this.
One final word on the Viola report and the arrangements for reimbursing Members. I tell you clearly: without a Statute for Members, we only have the bare bones of a proposal. Secondly, the Bureau's proposal does not solve the problem, but is actually a further step towards the realms of the absurd, with obvious preferential treatment for particular groups. It is just one dubious proposal in place of another.
That is why the motion, adopted yesterday by the Committee on Budgets, is an attempt to form a majority in this House and to take action, so that together - without trading accusations - we can take practical steps towards finding a workable solution, not only for travel expenses, but for the whole issue of allowances, reimbursement arrangements and the legal status of Members of the European Parliament.
Mr President, the European Union's draft budget for 1999 is a particularly harsh and restrictive austerity budget, a budget dictated by the harsh financial policy imposed by progress towards EMU and the stability pact.
Once again the Commission and the Council have become exponents of monetarism at the cost of social policy and the social rights of working people. The Commission and the Council have learned nothing from the continuing worldwide financial crisis which is already a threat to the real economy, to development and to employment. They have learned nothing from the dramatic consequences of the restrictive policy squeezing Europe's citizens. Farmers, mainly those in the South, working people, entrepreneurs in the small and medium-sized cottage industry sector, young people and pensioners have all reached the limits of their endurance. They cannot cope with still more austerity.
These financial perspectives and budgets are not going to improve the situation of citizens or of the Union's less prosperous countries. The European Parliament, as the Union's only elected body, must at some point speak up for Europe's citizens and send out a message denouncing this policy and demanding that it should be reversed by voting against this austerity budget directed against the peoples of Europe.
Mr President, ladies and gentlemen, I must say first of all that the budget on which we will be voting on Thursday morning has the peculiar characteristic of containing some very high figures for research and development. Clearly, these are purely theoretical figures as they relate to a sort of game within the European Parliament which has produced a compromise between the Committee on Research, Technological Development and Energy and the Committee on Budgets based on the preliminary draft budget tabled by the Commission.
Actually, the conciliation procedure between Parliament and the Council of Ministers is not over, and I must say that the situation as it stands does not give cause for optimism. We had hoped that a conciliation agreement would be reached just before the vote in the Committee on Budgets. Unfortunately, this is clearly a long way off, to the extent that I cannot today guarantee - and I am personally quite pessimistic - that we will have an agreement before the second reading of the budget. This would certainly put us in an extremely difficult situation. How can we give a legal basis to the research expenditure which we would be required to allocate from 1 January 1999 if there is no agreement with the Council?
My pessimism is based on the gap between the Parliament and Council positions - 16.3 billion for Parliament and 14.3 billion for the Council, give or take a little - and particularly on the atmosphere in which the conciliation procedure is taking place. We really do not feel that the Council of Ministers wants to reach agreement here. On the one hand, the Council is completely obsessed with the revision of the financial perspectives and it wants to impose on Parliament a clause which goes against the rights conferred on Parliament under the Treaties. On the other hand, we have the impression that, despite everything, the Council wants to advance very carefully, as if it were already convinced that the financial perspectives would be even more unfavourable than at present in terms of resources.
We are therefore at an impasse and I cannot exclude the possibility that we may attempt an agreement with the Council for just one year, 1999, and defer the overall agreement for the following four years of the framework programme until after the revision of the financial perspectives.
We must therefore consider this seriously when we vote on the research budgets on Thursday and we must ensure that the Commission, which is an important intermediary - I nearly said mediator - between the Council and Parliament, and particularly the Council bring whatever pressure is necessary to bear on the ministers for research. Finally, I would draw your attention to the fact that the operation of phasing the ECSC into the budget of the framework programme for research has still not really been dealt with, as we are not sure whether the framework programme will include research on coal.
Mr President, I will not go into details of the various articles and chapters of the budget - other speakers have analysed them sufficiently - but will restrict myself to expressing a number of general thoughts concerning the role of the budget and how that role is developing.
In fact, if we consider the development of the European Union's budget over the years, it is evident that it has contributed to the promotion of policies that have influenced the Union's development. In other words, it has basically been a policy instrument, and its manifestations and expressions at various levels demonstrate as much. The common agricultural policy and its development, the issue of the Structural Funds and the efforts towards convergence, the European Union's foreign policy and the way it has been financed without bureaucratic impediments at times and has therefore been able to be effective on the few occasions when it has been used; all this shows that the European Union's budget is basically a policy instrument.
However, the goal of EMU, whose achievement has entailed the exercise of rigorous financial policy at national level, has encouraged the idea that the Union's budget must itself be just as strict. As a result, the budget has been drawn into a short-term mentality which is gradually altering its basic function and leading to the view that revenues should be saved or, more precisely, that Member States should contribute less to the Union's budget. In fact, we are going back to 1988 levels in terms of the proportion of GNP contributed, as other speakers have already pointed out.
The worrying thing is not the austerity of the budget as such, which will naturally increase awareness that excesses must be avoided and that appropriations must be allocated and utilised sensibly. What is worrying is the emerging trend of using the net financial contribution, which is somewhat arbitrarily defined, and the principle of subsidiarity, which is equally arbitrarily defined, as a means of partially depriving the budget of its ability to function supportively in the context of EMU and adequately to offset the consequences of differences in the regional development of the EU's Member States. In other words, the budget will cease to play an active part and become a completely passive book-keeping exercise.
The European Parliament, which is the custodian of the real policy the budget ought to be pursuing, because that is its role, has certainly grasped the need for the budget to be drawn up and implemented in a sound manner. The current budget demonstrates that, and further proof is to be found in the recent agreement on legal bases which already applies to the budget under review. That agreement is very important and it has already begun to bear fruit. It must, of course, be applied consistently and must not lead to ad hoc deviations which would undermine Parliament's credibility. What that agreement achieved was to rid us of many situations not entirely in keeping with the spirit of the European Union in which legal bases were exploited without anyone's endorsement. So austerity is not an end in itself. The 1999 budget is very important because it can become the basis on which financial perspectives are developed. We must therefore be very careful about the way we formulate it.
We must also distance ourselves a little from the Council's book-keeping approach which unfortunately tends to prevail.
In the past, when we were drawing up the budget, we started off with the policy we wished to implement. In other words, we used to say that this is the European Union's objective, this is the policy it wishes to implement, and then we found the resources. Now, unfortunately, we do things the other way round and we say: this is the money available; what can we do with it? That does not help the European Union, especially during the critical period we are going through at the moment, a period when everything is changing and which will require genuinely positive action on the part of the European Union. We will have somehow to reconsider how to restore to the EU budget its true political role.
Mr President, it was stated in this Chamber earlier on today that the European Union budget sends an important message to the citizens of Europe about what issues the Union considers important. In my opinion, one of the most vital messages that we should be sending out is that we have a sense of responsibility towards those Europeans who are in danger of becoming excluded from society as a result of unemployment, poverty, disability, homelessness or other problems. In the draft budget we are now discussing there is a proposal for a new item covering measures to combat social exclusion. ECU 10 million has been allocated for the measures for next year. When the Treaty of Amsterdam comes into force and places obligations on the Union in this area too, we must be ready and willing to commit much larger sums in the future. The Council of the European Union has begun a campaign of global solidarity. I hope that the European Union, and its Member States, will bear a part of this responsibility.
Finally, greetings to Mr Liikanen from the inter-group meeting. Everyone agreed that the reason for the Commissioner's absence was perfectly understandable.
Mr President, it goes without saying that ever since the 1980 budget, I find myself looking back nostalgically to 203, but at the same time I cannot deny that the financial perspective has done much to secure budgetary calm, budgetary balance in relations between the institutions and within Europe too. So I find it most unfortunate that we currently have finance ministers in Europe who, seeing that the ceiling has not been reached, think that a policy of zero growth has to be applied to the budget. It is as if they had been bitten by a millennium bug which sets the clock back to 1980 and before.
There are some who have sought zero growth even in their own national budgets. That defies belief, of course. It cannot be and it must not be. Looking at how the budget has developed in recent years between Parliament and the Council, I see that the budget has developed in a very controlled manner, that it has been very close to zero growth and would even have been below that had it not been for the Council - the Council - deciding to make a considerable increase in the Structural Funds, which in fact I welcome, and which led to this extra growth.
Parliament has not been guilty of profligate spending even in recent years. We too have shown great restraint in the budgetary process. But that does not mean you can now say that zero growth must be the rule for the next few years. We are in favour of enlargement. Whilst the Commission has already done a few sums on the cost of enlargement, it is not clear exactly how much the cost will be. My feeling is that the Commission errs on the side of caution.
And then, looking at the agricultural markets - the honourable Member behind me raised the question of meat just now - the CAP will be yielding fewer windfalls than it has done in the past. Payments out of the Structural Funds will fall due after 2000 which are not included in the financial perspective.
In short, then, it is not possible to meet all the challenges facing us if at the same time we decide on this zero growth which is so popular at present with a minority of the Council. I think that will bring us to a far more serious budgetary situation than we experienced in the early 1980s. We shall have to try to steer a good course for this budget, maintaining our role as joint budgetary authority, namely Parliament and Council together, and not just a minority of the Council.
So I welcome the fact that Mrs Dührkop does not suggest lowering the financial base for the 2000-2006 negotiations to the level to which the financial perspective for 1999 will bring us. The difference is about ECU 4 billion, soon to be four billion euros. We certainly do not want that money to be spent, as has already been said here. We want to go on having room for manoeuvre in budgetary policy, though the attitude of some finance ministers seems to be threatening its survival. The budget must make a confident transition into the twenty-first century so that the European Union can take every opportunity which that century affords.
I have a few comments to make on the system of reimbursement of Members' travel expenses. And I have to put these to you, because in all honesty I wonder which parliament our Bureau actually represents. Parliament instructed the Bureau to come up with a proposal for the realistic reimbursement of travel costs. The Bureau decided on a system in which it is apparent on three counts that an income is being paid as well as travel expenses. Previously that was hidden in the reimbursement of travel expenses, but now it is explicitly stated in the proposal. Mr President, if you want problems over this in one or two Member States, that is the right way to go about it. I recall the judgment of the Court of Justice about travel expenses in the case of an English lord. If the lawyers get to look at it, the system is doomed from the start. So the Bureau has failed to carry out its instructions. Mr Böge said just now: I have a far better solution. I will put off any solution for ever and a day. I will vote in favour of actual costs, but I will not introduce the system until we have a Statute. The Christian Democrats see that as their negotiating position. I think it is a bad one. I think the only thing we can do is to accept a proposal based on the Bureau's decision, namely that reimbursement should be made for actual costs incurred for actual travel. Amendments have been tabled to that effect. The Committee on Budgets achieved some progress yesterday, though it was later reversed by Mr Böge's additional demand. It is not a compromise, because we are fundamentally in disagreement. It has to be the case that actual travel costs and only those costs are reimbursed.
Lastly, Mr President, mention has already been made of this, but for the sake of political clarity I will refer again to Turkey. The Socialist Group advocates scrapping the reserve in the budget line for financial cooperation with Turkey. That is a direct consequence of the Court of Justice's decision that a legal basis should be required for budgets. There is no denying it: there is no legal basis here, and as a result the reserve must go. It is a pity that some people put a political construction on this. That is not the intention. It is the inevitable consequence of what the Council itself has sought to push through in the budget.
Mr President, ladies and gentlemen, the 1999 budget reflects current European policies as they were enshrined in the interinstitutional agreement leading to the Delors II package. As such, it could be regarded as a good budget all in all. I wish to express my sincere thanks to our rapporteur, Barbara Dührkop, who with intelligence and perseverance has done an excellent job.
Nonetheless, I should like to make the following points. The 1999 budget respects in full the amounts set aside for Chapter II on the Structural Funds whose application has generally proved to be a success. The cohesion countries are now either already in the euro zone or, in the case of Greece, making progress towards it. What has happened in my country, Portugal, is proof of that. Ten years ago it would have been unthinkable that Portugal would now be part of the founding group of the single currency. Our extraordinary growth rate shows that, if correctly applied, European regional policies, along with the opening and creation of the single European market, are a vital instrument of cohesion and harmonious development. When negotiating the next interinstitutional agreement and Agenda 2000 we should bear those results in mind. Otherwise, we risk destroying the European development model achieved after so many years.
I should also like to welcome the fact that, in the chapter on the Structural Funds, the European Parliament's budget proposal calls for more money to help the ultraperipheral regions - in the case of my country, the Azores and Madeira.
On agriculture, the policies applied in this budget do nothing to correct the unfair imbalances between different types of agriculture and farmers. I hope that current discussions on CAP reform will bring an end to this scandal.
As far as internal policies are concerned, the European Parliament's proposal bolsters the action programmes on environmental protection, renewable energies, consumer protection, school exchanges, historic heritage restoration, occupational and social integration for those with special difficulties, sexual equality, NGOs, job creation, assistance for SMEs, and others.
In effect, the European Parliament has done what the Council was loath to do. It has scrutinised the programmes and policies that give the European Union a human face, seen what progress has been made, and demanded and approved the amounts needed for them to continue. Showing a total lack of consistency and, I would even say, stupidly and cynically the Council of Ministers brutally cut back these programmes even as the Heads of State and Government were heaping praise on them in their European Council statements.
On foreign policy, I would like to stress the role of the European Parliament and my political group in insisting on having more details about the rumours of fraud and misuse of funds in the ECHO Programme. The Commission has tried to cover up these very serious accusations in order to protect someone - exactly who, we do not know. Were it not for the decisive action taken by the European Parliament there would have been no transparency nor would plans have been made to set up an independent body with more teeth than the current UCLAF.
Just another couple of points: we wish to support the amendment tabled to restore the ECU 50 million to be spent on tropical forests. We also support the strategic global reserve so that the Year 2000 budget can start out from a reasonable base should the European Parliament and the Council fail to agree on Agenda 2000.
Mr President, ladies and gentlemen, first of all I should like to reiterate what Mr Böge said about ECHO. Mr Liikanen, please take this matter seriously. We both know that we have not yet heard the last of these suspected cases of fraud for this year, and it is important that you give us a clear indication here of how seriously you view this whole business.
In a few days, the summit on the European Union's responsiveness to citizens will take place in Austria, and I believe that it is legitimate, in this context, to ask how responsive the European budget is to citizens. I recently read the following - and I will quote it in English - in the Financial Times : 'Opening up the whole budget system to make it more simple, more fair and more transparent is a political nightmare, far easier to keep it complicated.'
In this context, I particularly welcome the European Commission report, 'Financing the European Union', on the operation of the own-resources system. I have already said in committee that the Commission could perhaps have been a little more emphatic about its own position, but this is a very good report. It also examines the individual proposals on financing the Union in detail, considering the revenue's visibility to citizens, its yield and how easy it is to monitor. It is a first step in the right direction. Mr Liikanen, I hope that you will keep to this path.
As regards the expenditure, on which we have to take a final decision on Thursday, I should like to highlight in particular - in connection with the theme of responsiveness to citizens - the successful resolution of the legal base problem under the Austrian Presidency. All the budget lines now have a legal base, and the appropriations can also be disbursed. After many years of squabbling over legal bases, the citizens of Europe can now have confidence that appropriations entered in the budget will also be converted into expenditure. I believe that here the European Parliament has proved itself to be a reliable and valuable partner. After all, we have cancelled 16 budget lines without a legal base amounting to some ECU 124 million. It was our rapporteur's idea to create a closer match between certain Union policies and promises. Look at the Leonardo programme - seemingly a priority in Cardiff - now cut by ECU 100 million. Look at external actions, where even more appropriations have been entered against PHARE, even though we know that the money cannot be absorbed. I believe that to be our rapporteur's achievement in the 1999 budget. On this I offer her my warmest congratulations.
Mr President, I want first of all to thank the rapporteur for the good work she has done and indeed to compliment that small group of experts in the Budget Committee who work extremely hard and apply a lot of skill and expertise to this whole business and also the excellent Commission staff who have a lot of patience. Sometimes the mood in these meetings can be very combative, sometimes unnecessarily so.
Nevertheless, I often see the whole apparatus as a big locomotive pushing a little wheelbarrow, a bit like children playing shop sometimes, because there is not so much substance there as people would like to believe. This one per cent is all that we deal with. By contrast the national governments elected with smaller numbers of people and having less mandates than we have in so many ways control 50 % of public spending throughout the European Union. If you look at the major newspapers, you see that nobody worries about the effect any decision we take will have on the stock market. Turn on 'World Business Today' and unless they are making some kind of joke about us, they will not be making any comment on the importance of the decisions we are making here. It is important for us to say that because this whole budget of the European Union is so small, it makes little difference.
The only place where it makes a real difference is in agriculture where the recipients get real money - six million farmers throughout the European Union are the recipients of real money. On the other hand, if you look at the Structural Funds, while in agriculture the average is ECU 5000 per farm-family throughout the European Union, assuming a figure of 7 million farmers, in Structural Funds spending comes to between ECU 200 and 300 per capita in those regions. It is a relatively small amount of money. Nevertheless we welcome the fact that the agricultural budget is as big as this.
In relation to agriculture let me say briefly that, as Mr Nicholson said, all sectors of agriculture are going through hard times, in spite of the fact that real money is being spent. We have to look at it again and say this must be more to do with marketing and processing and our trade regulations, because throwing money at it is not resolving the problem. Agricultural spending has maintained the same level for the last ten years, while the number of farmers has dropped from something like 12 million 10 years ago, to 6 million today. In real terms we have maintained spending without resolving their problems. We should tell farmers that we have made a real effort and applied real resources.
On the other hand, there is a regrettable tendency at national and European level to say there must be a balance between what people put in and what people get out. If this sort of calculation is going to be made, we must do it over a wider front. Firstly, we have to look at the countries which make the biggest contribution. These are the countries which gain more from the single market and which have a surplus in their balance of trade with other members of the Community. We should draw attention to that. If we enlarge the Community, the countries that pay most at the moment are probably the countries that will gain most from enlargement. Some policies suit some parts of the Community, others suit others. We are not going to resolve the problem by reducing the size of the budget and making it smaller. It will be resolved, as Mr Christodoulou and Mr Bourlanges said, by developing new policies. We need a bigger budget for the European Union. We need it because we have a wider vocation than just financing agriculture and collecting a few shillings in tax. We are trying to create a real political union and if this is to be a Union of regulation only, then it will alienate ordinary people. One only has to look at what impact ECU 100 million had in Northern Ireland. Two communities were anti-Europe and both communities have been largely reconciled by the spending of small amounts of money.
Thank you, Mr McCartin. I must admire your commitment.
Mr President, ladies and gentlemen, this is the last budget of this parliamentary term. It has been my first term in Parliament and in the Committee on Budgets. I have greatly admired the massive expertise on budgetary matters and the dedication shown by my fellow members of the Committee on Budgets, but I should add that I do not think this expertise and dedication have had enough of a political impact in shaping the major policy options chosen by Europe. We have been careful stewards of Europe's coffers. In so doing, we have done a very important job, but that is not enough as a political authority. Much of this is down to the Interinstitutional Agreement. Piet Dankert reminded us of the background, of the pros and cons: an agreement which one way or another means a voluntary limitation of our budgetary powers. In the next few months, this Parliament will have to weigh thoroughly the pros and cons of a new interinstitutional agreement. The reports of Mr Colom I Naval contain enough material to serve as a specification against which any negotiating result can be measured. I agree with Mr Bourlanges that the notion of flexibility between the chapters must be paramount here.
The 1999 budget is a good run-up to the final talks on the Interinstitutional Agreement. The extra reserves built in provide a good basis which we can fall back on, if we need or want to switch to Article 203. The next six months will be crucial, not only for the budget of this Parliament, but for the future of the European Union. The Interinstitutional Agreement, the financial perspective, Agenda 2000 and the debate on own resources are all up for discussion and are indissolubly linked together. On the subject of own resources, we should not avoid any of the issues. It all has to be discussed - expenditure, agricultural structural spending and revenues. The rebates granted in the past will also have to be reviewed and tested against the reasons for which they were granted. They have to be updated. I have to say I was not happy with the first debate we had on the budget in the Committee on Budgets. We must at all costs avoid a situation in which the European Parliament connives at renationalising European policy and European politics. We must try, as the European Parliament, to rise above national interests and exert firm pressure on the European Council to overcome the unanimity rule and secure a reasonable new package.
Lastly, ladies and gentlemen, Europe has sadly lost credibility. John Hume has proved here how noble a project Europe is. If there is one point on which we can show exemplary credibility, it is our own Statute. Please let us do our utmost to achieve, before the end of the year, a revised system for reimbursing travel expenses and, ideally, a new Statute for Members. On the eve of the elections, we owe that much to the citizens of Europe.
Mr President, the rapporteur has handled a complicated budgetary exercise quite brilliantly. It is complicated because it coincides with the debate on Agenda 2000, the financial reform of the Union and the negotiations on the Interinstitutional Agreement, that is, all sorts of ingredients that the rapporteur must mix together in one bowl, cook and finally serve up to the citizens of the Union as something edible. I think she is on the right track and that we will be able to come up with a dish that everyone likes.
The rapporteur is right to get Parliament working on a hypothetical failure of the negotiations on the Interinstitutional Agreement. If these negotiations were to prove fruitless in the end, we would find ourselves faced with an Article 203 under the worst conditions for us. Therefore, her bridging amendments, which commit the available margin of the categories, are, firstly, an imaginative solution to strengthen the role of the European Parliament and make the Council face up to its own inconsistency and, secondly, proof that the ceiling of 1.27 % of own resources is ridiculous and does not help deepen Community policies. I think that the Committee on Budgets is more aware of this inadequacy today thanks to the proposals by Mrs Dührkop.
Within that strategy, we would like to look at the reduction of EUR 1 500 million in commitment appropriations and another EUR 500 m in payment appropriations in Category 2, Structural Funds. This reduction is bound to cause at least a certain amount of fear and suspicion. The rapporteur calls this the 'flag and amount' mechanism, tying a reserve in Category 2 to the degree of uptake of the appropriations in each of the Member States. In theory, this will prioritise budgetary effort and good implementation. But bear in mind that, for the first time, this Parliament is going to accept a change to the Edinburgh Agreement which could result, in the worst case, in payment problems in Objective 2 in 1999. But, of course, from a budgetary point of view, the strategy is consistent with the interinstitutional negotiations that are still to be concluded.
However, in the end, we are going to rely on variables outside our control, such as whether the Council does or does not approve an amending and supplementary budget or, more simply, how the Notenboom transfer evolves. In other words, we are going to give the Council a negotiating advantage without keeping any for ourselves. So it is risky and we should perhaps take advantage of having Commissioner Liikanen with us to obtain more details from the Commission on how it expects payment appropriations to evolve in 1999. If they are not going to, or if the expected evolution is not sufficiently adequate, perhaps politics and the budget are on different tracks here.
Finally, I want to express my very sincere thanks to the rapporteur for her goodwill and the open and conciliatory way she has handled the whole parliamentary procedure.
Mr President, I should like to concentrate my remarks on the two excellent reports Mr Giansily has presented for this House's consideration. As he said this morning, unlike previous years, there has been a unanimity of views in the Committee on Budgets. Two years ago, as draftsman for the EMAC committee for the ECSC budget I said: 'Most of all we need to know that there are no plans to transfer any of the ECSC funds away from the programme and that any surplus funding will be treated as the rightful inheritance of the ECSC, the foundation of its future existence in whatever form it may take'.
We are now looking at that future existence. In a period when the Coal and Steel Community still faces big problems, let us look at the changes in global markets, the collapse of the Far Eastern economies and the flood of steel into Europe which is undermining our own steel industry, the effects of enlargement, of ongoing job losses and our need to upgrade technology. I am delighted that the Commission has proposed that Article 4 should be used to accommodate Parliament's concerns and that this money should not be lost in the budget, or be subject to any complicated and costly procedures and that in this way we can maintain, specifically, targeting in relation to ECSC funds.
However, I am less than delighted that the Council is not showing the same spirit of cooperation. By failing to authorise the transfer of ECU 30m for use in time to be able to commit appropriations by the end of next year's budget, the Council is failing to support the aims expressed by Parliament to help create jobs in areas suffering from the consequences of sectoral closures, principles echoed so clearly in the Amsterdam Treaty.
I hope the Commission will make every effort in line with Articles 49 and 56 of the Treaty to use its powers to implement the proposals by other means. The difference this money will make to the social and research programmes will be significant. I want to remind this House that we are looking at a predicted 17 000 job losses in coal and steel for 1999. For the candidate countries it is obvious that the inclusion of their low-tech, over-manned coal and steel plants will have a huge impact on the Community. It is equally clear that the required modernisation will have enormous social consequences for the regions concerned since there is a massive geographical concentration of production. We are talking single-sector dependency here.
Parliament has expressed its awareness of the problems and its desire to take positive action. I hope that neither the Commission nor the Councill will show themselves any less committed to these problems, and that we shall see, starting with this budget and continuing throughout the process of change accompanying the ending of the ECSC, the positive, direct and effective measures put forward here operationalised by the Commission and supported by the Council. We want to make sure that ECSC money goes to help restructure the communities the coal and steel industry has served. After all, that is the legacy we are being left with. We must make sure that people in those communities have a future.
Mr President, first let me compliment the rapporteurs, Mrs Dührkop and Messrs Viola and Giansily, most sincerely on their reports. We have here a budget which is rigorous, but nevertheless meets most of the reasonable demands made by Members of this Parliament. At a time when there is turbulence in Asia and Russia and when the Americans too are panicking a little, the European Union, thanks to the euro, remains an oasis of calm and stability. That has to be underpinned by the right financial policy. In absolute terms the budget is up, but as in recent years, its relative value is down - which is more than can be said for some national budgets. I think that national Member States would do well to take a leaf out of our book when it comes to budgets, especially when they find, after an election, that they cannot quite deliver on what they promised before it.
We have also shown that we are able to be a reliable and constructive partner for other European bodies. We are seen to be responsible. Despite the financial perspective, which allows for a ceiling on expenditure of up to 1.27 %, we are well below that ceiling. So the idea of a spendthrift European Parliament is a misconception. Few parliaments in Europe would be prepared, with this perspective, to stay below the expenditure ceiling, and the Council and Commission should realise this, though often the Council does not seem to do so. Let us hope that our record has a positive influence on the talks on the Interinstitutional Agreement.
A few comments on the additional amendments which have been approved. They are of course intended solely as a basis for negotiation. It was never intended that they should stand as they are. That is not what Parliament intends. It is not what anyone intends, but hopefully it will make the Council willing to negotiate. So far, I have not put that willingness to the test with a number of governments. The budget lines for social policy and employment are up on the preliminary draft, at ECU 48.3 million and 14 million respectively. But spending this year is down on last year, largely due to the debate on the legal basis for matters relating to the social area. The Court judgment caused some confusion. I think Parliament has now largely succeeded in clearing up the confusion, but it has complicated matters very much this year.
And we have to take the conclusions of the Luxembourg summit seriously. It is important to conduct an investigation into the effectiveness of the trans-European networks and the money tied up in them. For Category 3 this is a great deal of money, and the size of the sum may even put the rest of it in jeopardy. So I think we must be very careful not to find that, after one or two projects, we have spent all the money that we have. Happily, the Committee on Budgets has reconciled the various parts of internal policy. And I am very pleased with the extra ECU 99 m for the Leonardo programme. Here again, the Council is being particularly unreasonable. The money is being well spent, and there is a great deal of interest in it in the Member States. It is money within the envelope of the financial perspective, and yet the Council is trying to cut it.
One last thing, Mr President. Will you take a look at the text of the amendment to the Viola report which was tabled by the Greens and adopted by the Committee on Budgets? In two respects, the text really is no good and to my mind not altogether consistent with what was agreed in committee. It is vital, with an eye to the future debate, that we should check this.
Thank you, Mr President. I just wanted to make a few comments on Mr Giansily's two reports on the ECSC Treaty, although it is of course tempting to give an immediate response to what colleagues have just said. But that is not my intention now.
The ECSC Treaty might not expire for another three years, but Parliament has already spent some time considering the question: what actually happens afterwards? The ECSC's political aim has undoubtedly been achieved, namely to secure peace in Europe by putting the coal and steel sector - which played a decisive role in post-war economic regeneration - under supranational control.
There it has succeeded. But its economic achievements should not be underestimated either. In providing economic and social assistance and supporting structural change in the coal and steel industries over the past decades, the ECSC Treaty has overall proved itself to be a very flexible, very effective, and thus very helpful tool. On the basis of the Treaty, several specific economic and social instruments were developed, which were very useful to the coal and steel industries and regions during their difficult processes of readaptation. Without it, it would have been very much more difficult to manage the dramatic structural change in these two sectors in a socially acceptable way. I know what I am talking about, because I come from just such an area of coal and steel production, and now I live in one.
Now we all know that the restructuring of the coal and steel industries has not yet been completed, that these sectors continue to lose jobs, and will possibly do so at an even greater rate in the future. Moreover, the importance of the coal and steel sector will again increase with the admission of the first Central and Eastern European countries into the European Union.
That reinforces our view that we cannot simply bid the ECSC farewell and leave nothing in its place. Our firm intention - as reported by Mr Giansily and agreed by the Budgets Committee - is to continue the phasing-in to the budget, to use the provisions and reserves accumulated by the ECSC as the capital for a future Coal and Steel Foundation, to do all this on the basis of a transparent and uniform budget, and on no account to give up the European Union's powers within any such multilateral organisation.
Bearing in mind the points I have mentioned and in keeping with them, we have put forward our proposal for the ECSC budget. We urgently call on the Council to give the go-ahead for our funding of conversion activities in the coal and steel industries and regions. We want to create and convert jobs, and to do so we need support for training and continuing education for employees in these regions. We are expecting the Council to approve the EUR 30 million for 1999 and to bring in the 30 million from 1998 through the supplementary and amending budget. We want to use this to generate further momentum on jobs. Areas of coal and steel production are in particular need of our help.
Mr President, first I want to congratulate the rapporteurs, Mr Viola and Mrs Dührkop, on their excellent work. I am aware of how difficult it is to reconcile politics and various interests, as well as of the need to set priorities in a budget because, in the end, that is making politics. And I am delighted to say that our rapporteurs have succeeded in doing that, so I will vote for this budget in its entirety.
What would a European citizen say about this budget? First, he would say that it is a budget that strengthens the cohesion policies and the cross-border solidarity of the European Union, and that it is a budget that fulfills the Edinburgh Agreements considerably better than last year's. And it does so in a key year - 1999 - when the financial perspective and the principal European policies for the next few years will be determined. The cohesion priorities concentrate on the least favoured areas, the so-called low income Objective 1 areas. But there is also an effort to assist other areas of the Union that have suffered conversion processes and are regenerating their economic fabric or running training programmes for their human resources - for the people - geared towards employment, or for regions dependent on the countryside, so that people can live in a rural environment, work and be assured of services and infrastructures.
To give a simple example, the Basque Country, which I represent, will receive 37 billion pesetas under those headings - covered by Objectives 2, 3, 4 and 5 - for next year. This investment is no doubt helping to boost our economic fabric with positive results because the whole of society is making an effort. It is a joint effort that is giving rise to a real convergence in terms of the Community income. And, to give you an example, the Basque Country's GDP has risen from 79 % to 91 % of the Community average over the last 12 years.
This budget also strengthens the Union's internal policies in the face of the Council's planned cuts. In this respect, the amendments by the Committee on Budgets strengthen culture and education through programmes such as Leonardo, Socrates and Youth for Europe, and, as Jacques Delors said, promoting projects like these is, in a sense, creating the European soul. I think we all support the project of continuing to build this Europe that respects diversity.
And I want to mention one particular cultural point: the item on support for less common languages, because if anything is crucial in supporting cultural diversity, it is these languages. They are less common but that does not mean that they are unimportant, because they are spoken by over 10 % of Europeans. ECU 4 million is inadequate from any angle, but maintaining it against the Council's intention to cut it is a step towards consolidating a stable programme of support for these languages at European level.
And I want to thank Mrs Dührkop personally for the effort she has made on this, as a Basque and as someone committed to cultural pluralism.
There has been controversy, in the approval of this budget, about placing the amounts intended for the humanitarian aid office, ECHO, in the reserve. This is a necessary measure from any point of view, because our duty as managers of public money is to fight fraud and corruption and there was enough information to indicate that a clear misappropriation had taken place. We have not taken the weakest people hostage, those who need humanitarian aid, by establishing this reserve because, first of all, the reserve affects next year's budget, so we have not paralysed any project today given that we are at first reading. And, in the second place, the establishment of this reserve has borne fruit because the letter received from Mr Santer contains a clear signal that this Parliament will receive precise details from UCLAF, and promptly, on possible cases of fraud and corruption that might affect the Community budget.
Therefore, Mr President, thanks to this operation we will be able to go on granting humanitarian aid and improving the routes so that this aid effectively reaches the weakest, and perhaps we will be better able to control the corruption that, unfortunately, often accompanies aid programmes to some extent.
Mr President, this is probably the most important work Parliament does in the whole year. Therefore, I was very sorry this morning to see that Mrs Dührkop Dührkop, after more than a year's work behind the scenes, was harried by the President in the Chair while making her presentation this morning. It was unfortunate.
I want to address the two contentious items in the budgets today. The first is the scandal in ECHO, which concerns humanitarian aid. Some would say - and some did last night in the Committee on Budgets - that we should not mix together the work which the Committee on Budgetary Control and the Committee on Budgets does. The fact is that four agents are involved on the European scene when trying to deal with fraud and irregularities: the Court of Auditors; UCLAF; and the Parliament in the form of the Budgetary Control Committee and the Committee on Budgets. If the Budgetary Control Committee cannot get satisfaction, the teeth of this House are in the voting on the budget.
I want to pay credit to Mr Fabra and Mrs Müller for the work they have done in the field of ECHO. It is unfortunate that the non-governmental organisations, the people who work for us and with this aid should be the ones that suffer. But if the you look at the way the budget is structured, because the Commission would like to see 'umbrella' lines in the budget, it is very difficult to target those areas which one wishes to target. So the weak suffer with the strong.
The President of the Commission must have been rather embarrassed to have to write that letter which was addressed to the Committee on Budgets. He referred to misunderstandings. The fact is that they were not misunderstandings; they were questions of principle. This is why the Budget Control Committee and the Committee on Budgets took a strong line. I have to say that the UCLAF reports must be dynamite if it is necessary to go into bomb-proof shelters in order to read them. I feel sorry for President Santer. This House is empowered to dismiss the whole of the Commission. This has never happened. I think when we look at the Treaty in the future we might make an amendment which empowers the President of the Commission to retire one or two of the members of his Commission if he thinks so fit.
I turn now to the European Parliament budget: expenses of Members of this House. In 1979 the failure of the Council, acting as a summit in that case, to agree a salary for MEPs meant that we had a temporary solution put into operation by the Bureau of Parliament. That temporary arrangement was to compensate those MEPs on low salaries compared with the others by way of a rather generous travel expenses system. That temporary system has been working for 19 years. It is a great pity that we are now arguing about a Members' Statute. We put into the budget for 1980 a token entry for a Members' Statute. We are still waiting for this statute. I realise that the present Council had nothing to do with the origins of the problem, but I look to it and its immediate successor to make the Members' Statute fair for Members of this House.
I cannot support any proposals unless I can be assured that those less well-paid Members of this Parliament are not made worse off by the proposals put before the House.
Mr President, in making my comments, I should like to focus on Category 4, external actions. We are still dealing with the repercussions of the Cannes decisions, and I am still of the opinion that the Council acted unwisely in making them. It decided that we should focus our external policy in particular on our immediate neighbours in Central and Eastern Europe and the Mediterranean basin. I still think this is questionable, for two reasons. Firstly, I have my doubts about whether the money is really put to good use everywhere; with MEDA in particular, these doubts are increasing rather than abating. Secondly, this has its consequences, which the Council brutally forces through every year, unfortunately often supported by the Commission. Cuts are repeatedly made in the field of traditional development policy, that is, for the poorest of the poor. I am glad that the Committee on Budgets, and Parliament as a whole, do not go along with this policy, and that we continue to attach importance to showing solidarity with the people of Asia, Latin America and Africa.
In my view, budget line B7-6000, 'Cofinancing of schemes carried out by NGOs', is particularly important. People are at work here who, with great idealistic vision and very considerable resources of their own, repeatedly make project proposals, and all they receive from us is support. That is expressed by the word cofinancing, which is also, I believe, a guarantee that this money will be used very efficiently. We still have the problem that the office which processes the applications is grossly understaffed, and I call on the Commission once again to improve the staffing situation in this administrative office, by carrying out an internal reorganisation.
A few words on ECHO from the point of view of development policy. I believe that it is in the interests of development policy for us to get right to the bottom of this scandal, because the fact is that we have problems making people understand why we are providing more resources for development policy when, after all, times are hard at home too, and when we cannot prove that the money is being put to good use. These problems of gaining acceptance will become worse. That is why I am very disappointed by the statements Commissioners Marín and Bonino have made on this subject in recent days and weeks. But whatever we do, money will still be tight in Category 4, and we need to think very carefully about how we spend these meagre amounts of money. That is why I am also against cofinancing being provided here, for areas which have little or nothing to do with development policy. I am talking about bananas. There is a dispute here, mainly to do with agricultural policy, to which the proposed solution is, in my view, inadequate. Appropriations are being taken from Category 4 - appropriations which are actually intended to benefit the poorest - and are being used to promote the banana industry. You see, the money does not go to small farmers. That is why I tabled an amendment to exclude multinational concerns from this budget line through its legal base. This was rejected by the Commission. So the money will go to the multinationals.
Taking money from the poor to give it to banana multinationals - regardless of whether these have European or American names - is wrong. That is why I support the Budgets Committee's proposal not to withdraw the appropriations from this line, but to consider whether they can be taken from Category 1 or from the European Development Fund, where we have surpluses every year.
One final remark on the subject of population policies, budget line B7-631, an important area which Parliament has always supported. We struggled over the legal base for this topic and made it clear that population policies have nothing to do with abortion, but that other methods are to be chosen here. Now the Committee on Budgets is proposing to change the title of this budget line. My question for Mr Liikanen is this: what does the Commission think about changing the title of a budget line when we actually have a legal base? Will we not get into a terrible mess if we constantly change the title so late in the day, having established the legal base? How do the Commission experts view this proposal? I would be glad if the Commission could give its position on this specific point.
Mr President, I will not need three minutes to tell you of my surprise. My colleague, Mr Le Gallou, and I have tabled nearly one hundred amendments to the Committee on Budgets, based on three guidelines.
Firstly, respect for Community responsibilities and the principle of subsidiarity; secondly, respect for moral values which are the cement of any civilisation; thirdly, respect for transparency, namely, a reasonable, detailed and well-defined use of public funds, because we owe it to all European taxpayers to provide them with accounts.
We have to say that there is a great deal of complicity evident in the refusal to give the people of Europe precise accounts, just when the news is full of stories about millions of ecus having been embezzled within the Commission and funds having been stolen from appropriations allocated for international cooperation.
This is a curious concept of cooperation, and also of morality and public health, given that the aid will be distributed to the associations without the slightest transparency!
We wanted to prevent public funds from being used by anyone and everyone, particularly for subversive purposes, as is the case with certain bodies which try to legitimise what is illegal, for example illegal immigration or drug use.
We also wanted to guarantee the concept of Community preference, in other words ensuring priority for aid to nationals of the Member States, which seems the least that we can do. This has also been rejected. So, for example, vocational training will not be reserved for Community workers and apprentices. Once again we are paying for the whole world.
We also wanted to prevent public funds from being used for the electoral campaigns of certain candidates or certain parties. This concern is also not shared by our colleagues, all of them very obedient, I have to say. The federalists, or rather the fusionists, will therefore continue to enjoy the ongoing campaign in favour of the euro and the forced integration of states within a single supranational entity known as Euroland. Euroland: it has the flavour and name of a theme park, but is much less entertaining. It actually genuinely undermines democracy and the principle of subsidiarity, it undermines our individual freedoms, those of our regions and those of our nations.
Mr President, those still here listening to our debate are punch-drunk from the dozens of speeches we have heard. But may I ask you to consider briefly one of the nicest areas we have to deal with, namely tourism. In the course of this month, we shall be receiving the findings of the committee of wise men and women who have been looking at tourism and employment. The enviable expectations of growth in many countries, and in the European Union too, mean that we ought to give greater consideration to sectors that are likely to create more jobs. And tourism is one such sector.
At the same time, we have to acknowledge that currency devaluations in a number of South-East Asian countries will make it harder for our own tourist industry to be competitive. The weaker dollar does not help either. I am thinking in particular of conference tourism, which is very important for jobs in our countries. I urge the Commission to respond appropriately to the recommendations which the committee of wise men and women will be making shortly.
The Austrian President-in-Office of the Council has reassured us that the action programme for tourism currently under consideration will be approved by the end of the year. So we shall need a legal basis for that. In these circumstances, it would be a missed opportunity not to include a modest sum in the budget for this objective. Sadly, neither the Commission nor the Council has done that so far.
I have a very specific question for the Commission and the Council President. Can we be sure that, if necessary and depending on what happens now, they will be resolute in proposing a budget amendment to take account of this point? I think that the many, still far too many, people in our countries who are out of work have a right to expect that. I should very much appreciate a specific reply to this question of mine to the Commission and the President-in-Office.
I wish to begin by expressing my pleasure at the broad participation in this debate: we have been here more than five hours. Many participants have other engagements now, so only a few have been able to resist the pressure to go elsewhere. That is why I shall reply only to those questions put by Members who are here now.
Firstly, on the tourism issue, I cannot take a position on the conclusions the Commission will adopt on the basis of a report yet to be submitted. We will study it carefully and then, I am sure, the Commission will inform Parliament on the follow-up.
Secondly, on the question of the legal base and the title of the budgetary line, I have not been able to take the requisite legal advice but my position is that it is the substance of the action that matters. If the action has a legal base, the title of a budget line is secondary. Thus the substance of the action must have a legal base.
Thirdly, the question put by Mr Samland, the chairman of the Committee on Budgets, and others on the documents transmitted to the Luxembourg authorities. During the debate I consulted our services and I can read the four points of the French text I have on the so-called issue of fictitious contracts.
Firstly, the department of public prosecutions has been informed of the relevant facts relating to the four contracts in question, i.e. the fictitious contracts; secondly, the department of public prosecutions has been given the facts specifically relating to the links between an official and the contracts in question; thirdly, the UCLAF report has been sent in full; fourthly, to avoid any ambiguity, the department of public prosecutions has access to any other documents which it may consider useful when examining the case. Of course, the Commission has cooperated in full: the department of public prosecutions will be sent any documents which it deems useful.
Mr President. Since this is such an important issue, I should like to ask Mr Liikanen one more question: what did you mean by 'the court' just then; which court were you referring to, please?
Mr President, I put a question to the Council too. Given that the Council is the budgetary authority, together with Parliament, I would also appreciate an answer from the Council. If it cannot be given now, I would be glad of an assurance that it will be provided in writing.
There was obviously a problem of translation. 'Parquet' means 'Luxembourg judicial authorities' here. No other court is meant, only the Luxembourg judicial authority: the 'parquet Luxembourgeois'.
I see from the Council's representative that an answer will be given in writing, if necessary.
The joint debate is closed.
The vote will take place on Thursday at 10 a.m.
European Union progress in 1997
The next item is the report (A4-0357/98) by Mrs Spaak, on behalf of the Committee on Institutional Affairs, on the European Council report to the European Parliament on the progress achieved by the European Union in 1997 (Article D of the Treaty on European Union) (8690/1/98 - C4-0411/98).
Mr President, Commissioner, Representative of the Council, the European Council report for 1997, pursuant to Article D, adopts, as in previous years, the purely perfunctory approach of listing the legislative and other activities carried out in the year under review.
Disregarding the criticism of the European Parliament, it makes no assessment of the progress achieved, the problems encountered, or the shortcomings still to be remedied, even though Article D itself requires the Council to generate the impetus required for the Union's development.
It is regrettable that the real political impetus is stemming, for example, from certain Heads of State or Government, as could be seen when Mr Kohl and Mr Chirac wrote their letter just before the Cardiff European Council. The Committee on Institutional Affairs has therefore decided to focus on the elements that appear to give the necessary impetus to the Union's development.
In this respect, I support Mr Corbett's amendment, which is aimed at modifying the procedure by providing for a European Parliament debate on the Council's annual report immediately after it has been presented, without referring it back to the Committee responsible. I call on the Council - and I am not sure whether it is present and listening - to give us its opinion on this matter.
This brings me, Mr President, to the second half of my speech. With the entry into force of economic and monetary union and the prospect of enlargement, we can no longer put off answering the questions that we have been hearing so often for years; why Europe, what sort of Europe, and what ambitions do we have for this Europe?
Last week, the President, Mrs Ferrero Waldner, in her work with the Committee on Institutional Affairs, told us that she shared this concern and that it had been included on the Pörtschach Summit agenda. This has not been done for years. For fear of revealing a lack of consensus, and in order to avoid dangerous clashes, Member States have for decades preferred, at an institutional level, to use the policy of the lowest common denominator. Today this procedure is no longer viable. Public opinion supported the political impetus given by the founding fathers because after two terrible wars that united the victors and the vanquished in the same disaster, the peoples aspired to peace and democracy.
So two generations have passed, during which time the European Community has established free movement, the single market and the single currency, ratified treaties and authorised the accession of 15 new Member States. It is an impressive record of achievement, but during this period European citizens witnessed company closures and relocations, experienced constraints linked to meeting the convergence criteria and were the powerless witnesses of events in Europe, Bosnia, Albania and Kosovo. The link with the past was broken. The whole raison d'être of this great adventure escaped them because, as President Delors himself said, one does not fall in love with a single currency.
The aim today - and this is something that needs to be reiterated clearly and emphatically - is for the European Union to be a unique political project in the world, because it is based on peace, democracy and values: human rights, solidarity between peoples and generations, the establishment of a model of society that allows the people in it to blossom and prosper as much as possible.
This morning, John Hume gave us a wonderful example of these values when he said that one of the things that Europe and the European Parliament have taught him is respect for difference and diversity. It is this aim, remembered and shared by all, that gives full meaning to any discussion relating to the type of institution we need. I would like to add that the forthcoming discussion on the budget will stem from the same urgency and must take into consideration the same criteria as regards the aims of the Union.
The intergovernmental method has failed to bear fruit at institutional level. This is the great weakness of the Amsterdam Treaty. We must learn the lessons of this failure and reactivate the Community method, whose effectiveness was recognised when the Treaty of Rome, the Single Act and the Delors Committee were established.
The next institutional reform should be completed before the first accessions take place, to ensure that they can proceed in all clarity, without risk of delaying or compromising their success. Furthermore, the objectives of this reform should be included in the Community acquis . These, Representative of the Council, Commissioner, are some of the challenges facing the Austrian Presidency, to whom we offer our best wishes.
Thank you, Mrs Spaak. We must hope that the Council also heard what you had to say.
Mr President, tomorrow we shall hear Commission President Santer deliver his annual statement on the European Commission's plans for 1999 - the 'state of the Union message'. Today we are debating the progress made during 1997. Mrs Spaak has compiled an excellent report on that, and I would have thought it better to have a joint debate on this report and the state of the Union report. Looking forward carries much more weight if you have some positive achievements to look back on.
The resolution and Mrs Spaak's report make a number of pertinent criticisms in that respect. Mrs Spaak finds, for example, that the Council shows little vision in its 1997 report and really gives just a summary of decisions taken in the course of that year. As regards the Amsterdam Treaty, the rapporteur notes that Parliament's position that a number of reforms are needed prior to enlargement is acknowledged in a letter from Messrs Chirac and Kohl, that the Commission has since set up a working party headed by ex-Commissioner Frans Andriessen to seek solutions, but that the Council has done very little. What is the Council doing here? We wait with keen interest to see what the informal summit in Austria will produce.
A third criticism is that no real progress was made in 1997 on crucial topics such as foreign policy and internal security. The paralysis is as great as ever. In that context, Mr President, may I anticipate tomorrow's debate and set out my priorities for the informal summit. Firstly, there must be a solution to the permanent stagnation in the Union's foreign policy. The only way to achieve this is by removing the need for unanimity. This requires at the very least an annex to the Amsterdam Treaty. I hope a decision will be taken to that effect.
A second priority is the democratic deficit, which has partly been eliminated in respect of Parliament's legislative duties. In our view, the final obstacles need to be removed too. These remain primarily in the field of agriculture. Here too the Treaty must be improved. The third priority lies in the field of justice and home affairs and the fight against international crime. The Treaty needs to be tightened up here as well, and a decision is needed at the informal summit. The fourth priority concerns own resources. This is something which looks set to bring everything grinding to a halt in the very near future. We think that a better, neutral formula must be found in order to distribute revenues more fairly. That too must be discussed at the Austrian summit. The fifth priority concerns the question of refugees and asylum seekers. We think they have to be shared more fairly among the Member States and that decisions have to be taken on this. This is a further subject which the informal summit in Austria must address.
Lastly, of course, the institutional problems have to be resolved, as Mrs Spaak says, in particular the question of voting and unanimity. Well, Mr President, it would have been better if this problem had been expressed more clearly, not least in the Council's report. If we had known we were so far from achieving our goals, we would have had a better basis for improving things, and we fervently hope that the Austrian Presidency will see its way to making some small progress on that front.
Mr President, Commissioner, I also criticise the Council's report for comprising too few declarations of political intentions and objectives. I sometimes have the impression that the Council is developing more and more into a gathering of 15 Heads of Government, who merely place the individual interests of their countries at the centre of their political intentions and objectives. I consider this to be a dangerous development because the Council is the political centre of the European Union, and the political initiative for further integration in Europe should come from it. I therefore think that there are some very crucial points that must now be clearly established as political intentions and objectives.
The first is a clear declaration that we are really seeking to achieve enlargement of the European Union. I sometimes have the impression that the objective of enlargement is becoming something that we merely preach about and that, when all is said and done, many people will be happy if, in the end, it does not happen at all. That is the first clear objective that the European Union, the Council and all of us must tackle.
The second is Agenda 2000. I understand that there is a growing body of opinion, right up to the President of Parliament, that it cannot be adopted within the period stipulated. We must realise that Agenda 2000 is the most immediate objective that needs to be met in order to be able to keep enlargement on track and also to maintain the ability to make decisions within the European Union.
The third is the transition to majority voting. That is a prerequisite for the European Union's ability to make any decisions at all in future. These objectives must be tackled immediately, and I hope that the Council regains its political strength on the path towards Europe and further integration.
Mr President, Commissioner, ladies and gentlemen, in order to prepare my speech I went on a journey in time back to 1997. Then I realised that it is nearly 1999. This type of report - regardless of its quality on which I must congratulate our colleague, Mrs Spaak - is only useful when it is adopted in good time. I hope and predict that there will be no more journeys back in time like this.
Now for the content of the report. Paragraph 11 deals with finding a different approach to 'closer cooperation', a new concept to be found in the Amsterdam Treaty. If I remember rightly, Parliament has already adopted the Méndez de Vigo-Tsatsos report and, more recently, the Frischenschlager report which contradict, or seem to contradict, these proposals. By adopting this report, as far as this particular point is concerned, we might puzzle some people, especially those whom it targets. We really ought to avoid contradictions of this kind.
In any case, I have to say that if we deepen the European Union we must respect what the different States want. We talk about a Europe of citizens and states, although certain powers may be delegated, as and when we agree to do so. Closer cooperation might be one way of achieving the objective of European integration. Accordingly, we feel that the arrangements made in the Treaty should be left unchanged because, in our view, the arrangements are not the main reason why the new institutional framework of closer cooperation is still ineffective.
Institutional reform is also tackled in this report. Let us begin with the proposal to give the Union fresh impetus, especially the arrangements for revising the Treaties. Unfortunately this report makes no substantial reference to the role of the national parliaments, contrary to what is specifically said in the De Giovanni resolution already adopted by the Committee on Institutional Affairs, to be voted on tomorrow. We think that measures aimed at deepening and widening the Union need to be supported by the citizens of the different states through their elected representatives.
As for Council deliberations, this report contains a proposal to boost qualified majority voting. There is no doubt that, if the European Union's institutions are to be made more effective, one approach would be to broaden the scope of their powers and even to increase their respective weightings. However, in my opinion, there are still areas, especially of a constitutional nature, that should continue to be decided upon unanimously. We think that this rule could strengthen solidarity and political cohesion among the States making up the European Union. If we are to strike an institutional balance, then we must definitely transfer certain powers from the Member States to Community bodies, voluntarily and in an acceptable way.
Mr President, the rapporteur is naturally right to draw our attention not to European Union progress in 1997, but to the numerous unresolved problems that lie ahead, and she expresses the impatience and discontent of this Parliament that have been reflected in dozens of resolutions of this House, though without particular success. We have not managed to put any real political pressure on the Council and Commission. Our resolutions are in increasing danger of becoming a general lament. A glance at 1997 certainly explains the causes of this inability on the part of the Union to take action: responsibility lies with the failure at Amsterdam to reform the institutions, as well as with an Intergovernmental Conference that, as an instrument and a procedure, has increasingly become a setting for fighting out national interests. A type of imperial college of princes has become established here instead of a European Council. This Parliament is urged to exert greater political pressure and to exert a firmer influence on the Commission and Council in order to remove the blockade to enlargement towards the East, the blockade to the development of political union, and the blockade to the establishment of a European democracy.
Mr President, ladies and gentlemen, I would like to thank our rapporteur, Mrs Spaak, for her report and for the manner in which she has drawn it up. And in this connection, I would like to highlight the disappointment felt by the Committee on Institutional Affairs as regards the sheer scale of all that could have been achieved and was not, of all the ideas that we will have the opportunity to take up again tomorrow in the De Giovanni document, which in our opinion remain on the agenda in view of the Union's development in 1997, even in 1998 and beyond.
I therefore think that the report's criticism will give the Commission food for thought, as Commissioner Oreja and Parliament wish to work together to develop a joint project, whatever shape this may take, and I very much hope that the Council will support this approach. A number of paragraphs in the resolution are addressed to the three institutions and I, personally, fully endorse the text. I would like to draw the attention of the House and of the Commissioner to one particular paragraph that I consider to be important in the context of a foreign and security policy that is one of the weakest links in this Union. Proof of this can be seen both in Maryland and in Belgrade, where the two major issues of foreign policy remain, as usual, beyond the scope of the European Union and of each of its Members.
I therefore draw your attention to a paragraph of this resolution which focuses on two measures that could be taken and that in our opinion would by their very nature increase the European Union's standing in the world. The first is the creation of a military and civil intervention corps - particularly a military one - for the European Union as a whole; the second is the idea of establishing joint diplomatic representation at Union level by means of setting up joint embassies where fewer than four Member States have diplomatic posts.
Mr President, the European Council's report on the progress of the Union gives a perfunctory list of measures taken in 1997 and, from this point of view, is of little more than historic interest.
However, it does remind us that time is passing and that the draft treaty adopted in June 1997 by the Amsterdam Council has still not been debated by the French Parliament, less still by the French people. It is true that it does not really correspond to any demand on the part of citizens and, what is more, no one in French politics appears to be able to explain to them the aims of this Treaty. Indeed, once the French Constitutional Court deemed it necessary to review the Constitution, our government was unable to proceed, as was the case in many other countries where the debate has unfortunately been avoided. But if we were to reveal the true essence of the Amsterdam Treaty to the citizens of France, it is quite possible that they or their parliamentarians would reject it one way or another. This would in future give rise to the issue of how to prepare European treaties in such a way as to ensure that from now on they meet citizens' needs. Such preparation would certainly not involve the creation of committees of experts, as suggested by the rapporteur, or increase the European Parliament's scope for action, but would involve closer formal collaboration of national parliaments at each stage of the negotiations.
Mr President, when our ideas about Europe were once outlined in committee, the rapporteur responded by saying: 'That is not our Europe'. Precisely these words came to me when I read her report, which in itself is thorough and of a very high standard. It is just based on a completely different philosophy from ours. We reject an unrestrained move towards integration. We consider the poor Amsterdam results to be a sign that there is a lack of willingness among citizens for further integration. We consider the contents of the annual fraud reports, the collapse of the concours , and the news of misappropriation in connection with various programmes, which is growing almost daily, to be indicators that the Union has reached the limits of its manageability.
We know that the majority of our citizens do not want over-hasty enlargement that includes neighbouring states. Therefore, we would have liked the report to deal in greater depth with the position of our citizens, and their wishes and concerns, and with the issue of their integration. My amendments, which were rejected by a majority in committee, also proposed this line of action. If we do not want to allow the concepts of transparency and closeness to the citizen to become merely empty cliches, we must show by means of concrete examples that we take the wishes of our citizens into account and that we take them seriously. Let me give you a brief example of how this concept is put into practice. A few days ago, when my assistant requested a Commission document on my behalf, which incidentally was quoted in an answer to a question, the official in charge refused to forward the document because the Members of Parliament only mess around with them anyway and because that gets 'on his nerves'. If even Members of Parliament are treated like this, then you can imagine how our citizens are treated. That may be an isolated case, but I am convinced that the means to make the Union more acceptable to our citizens lie precisely in the detail.
Mr President, ladies and gentlemen, I have three remarks to make on the Spaak report, which will in a way be an advance discussion of the subject of our talks tomorrow with President Santer and the Austrian Chancellor, Mr Klima, and on the basis of which we will be adopting the De Giovanni resolution. I should like to begin by expressing my warmest thanks to Mrs Spaak for her commitment in her work on her Europe, and I add in this connection - because this was mentioned just now - that this is, I think, also our common Europe. Admittedly, there is still a lot of work to do on this common Europe. We must work towards deepening and widening Europe. We need strong institutions, as this report also says. We need a strong single currency. We need more solutions and we need solutions that are more convincing, particularly in the area of the second and third pillars. The key words are Kosovo, the fight against drugs and the fight against child abuse, to mention but a few, and these show how much we need a strong common Europe of this kind.
Secondly, I have a criticism to make of the Spaak report. I feel - and I am almost certain that Mrs Spaak herself and all of us would agree - that greater attention should be given to the subject of human rights. Amendment No 8, which Mrs Lenz introduced on our behalf, calls for an adequate basis for an EU human rights policy. I hope that we can gain wide approval for this amendment tomorrow.
A few weeks ago in Vienna we presented a research project undertaken by the European University Institute in Florence, entitled 'Human rights for the year 2000'. We saw from this that Europe has achieved a great deal in the area of human rights in recent years, but that much remains to be done before we in Europe can say that we do not merely claim to fully respect human rights, but actually practice what we preach.
The third subject and my third remark indirectly concern what we have heard again and again today and in recent days. In reality, we are dealing here with a very crucial point in the question of a 'People's Europe'. That is why I, like Cato in ancient times, always try to take the caeterum censeo line.
We need European money to be managed honestly. In the past few days we have received many letters on the subject of human rights and on putting the money for the NGOs in reserve. Many of these non-governmental organisations, whose views on the subject of human rights are convincing, and which contribute a great deal in this area, are right to fight against a situation where the money for their work is, where possible, not being made available to them. However, it is not a question of taking something away from the NGOs; quite the reverse. We seek to, and we must, ensure that money for those in need is not re-routed through dubious and fraudulent practices to those who are out for themselves. That is why the second indent of paragraph 8 of the resolution on the Spaak report calls for greater control in this common Europe.
Mr President, I should like to raise two matters. One is the question of the financial framework. It is very clear that the whole development of the European Union will hinge on the finances for the next century, and the Commission has recently put forward a new financial perspective and a new financial division of responsibility between European Community countries.
Paragraph 15 of the resolution very clearly indicates that the new financing of the European Union must be such that a continued solidarity and cohesion remain the key words. By putting forward a number of choices, the Commission has given a certain vision of the future. It has been courageous on the issue of agriculture for instance. It has also been very clear that a number of continued approaches - like having a British-style rebate for four other countries - will not work. For this reason it is very important to demonstrate that this Parliament wants to reject the concept of 'juste retour' for future developments.
Secondly, Schengen. Paragraphs 22 to 24 deal with justice and home affairs. We should be very concerned that the division of Schengen between the first and the third pillar has not yet taken place. I regret that the presidency is not here, because if the Treaty of Amsterdam enters into force without any agreement, the net result will be that everything will stay in the third pillar.
I would like to ask the Commission how it judges the situation; if that is happening, we can forget the free movement of workers, we can forget the free movement of persons, we can forget the beginning of an asylum and common immigration policy. Why is it that 15 months after the signing of the Treaty of Amsterdam there is not a single agreement in sight for the division between the first and the third pillar on the question of Schengen? That is my serious question to the Commission.
Mr President, I think that the majority of us support the report under consideration here. The rapporteur is stating the obvious but failing to see the real point, which is that the European Union today is not suffering from a growth crisis but from a real infirmity. Today's Europe is a Europe of bankers, traders, Eurocrats and twenty million unemployed. The European nationalists that I represent in this House would prefer a citizens' Europe, one of social solidarity, to this money-oriented Europe. However, Europe's founding fathers did not mislead us almost half a century ago. They had forewarned us by christening the Europe of the Six 'the Common Market'. Yet for all that, their work will not have been in vain. By bringing together the peoples of Europe, they will have been the useful idiots, to use Lenin's words, who have initiated an irreversible trend, who have set in motion a train that no emergency cord can halt. It is not necessary to derail this train, but in the words of the excellent French writer Guillaume Faye, it is time to take control of those who are in the driving seat and make sure that this train finally runs for the benefit of the people and not simply for profit.
Mr President, I want to address my remarks to the section on the common foreign and security policy in the Spaak report.
On reading this report I wonder whether this was a product of politicians on the Committee on Institutional Affairs or academics living in intellectual ivory towers. It does not seem to me that what is here relates necessarily to what I find out in the real world.
Turning to paragraph 17, it says the Union plays no political role on the international stage. Self-evidently that is nonsensical. Of course the European Union plays a role on the international stage. We may question how big that role is but it is nonsense to say it plays no role. Similarly to suggest that in the pubs and clubs of Bolton the public are concerned about this on a daily basis is also rather to exaggerate matters. What my electors tell me they are concerned about is that the European Union should play a much firmer role in crisis prevention and crisis management, and peace-keeping and peace-making. So we need to be specific about what it is our citizens want.
Turning to paragraph 19, the suggestion seems to be that we could have resolved the Kosovo crisis if we had better institutional arrangements. I really do not see how anybody can actually come forward with that idea. Kosovo was a failure - if it was a failure - of political will. Whatever institutional arrangements you have will not make any difference whatsoever.
The fourth indent of paragraph 20 seems to imply that the Institutional Committee thinks that the European Union is a member of NATO. Of course the European Union is not a member of NATO. Certain Member States of the European Union are members of NATO. I therefore do not understand the point that is being made by the Institutional Committee. What we should be focusing on is to make sure that the provisions of the Amsterdam Treaty and the Berlin Declaration on the European defence identity are implemented.
Finally we come to paragraph 21. I know this has been something which Parliament keeps approving in its resolutions, but do we really believe that there is a demand among the public for a European military intervention corps? We already have NATO; we already have a whole range of organisations around the WEU - joint ventures, Eurocorps, Anglo-Dutch Brigade, etc. What is a European intervention corps going to do that the others do not do? We should stop chasing down these intellectual cul-de-sacs and address ourselves to practical measures which will secure the defence of the European Union and the better security of its citizens. This section on a common foreign and security policy quite frankly does not achieve that.
Mr President, ladies and gentlemen, first I want to congratulate Mrs Spaak on her work. I think the spirit of Article D of the Treaty on European Union was about trying to distance oneself sufficiently from debates and day-to-day issues to be able to think more generally about the meaning of European action. That is what I expect from the report the European Council produces each year. It should be a report on the progress of the Union and specifically correspond to the European Council's role in guiding and driving forward the Union's general policy.
I agree with Mrs Spaak's appraisal of the report and I have to say that I also share her disappointment. I think there is nothing for it but to recognise, once again, and in spite of the criticism last year and in previous years from both Parliament and the Commission, that this report by the Council is actually limited to presenting a balance sheet of activities that is merely factual and often lacks the political scope it ought to have in accordance with the actual spirit of the Treaty. Perhaps, instead of recalling what a political action means, it would be preferable to offer an overall view allowing us to go more deeply into the various issues and see what impetus the European Union can be given with a view to the future.
In this respect, I also agree with Mrs Spaak's analysis of the importance of certain objectives achieved during the past year in terms of the construction of Europe, and specifically what is implied by the signing of the Treaty of Amsterdam, the launch of Agenda 2000 and the preparations for Economic and Monetary Union. In fact, the challenges we have to face in each of these fields are well-known and the responsibility we all have is to see how we can put the citizen at the centre of our concerns, how issues as important as growth and employment can be renewed and how the European Union can prepare for enlargement, in both financial and institutional terms.
Clearly, these debates continue to be highly topical. It is the Commission's intention to provide different responses - concrete responses - through actions inspired precisely by those objectives. I could mention here, for example, the conclusion of the Treaty of Amsterdam. It is evident that the long process of negotiation has culminated in a text that has been frequently criticised, and I have criticised it myself. I came straight from Amsterdam to Parliament, to the Committee on Institutional Affairs and Mrs Spaak was there. We finished at 4.30 a.m. and at 10 a.m. on the same day, 18 June 1997, I was in Parliament to give my reaction. And at that time I expressed some disappointment, which has probably become much more muted with the passage of time, because there was a series of questions and it seemed to me that if the plans that were on the table a week earlier had been adhered to, we would probably have obtained different results from those that were achieved as a result of some amendments that were introduced in the last 72 hours.
All the same, my disappointment was probably most intense at that first moment and the passage of time has made me see things more calmly and see the more positive side of the Treaty. I have heard some very negative comments about it here. I believe that if we want to highlight the positive aspects, we can, for example, stress - as Mrs Spaak does - an issue that is very important and that has been with us as long as the institutions and the Treaty, ever since 1958: institutional balance. I very much like the way Mrs Spaak emphasises the issue of institutional balance. I remember how a person I respected a great deal, Emile Noël, who was Secretary-General of the Commission for many years, always talked about the magic of the institutional balance, and I think it is one of the things we must safeguard, especially now, with the prospect of enlargement.
Enlargement cannot be allowed to introduce imbalance. There was balance with six. There is balance with 15. There must be balance with 25.
And I also think we should remember the efforts that have been made to strengthen the role of fundamental rights and the impact of society in the European Union, not forgetting the responses the citizens expect from the Union. The whole issue of fundamental rights, which was in a sense outside the scope of the Treaty, has been somewhat included in the Treaty with the Amsterdam reform. And there are some very telling examples in this respect, as there are in areas such as all the issues relating to employment, which was excluded and is now included, and the creation of the great area of security and justice, much of which comes into the Community arena.
Mr Brinkhorst - who is not here now - mentioned this issue just now. It is what the Commission wants, but I hope and trust that it is also what the Member States want. A major contribution of the Treaty has been Schengen, which was excluded from the Treaty and is now included. It was impossible to include it in the Treaty originally, so it remained outside. And that was an anomaly; it was outrageous. Now Schengen is included in the Treaty. Obviously, we must look at what remains to be done. And I share Mr Brinkhorst's concern over whether it will be included in the first or the third pillar, because, clearly, if we did not do anything, there would be nothing left in the third pillar. There are some issues that must continue to be intergovernmental, such as cooperation on criminal or police matters, but there are other issues that must come under the first pillar. This is probably one of the things the last minute changes at Amsterdam prevented, that is, having a time period - three, four or five years - for issues to come into the Community arena simply by majority decision. Nevertheless, the change introduced at the last minute was that such a decision must be adopted unanimously, which means that, over the five years, a single state can stop the transfer to the Community arena. Of course, that was a step backward, but it was a real step forward that what was outside the scope of the Treaty at Maastricht - because it was simply under the umbrella of the European Union - is now included in the Treaty, and we will have to see what form that inclusion takes.
Furthermore, the reform of the CFSP instruments will mean - and we hope this happens - that the Union can express itself on the international scene with a single voice. A moment ago, someone mentioned that some progress had been made on issues relating to the common foreign and security policy. It is clear. What is happening is probably that the fact of merely having the instruments is not enough. The instruments are there. What is lacking is the political will to act in foreign policy, and that is a different matter.
It is perhaps regrettable that, in institutional terms - and Mrs Spaak highlights this - the results have not been very encouraging. Parliament has certainly achieved an unprecedented extension of its powers as a co-legislator, but certain important and longstanding problems remain unresolved. However, there was not enough time to resolve them at Amsterdam, and that is why so many important issues are outstanding, such as an increase in qualified majority voting, the weighting of votes in the Council, or the number of Commissioners. So there is some unfinished business here. These points are clearly set out in the Treaty itself, so we therefore know that another Intergovernmental Conference is going to be required, and it needs to be held soon.
We hope the Treaty of Amsterdam will soon enter into force. But it still has not done so and, as a result, it may be premature to draw up a balance sheet and make new plans for reform. However, it is clear that we must start getting ready to be able to respond, firstly, to the questions that actually appear in the Treaty, the issues the Treaty itself asks us to respond to. This is the case for institutional issues - the ones I mentioned a moment ago - and security issues, for example, everything that affects the integration of the Western European Union into the European Union. This will also require an Intergovernmental Conference, at the appropriate time.
It is therefore obviously necessary for each institution to carry out its work and play its part in accordance with the Treaty, and to seek what we have called for on so many occasions, namely, effective and democratic solutions for the future. And in this connection, the Commission has already announced, in Agenda 2000, that it wants a new Intergovernmental Conference to meet immediately after the turn of the century.
Moreover, the arrival of the euro, the opening of the enlargement negotiations and Agenda 2000 are also long-term projects initiated in 1997 that commit us to the future. Parliament and the Commission have worked very harmoniously on those issues.
I am coming to an end, Mr President. These questions clearly go far beyond the framework imposed by a calendar year or even a legislature. I am sure these challenges will be present in the minds of the Heads of State or Government meeting in Pörtschach on 24 and 25 October, and we hope that this meeting will be an opportunity to launch a joint study of the European Union's mission in the 21st century.
That is all I have to say, but just one more word, if I may. Mr Hager referred earlier to a document he had asked the Commission for and the fact that no-one had bothered to reply. If he will tell me what he wants, I will make sure he gets an immediate reply to his request. I cannot understand why a request from a Member has not been given consideration. So I am at his disposal and I will gladly try to sort this out because it was probably due to a misunderstanding that he did not receive a response to his request. In any case, all I can say is that although I may not be the relevant Commissioner, I am speaking here now so I am happy to offer to seek a response to Mr Hager's request.
Commissioner, thank you very much for your offer. However, it is not at all about the document not being forwarded, but about the way in which this was refused. By this I mean a Member of Parliament being told that Commission documents are often messed around with, and the official in charge saying that what the Members of Parliament do with them - and I quote - gets on his nerves. I protested against that, nothing else. However, I would be pleased to give you more detailed information, though I do not want to do so before the House.
The debate is closed.
The vote will take place tomorrow at 12.15 p.m.
Commission statement on MAI
The next item is the Commission statement on the Multilateral Agreement on Investment.
Mr President, the Asian financial crisis has reminded us that investment and other financial flows can have a dramatic effect on the growth of competitiveness. Long-term, good-quality investment can help strengthen economies and is the opposite of short-term speculative flows. Such good-quality investment is clearly vital if developing countries are to move forward in an increasingly globalised world. Investment has already made a significant contribution to world economic growth and the benefits are innumerable. The European Community is the world's largest outward investor. Developing countries receive fresh capital, technology and know-how, and investors themselves gain access to new markets.
Investment can bring with it a raising of local labour and environmental standards, rather than a lowering of them. There is also the question of the rooting out of corruption and unacceptable business practices. The transparency that any general framework of rules would bring with it in this area would be very helpful to combat corruption, unacceptable practices and, indeed, crony capitalism generally.
Although investment decisions are ultimately taken by private companies, the policy environment makes a vital difference. Predictable and transparent laws and regulations offer a prospect of greater investment flows, lower risk premia and higher returns. At present, investment rules are set by a complex network of bilateral and regional treaties. Important as these are, they lack many of the disciplines needed to create a transparent rule-based framework. Moreover, their coverage is far from complete. The question is: how to deal with this situation?
I have always believed that the WTO is the best long-term home for work to create a predictable framework of investment rules. There are already some WTO rules. In particular, the Uruguay Round agreement on trade-related investment measures, which impinge on investment. Further work would not, therefore, be a new departure for the WTO, although it would offer the prospect of extending the existing rules in ways which would directly benefit both the European Union and developing countries.
In that context, I strongly supported the decision in December 1996 at the WTO Singapore ministerial meeting to establish a WTO investment working group to examine the relationship between trade and investment. I believe it is important, as we move towards the WTO ministerial meeting next autumn that we should continue to press the case for investment rules to be tackled substantively in the WTO.
Meanwhile, of course, negotiations on a multilateral agreement on investment, the MAI, have been in progress since May 1995 in the framework of the OECD. The EC and its Member States have participated in these negotiations on the basis of a strategy adopted by the Council in April 1995 and accepted by the European Parliament in its resolution of 14 December 1995.
This March I responded to the Kreissl-Dörfler report by setting out the state of negotiations at that time. Since then, OECD ministers decided in April on a period of assessment and further consultation of civil society, bearing in mind among other things economic concerns and political, social and cultural sensitivities. As part of that process the Commission and the Council have held consultations with European industry, trade unions and a number of NGOs, including those particularly interested in the environmental, development and cultural aspects of the MAI. These enabled some key aspects of the current draft to be discussed. We were able to assure NGOs and others that, for example, it is not the aim to allow the MAI to undermine national observance of internationally recognised core labour standards as set out in ILO Conventions, nor to weaken the observance of internationally agreed environmental standards. We were also able to reassure NGOs that on cultural matters we would stoutly defend the Community's acquis , including the outcome of the Uruguay Round on audiovisual matters.
I believe that this dialogue, and parallel dialogues held by Member States with civil society, have gone some way to reassure those who had originally questioned the effect of the MAI on labour, environmental, cultural and other public policy issues.
Nonetheless, of course, the MAI negotiations continue to generate strong feelings in some quarters and in some Member States. In particular, on Wednesday last, 14 October, the Prime Minister of France announced in response to a parliamentary question that France would withdraw from the negotiations. As a result, the planned meeting this week of the OECD negotiating group will not now take place. Instead, consultations under the chairmanship of the Deputy Secretary-General of the OECD will be taking place in Paris today with the participation of the Commission and Member States. Coordination of the EU'S collective attitude towards the MAI negotiations is still in progress. We note the French Government's view, on which it is in touch with the Commission and all Member States, and expect the implications to be discussed in the Council in due course. We will clearly need to consider, against the objectives set in the unanimously agreed mandate of 1995, what the best way forward now would be on further work on trade and investment, including the MAI.
Let me, however, give you my own views on the issue. It seems to me that we have made substantial and strong efforts to achieve the kind of transparent framework within the OECD which would benefit both the European economies and those of other MAI participants. The MAI negotiations have already done much to clear the ground on investment and to highlight those issues which are of key importance to the EU, including to civil society. Nevertheless, I have always taken the view that the WTO is the best long-term home for this work, for which the MAI has already provided valuable signposts. In present circumstances, the chances of bringing the current MAI negotiations to a successful conclusion frankly do not look at all promising, to put it mildly.
The Commission and the Member States, however, will need to continue to discuss collectively the outcome of our contacts with civil society, set against the objectives in the original negotiating mandate agreed by the Council of Ministers.
I shall, of course, keep Parliament and the Council closely informed of developments on this important issue.
Mr President, Sir Leon Brittan, you have outlined the background to the debate that the House is holding once again on the Multilateral Agreement on Investment, and you have also described the different points of view and interests, some of which vary a great deal. In addition, you have dealt with the position of the French government, and with the Kreissl-Dörfler report.
Allow me to mention a few points, perhaps. They all concern an aspect which you have mentioned. Which strategy should we in fact be developing in future in view of this situation? This is practically the only remaining issue of interest. Moreover, like you, I believe - this is my personal opinion, and I do not want to pretend that I share the view of the majority of my Group on this - that we need an international agreement on investment, and that this should have a high level of protection. I am also grateful in this connection that the Commission has just drawn up the REIO clause, and it was a success! Nevertheless, we have made mistakes, and we should learn from these mistakes because we will have new rounds of negotiations, as you have mentioned, hopefully in the framework of the WTO, and we will in fact have the opening of the next WTO round. I feel, and I also fear, that the widespread uncertainty and criticism, in part justified, are linked to two aspects.
The first is that there is growing uncertainty, and there is increasingly the feeling that globalisation or international trends and institutions undermine national sovereignty. This is seen in America, and we are also witnessing a similar trend here. We often follow the Americans anyway, and it seems to me that we are also following the Americans in this area, instead of going against them, which in my opinion would be the better position for Europe. You were right to say that it must be in our interests to strengthen Europe's international position, and in this respect this would be a step in that direction.
However, the second difficulty, as I see it, is that we do not know how to deal properly with sensitive issues. We have not learned to include sensitive issues, such as culture, the environment and agricultural policy, in international negotiations, with the result that we always discuss them in a negative sense only. We always say simply that we do not want them to be included, which is also right, and that we want the acquis communautaire to be preserved, which is right too; that is our position. However, we constantly fear that international agreements serve to gradually undermine us, because the others, our opponents so to speak, are clever. We always assume that they are cleverer than we in the European Union are. I believe we must now, with the help of an extremely open strategy, learn how to deal with this and perhaps also to convey the message that both the European Commission and the European Parliament are capable of formulating very good and very firm positions.
Finally, I am also concerned that if we fail do this, the non-governmental organisations will increasingly take on a parliamentary role, and this is something that I would not like, since I still firmly believe in a parliamentary democracy.
Mr President, ladies and gentlemen, firstly I accept the basic statement by Mrs Mann, who made a personal remark on behalf of the Group of the Party of European Socialists, namely that we need an international agreement on investment. We should not talk around the issue, as we simply need it. Conversely, fears of globalisation and many other things actually protect us from making mistakes. Anyone who wants there to be investment in the Third World must also make sure that a protective framework is in place for those who invest their money, precisely because of what we have experienced with the Asian crisis, for example. We must also stop making an ideology out of this. Of course, I understand that everything is discussed at length here in the European Parliament, and we always see problems somewhere or other. No, we need an international agreement on investment. That is why the Group of the European People's Party states quite clearly that we need a multilateral agreement.
Secondly, we must redress the balance between the rights and obligations of investors. The European Parliament must always be fully included in this issue, and you always do so, Sir Leon Brittan; I know that you like to be praised, as I am doing here. I must also explain that we have stated clearly that the WTO negotiations need to be concluded soon. In parallel with this, the matter must be considered within the OECD, because it is legitimate that we consider in the OECD what the situation is in the WTO: with 134 countries in the WTO, how are we to achieve anything if we are not prepared to provide a framework.
In conclusion, the French Government is a sovereign government. It may allow itself to be pushed into a corner by the Greens if it wishes. Yet, as an industrial nation, France will not in the end be able to avoid making a clear statement here on what we all want. I would therefore be pleased if the parliamentary groups were to talk a little more calmly with each other about how this can best be achieved.
Mr President, the multilateral agreement on investment is designed to provide greater freedom for international investment, to protect it and set up a machinery for resolving disputes between governments and investors. All in all a good thing, I would have thought, for a number of reasons.
Firstly, it will put an end to the more than 1 800 bilateral agreements on foreign investment. These will be replaced by one large, transparent agreement, making for a framework of greater legal certainty and so expanding the investment formula, which will then lead to greater economic growth and prosperity.
Secondly, it seems to me logical that a multinational agreement on trade should be complemented by a multinational agreement on investment. Trade and investment are after all closely interlinked. Cui bono? Who benefits? In the first instance, the multinationals. And why not? Are they not entitled to equal treatment, just like any ordinary citizen - and thus entitled to protective measures and compensation in the event of appropriation or other measures which deprive them of their assets? But the developing countries too will benefit from this agreement. Foreign investment creates jobs which would not otherwise exist. And growth in the new export sectors driven by foreign investors, multinationals amongst them, brings spill-over effects which benefit the whole economy. The facts bear this out. To take just one example, wage increases in Taiwan and South Korea: whilst the hourly wage there in 1975 was on average just 6 % of that in the USA, by 1995 the figures had risen to 34 % and 43 % of it respectively. This positive development is a direct result of investment.
There are of course some undesirable situations. But these have nothing to do with the investment agreement. There are of course countries which pay no heed at all to social and environmental standards in their efforts to attract investment. And these countries do not need the agreement, because they are for the most part authoritarian regimes. So the answer is not to weaken or block the multilateral agreement, but rather to bring political democracy to these regimes, in other words what is needed is not only economic liberalisation but political liberalisation, an MAD, a multilateral agreement on democracy, as well as an MAI.
The conclusion is that most of the criticism is exaggerated, indeed unfair, though the draft agreement certainly has some shortcomings. The developing countries must be directly involved in the negotiations on the agreement. Ideally, the negotiations should be conducted under the aegis of the World Trade Organisation, and the MAI should be inspired by the principles of the WTO. The dispute-resolving procedure must be more balanced, so that the host country is able to take action against the investor.
My final point is that we think the MAI must be made more democratic and that the present draft text must be amended in a number of respects. But for the rest I am convinced that the agreement on international investment needs to be concluded as speedily as possible.
Mr President, over the last ten years, growth in direct investment has increased at twice the rate of growth in world trade. This observation concerns all products and all sectors of the economy, and it is because of this that the idea of a Multilateral Agreement on Investment, or MAI, has been proposed since the beginning of the 1990s.
However, if there is indeed an emerging need for a multilateral framework, as several speakers have mentioned, we must note that the United States has always preferred to conduct these negotiations within the OECD, with industrialised countries, whereas the European Union tries to hold them within the WTO, a global organisation that brings together all countries concerned with investment, including the less developed countries.
The MAI is aimed at protecting investors' rights and guaranteeing stable rules of operation. But the proposals put forward so far do not respect the cultural exception clause that Europe fought to obtain in the GATT or the integration procedures employed by the Union to facilitate the progressive accession of central and eastern European countries into the single European market. Neither do they respect the social and environmental standards laid down by the European Union, less still the sovereign right of the Member States of the European Union to determine them. Lastly, this agreement stipulates that American extra-territorial laws be recognised, and we object to these laws being implemented indiscriminately.
So within what framework should these negotiations be pursued, or not, as the case may be? In the OECD each state negotiates on its own behalf and, in this way, the US seeks to undermine the solidarity between the states of the Union. On the other hand, if the Union grants Sir Leon Brittan a mandate to negotiate this matter within the framework of the WTO, which is what we want, this mandate must include the exception clauses, for example the cultural exception that the Baladur government fought so hard to obtain in 1994, along with the other clauses that we do not want to retain. How can we fail to see that the United States is trying, by means of the OECD, to take back with one hand what they have given to the GATT with the other, and to undermine our social and environmental framework in their quest for absolute liberalism. The position of the UPE Group is that negotiations should continue within the framework of the WTO.
Mr President, I have noted that the Commission persists in supporting the philosophy behind the MAI, according to which private investors have all the rights, the states have all the duties and all countries are subject to US domination. I would like to remind you that on 11 March Parliament called on governments not to accept the MAI in its present form. This draft treaty has considerably mobilised progressive forces and leaders in our countries, and this has paid off. Following a six-month suspension of negotiations, the French Government, through its Prime Minister, concluded that this agreement could not be reformed, and announced that France would not resume the MAI negotiations. Commissioner, I would like you to withdraw the pejorative remarks you made in relation to the French Government.
This far-reaching decision is a noteworthy example for any government concerned about its sovereignty. But its success should not lead us to lower our guard. The MAI should not simply be replaced by a newer version inspired by the same principles, such as the PET, which you, Sir Leon Brittan, negotiated without a mandate in London on 18 May, and which to me amounts at the very least to an abuse of power. France has already stated that it was in no way bound by these negotiations. I would therefore like to ask the following question, and this time I would like an answer; what use is a declaration that has been concluded by one Commissioner who has not been granted a mandate to do so by the Member States?
The content of the MAI must therefore be discarded. Any new negotiations must take place on an entirely different basis and within a framework other than that of the OECD, which brings together the richest countries. We need to recognise the sovereignty of states in the choices they make in relation to development and their social, cultural and fiscal policies. It is not American or Japanese multinationals that should lead the world, but governments that have been elected by the people. The rejection of liberalism and a desire for change were expressed during the last elections held in France, the United Kingdom, Sweden and Germany. The European Union and global agreements must take this into account, as failure to do so will lead to their outright rejection by the people. Lastly, new negotiations, which could be carried out under the auspices of the UN or the WTO, should be transparent: the people, the elected representatives and associations need to be aware of the major issues that affect the future of their countries.
Mr President, the Prime Minister, Mr Jospin, chose the only correct option last week in announcing that France was to withdraw from the OECD negotiations on the MAI. As rapporteur on the legal framework for the MAI, I am extremely pleased by this, Mr Kittelmann. The European Parliament's resolution in March established clearly that the draft agreement not only has serious shortcomings, but that it even goes completely in the wrong direction in many areas, because it gives priority to the rights of investors over everything else, for instance. We therefore urged that the agreement should not be signed in this form. The Commission's answer to this was certainly incredibly disappointing. Yet we have seen the effect of Parliament's resolution, of the widespread international mobilisation of hundreds, if not thousands, of citizens' interest groups, non-governmental organisations and trade unions in Europe and worldwide, Mr Rübig, and the same applies to the sound report produced by Mrs Lalumière for the French Government, and to the important signals given by the Greens in France.
Sir Leon Brittan, you now have clear evidence that European politicians, European governments and European civil society do not share your line on free trade! Accept the consequences of this, bury the MAI, shelve it. Mr Jospin rightly said last week that the MAI cannot be reformed. That is why it also makes no sense to transfer it to the WTO in the near future, because the WTO is anything but democratic, and is urgently in need of reform itself. Developing countries would be overlooked once again, with disastrous consequences for them. Nevertheless, one thing is clear - pay attention now, ladies and gentlemen -, we need an international agreement to regulate and supervise investments, the number of which has increased and is increasing by leaps and bounds. However, the crucial issues are: who takes part in the negotiations? Are weaker parties granted an equal right to a say in the matter? Are all those parliaments affected, including the European Parliament, granted power of codecision, and what is in it afterwards? This is really crucial. That is why this agreement should not lower environmental and social standards. It must establish political control of the economy and make democratic supervision the norm. Please inform the French Government of this, Sir Leon.
You always place emphasis on the developing countries yet they were not even at the negotiating table. Please read the texts first!
Mr President, the MAI as formulated by the OECD is dead. Let us not beat around the bush or waste time with a text that has lost all credibility. France, quite rightly, has definitively rejected this MAI in the light of Catherine Lalumi&#x010D;re's excellent report, which showed the extent to which this pseudo-agreement attempted to strike a fatal blow to the social, cultural and environmental acquis . What is more, France has stated openly what a number of governments, trade unions, NGOs and even some Members of the Commission have been thinking.
The MAI has been in the spotlight for some time now. But how many other agreements of this type are concluded by the OECD to then be rendered inapplicable? The shipbuilding industry is one example. They are inapplicable because they are prepared behind closed doors by people who are completely cut off from reality. People who are doubtless very competent but perhaps a little too confident, to the extent that they take over from the political officials and make the decisions that they are supposed to make. As a result, this type of institution finds itself in a situation in which technocracy prevails over politics and in fact over democracy itself.
This is why I personally question the role of the OECD and think that today we should no longer hesitate to call its very existence into question. You will be aware, Mr President, that the Chateau de la Muette in Paris, where the organisation has its headquarters, has become rather like the Bastille at the end of the 18th century, in other words a symbol that has lost its purpose. I myself strongly believe that the dissolution of the OECD should be accompanied by a strengthening of the WTO. It is within this organisation, and no other, that this type of debate on investments should take place. But if we want to be as efficient as possible - and here I am specifically referring to the millennium negotiations - we should consider a more democratic way of monitoring the WTO.
This is why I would like Parliament to agree to create a powerful committee, one which is fully involved in monitoring the work of the WTO, along the lines of the system already in operation in the US Senate. If the French Government has dealt a fatal blow to the OECD's MAI, it did so in order to better create a new dialogue, one that involves all actors, both large and small, who have a part to play in the globalisation of the economy. Once again Mr President, this should take place in the WTO and nowhere else.
Mr President, I have been listening carefully to Commissioner Brittan, but I would like to remind you that we were among the first to draw attention to the detrimental nature of the MAI project developed by the OECD, mainly because it called into question the vital regulatory role played by the states, it introduced a new legal hierarchy amongst international actors by favouring investors and it marginalised developing countries from the negotiation process.
I would like to welcome all parliamentary and extra-parliamentary initiatives, including Mr Lannoye's initiative, in which I am involved; these have mobilised a large part of the European political community against a draft treaty that is both unreasonable and unamendable. The way it has been drawn up would, in practice, have prevented major European interests and specific characteristics from being defended (cultural exceptions, high social and environmental standards, unacceptable extra-territorial legislation). These initiatives have in my opinion contributed to a significant shift in position for some Member States, including France, and of course I welcome this.
The definition of a clear regulatory framework along with complete and harmonised rules would indeed be very useful. Consequently, a number of Member States think that negotiations should be resumed but on a completely different basis and within the appropriate framework, one that allows participation of all parties concerned. This is certainly not a touchy reaction, Commissioner.
The debate calls for negotiations to be carried out within the WTO and not the OECD. But the rules of the WTO - let us not forget - do not take into account the social and environmental concerns so dear to our peoples. We shall therefore once again have to be extremely vigilant: the Council must be very precise in the way it draws up the new mandate that it will grant the Commission, and we in the European Parliament and the national parliaments must monitor its implementation rigorously so that in the long term investment flows benefit all our populations.
Mr President, Commissioner, ladies and gentlemen, initially an attempt was made behind closed doors over many years to work out an international agreement that aimed to achieve complete control of financial capital. This attempt was temporarily unsuccessful due to an indiscretion in Canada, which attempted to eliminate national, social and environmental legislation that had been secured previously by years of legal cases.
The structure of the MAI programme has made every democrat aware of how quickly fundamental democratic rights can be lost. We are facing a large-scale redistribution throughout the world. Multinationals no longer make their profits predominantly from production; up to 70 % of profits are now a result of speculating in money. This is a system that is bound to go wrong, and is already doing so to a degree, and one that leads to mass unemployment and widespread poverty in favour of a small number of people.
The MAI was an instrument that aimed to remove even the minimal residual risk from this speculation, and to undermine the remaining sovereignty of the nation states.
You are unsure, and that is why you feel the need to interrupt. I know I am right. That is why I do not need to interrupt you!
Mr President, the MAI can be reduced to a simple formula: multinationals have all the rights and the states have all the duties. However, at a time when some multinationals have bigger budgets than some Member States of the European Union, I do not think it is the multinationals that need protection, as Mr De Clercq proposed.
It is to this Parliament's credit that it has debated and endorsed the Kreissl-Dörfler report, which serves as a warning to Member States that the Multilateral Agreement on Investment could endanger democracy itself. As it was the cultured men and women in France who immediately took action to preserve the cultural exception, it very quickly became clear that this MAI affected every area and that, had the agreement been signed, a national parliament would not in future be able to adopt a text that was not in line with the provisions of the MAI.
As Prime Minister Lionel Jospin stated, the arguments against this draft agreement do not hinge on sectorial or technical points, rather they relate to the very reasons behind these negotiations and pose fundamental problems as regards state sovereignty, given that each state would be obliged to make an irreversible commitment. Irreversible! So what would be the point of changing government, voting, changing policies, if everything were determined elsewhere?
It is one thing to confer sovereignty on delegations within the framework of this Community, in a state-controlled procedure and a historic adventure, as we perceive and currently shape it, and which for us is of considerable importance. But it is quite another thing to confer sovereignty on private interests. Therefore, for those of us who campaigned against the MAI, Lionel Jospin's decision to leave the negotiating table is very satisfactory, and is not a touchy reaction, as Commissioner Brittan said. It is a decision that was thought through carefully and taken following the excellent work by Mrs Catherine Lalumi&#x010D;re.
Does this mean that we are against all agreements? No, it does not. But we very much hope that none of the agreements currently under discussion, be it the MAI, the New Transatlantic Market or the Transatlantic Economic Partnership, are devised in secret or abandon the rights of the people in favour of private financial interests. It is to be hoped that future debates will take place under the auspices of the WTO, for example, where developing countries will be able to have their say and will no longer be presented with a fait accompli . In short, democracy should still have a purpose and a future.
Mr President, I welcome Sir Leon Brittan's statement. Criticism of the MAI is largely based on a misunderstanding. It is not a matter of instituting privileges for foreign investment, but of establishing guarantees of equal treatment. Under an investment protection agreement, a country may adopt the environmental provisions of its choice, provided they are not used to discriminate against foreign investment. Contrary to what some critics seem to believe, the MAI would not facilitate short-term capital movements. The underlying aim is quite the opposite: promoting long-term investment. For the underdeveloped countries, long-term investment can be preferable to short-term borrowing or foreign portfolio investment. If the economic situation changes for the worse, short-term capital of this kind can easily be moved away - with potentially dire effects. Since it is usually the best companies that invest abroad, the social conditions on offer are likely to be better than average. These companies will normally engage in transfers of know-how and technology, providing better support for long-term development than national exchequers could achieve by means of transfer payments.
There are more than 1 600 bilateral investment protection agreements. One MAI could replace this contractual jungle with a more transparent system. There is no obligation on countries to join. If the current criticism leads to negotiations being broken off, long-term investment in the developing countries will be one of the first casualties. All the more so if a renegotiated MAI, instead of enshrining non-discrimination, were to impose higher requirements on foreign companies than on domestic ones - which is what some critics seem to want. Private investment does not come on demand. And slowed investment flows would be to everyone's disadvantage.
Many developing countries today are so keen to attract foreign investment that they are offering subsidies to foreign companies. An agreement involving extra burdens on business would undermine their attempts to make themselves attractive to investors. The purpose of some opponents' endeavours to block the MAI could precisely be to put obstacles in the way of international investment. There is a widely held belief that, if companies cannot invest abroad, they will do so back at home. Protectionism of this kind can easily have the opposite effect. Companies unable to invest abroad - in support of new market strategies, for example - might then find it hard to do business at all on the domestic front. Maybe it was a mistake to hold the negotiations under the auspices of the OECD. Suspicions are bound to arise when the lead organisation has such a limited membership, with a mere handful of developing countries participating. As Sir Leon said, even though its remit is primarily trade and not investment, the WTO is probably better placed to handle the negotiations.
Mr President, the French Government's decision to withdraw from the OECD-level MAI negotiations was a courageous one, and leaves me gratified on two counts. Firstly, the agreement that was being worked on would grant unilateral rights to multinational companies at the expense of democratic principles, and that is totally unacceptable. Secondly, the decision demonstrates that democracy works; the will of the people can prevail. Nothing dictates that the multinationals will have their way, with unfettered free trade as the be-all and end-all. The French decision puts down an important marker in this respect. I am surprised that other governments calling themselves left-wing - the Swedish one, for example - have not followed the French lead. Instead, they have simply absorbed the underlying philosophy of the MAI.
We should now jettison the current proposal and start the process all over again, basing ourselves this time on a more socially and environmentally oriented agenda, and offering a place at the discussion table to the third world countries.
Mr President, in my opinion this incantatory talk of the virtues of liberalism is not likely to restore health to a project that is so obviously ailing.
Following the French Government's decision to withdraw from negotiations, it seems quite clear that political conditions are no longer appropriate for these negotiations to continue. I would like to draw your attention to the fact that the French Government is not alone. The Belgian Government was greatly disturbed by what happened in Paris, and the future government of Germany is also questioning the relevance of a project that is evidently flawed.
We are talking of transferring negotiations to the WTO. Firstly, I would like to remind you that the WTO is not the temple of democracy people presume it is, and that the small states of the South barely have their voices heard in this forum. So as Mr Sainjon suggested, we will certainly also have to review the way in which the WTO operates.
Furthermore, to transfer the debate without changing the basic project would not change a great deal. In this respect, I am very concerned to hear Commissioner Brittan reiterate during meetings his faith in the virtues of the present project. It is a project that can be likened to a poor-quality film, or what we might call a 'turkey'; changing the set or adding extras to crucial scenes will not turn it into a good film, especially if the script and the stars appearing in it are the same, and if it continues to be directed by the multinationals.
I therefore think that if future negotiations take place within a new framework, the conditions in which they take place should be discussed democratically, and that Commissioner Brittan and the European Commission should be given a clear mandate that is monitored democratically; otherwise we are in real danger of misleading ourselves totally in this debate.
Mr President, an agreement on investment is doubtless needed, but not simply any agreement. The present draft MAI treaty almost caricatures the concept of ultra-liberalism. We are told that it is aimed at protecting non-national investors who, it would appear, have a lot to fear from the states. But this protection is to be put before the rights of citizens and the rights of the states. This would give non-national investors the opportunity to question any government policy or action that might reduce their predicted profits. It would also grant them the right to full and constant protection, and this would ban the states not only from taking future nationalisation measures, but also from taking any measure that has the equivalent effect. In addition, there would be a special clause that would render irreversible any liberalisation measures laid down by a government.
How could such a monstrosity ever have been negotiated? Did the OECD believe that science and money create world peace? No, world peace is the result of an agreement between democratic governments who create and protect it. Investors are able to prosper within the framework of this peace, on the condition that they do not destroy, undermine or evade these democratic agreements. Public opinion is well aware of this, as it has demonstrated in the space of a few weeks by speaking out against this very attractively packaged draft agreement purporting to guarantee that in future everything would be free and without discrimination, with a couple of exceptions, namely cultural and audiovisual exceptions which the states, like naughty pupils, would be granted on the condition that they submit a specific request.
Is this promise that everything will be free and without discrimination for foreign investors aimed at the non-democratic states? Of course not. We are all aware that they can sign treaties and have absolutely no intention of respecting them unless threatened with war. We are therefore getting closer to the real reason behind these negotiations: they are intended to facilitate foreign investment in developed democratic countries and ensure that investment comes directly from multinationals or indirectly from the various mafia or dictatorships in the world. But of the democratic countries being targeted, it is evident that the countries of the European Union are being targeted most, because they constitute a huge market that is gradually placing social issues high on the agenda and becoming a unique democratic force in the world, one that is capable of making human rights a priority. But the fact remains that democracy is a lengthy process and we have still not completed the task of defining all our environmental or consumer protection regulations, or even our minimum social requirements. Neither are we equipped with political institutions that are strong enough to ensure our choices are respected and to negotiate with one voice. So it is understandable that some are keen to create the conditions which would destroy this democratic construction by imposing other laws, such as the law of money, or even that of the United States.
It is therefore a very bad project, one that has been carried out outside civil and democratic society, as Catherine Lalumi&#x010D;re's report so clearly highlighted, and that should be discarded. Not because of a touchy reaction, Sir Brittan, but in order to start again at a later date, for example within the framework of the WTO.
Mr President, I should firstly like to thank Sir Leon Brittan for continuously helping to objectify the debate. I believe that the most important thing is to go into what this agreement is actually concerned with. I should like to thank Mr Kreissl-Dörfler for stating very clearly that an agreement is necessary. I believe we can also say that increasing demands are being made on politics as a whole. It is also repeatedly said that we must come to grips with globalisation. Mr Kittelmann said today that we in the European Parliament must also determine the rules of the game for increasing world trade. That is why I should like on this occasion to take up the cudgels for the Multilateral Agreement on Investment. I believe the mystery should be removed from the whole project, because this is about nothing other than ensuring that foreign investors and investments do not enjoy less favourable treatment than domestic investors and investments. This is the core issue, and I believe we must all declare our support for it. We are seeking to ensure high standards, rational liberalisation of investment rules, and an effective disputes settlement procedure.
I believe it is essential that we settle conflicts satisfactorily in this area. The current negotiations on the MAI have led to an increase in the information needs of the general public. The importance of this issue was also recognised. Cross-border investments have meanwhile become the most important driving force in the world economy. Impressive figures support this statement. In the last 13 years annual investment flows have increased 17-fold, from USD 25 billion to 424 billion. In my country alone, Austria, 8 % of the gross domestic product is apportioned to investments from abroad. This secures many jobs. No less than 1 500 bilateral agreements are in force throughout the world for concluding such investments. It goes without saying here that the need to create adequate legal frameworks has increased greatly; a legal framework such as has existed for trade in goods since 1947, in the form of the GATT, and since 1995 for cross-border trade in services.
The current draft agreement now secures equal national treatment as well as most-favoured nation treatment. For instance, it guarantees the French employer that competitors in the market cannot draw any competitive advantages from discriminatory locational factors.
Mr President, the effects of the MAI would be felt around the world - which explains why it has met with such near-universal condemnation. Some 560 organisations from 67 countries have come together and launched a joint plea for the right of scrutiny. They want greater transparency and openness, more free debate and the involvement of civil society.
I wish to congratulate all those - including my colleagues in the European Parliament - who have contributed towards uncovering the true face of the MAI. What lessons have been learnt? What has this discussion taught the Commission, the negotiators, Sir Leon Brittan - and even Mr Burenstam Linder? Well, they have been made to understand that this is not the way to proceed. An investment agreement should be facilitating, not restrictive, and should help us to meet our international environmental commitments. We must state unequivocally that our environmental objectives are of paramount importance. Priority should be given to fulfilling the agreements and commitments entered into at the major UN conferences; international investment agreements are not exempt from these overarching criteria. The MAI will not meet with general approval until human rights are given precedence over the rights of big business.
There is a wider degree of consensus on this issue than the protagonists would wish to admit. The fact of the matter is that most people, but not all who have spoken, see the merits of an international agreement on investment, and they are right to do so.
They are right to do so, because it is an absurd caricature to present such an agreement, provided it is of the right kind, as being something that is simply for the benefit of multinational companies. Not at all. If we are concerned about those who are suffering from the Asian crisis, if we are concerned about the fact that there are in a country like Indonesia literally millions of people who are now below the poverty line because of that crisis, then we have to be interested in attracting investment to those countries, because that is one of the ways to recover. It will not attract investment unless there is an adequate framework to enable people to invest safely. That is the reality of the situation. You cannot force investment to take place. You can do what you like. You can shout and you can scream slogans from the sky, but people will not invest unless they believe that there is a possibility to get a return. That is why it is in the interests of the poorest people in the world that there should be a proper framework for investment. That does not mean that there should be any agreement. The question is what agreement should there be and where should the forum be.
I have to say, in particular to Mrs Moreau, that some people who have spoken in response to a Commission statement seems to have decided what to say before they heard what the statement was, and seem to have made comments which are completely unjustified by the statement. In particular, I said right at the outset that, as far as we were concerned, the primary forum for such an agreement should be the WTO. The primary forum for such an agreement should be the WTO, because it is there that the developing countries are present in person and there that their concerns can most fully be met. I said that quite clearly and I have said that many times before. Of course one has to look at what has happened in the OECD in the context of that view. I did not make any pejorative remarks about the French Government. If that was heard by the honourable Member, she heard what was not said. She should withdraw that, because nothing of the kind was said.
The fact of the matter that we now have to consider, coolly, if we now have to go to the WTO - which is likely and which I have always favoured, in any event - is indeed one of the lessons to be learnt from the negotiation that took place in the OECD. I do not reject that negotiation as being one that was invalid or inappropriate. The fact of the matter is that that negotiation was commenced on the basis of a mandate which was supported unanimously by the Member States, all of them democratic governments, after debates in this Parliament as well - not on the basis of some go-ahead of an irresponsible kind and abuse of power by the Commission. It is nonsense. Last year the Council of Ministers commended the progress that had been made and asked that further progress should continue to be made. So it is not a frolic of our own that we have gone on, but a responsible negotiation in a responsible place. It was legitimate for the Member States - including every single one of them - to believe that a negotiation in the OECD could provide a platform from which one could proceed to a negotiation in the WTO and it could provide lessons that could be drawn from it. All of that is clear.
I have made it clear in this House time and time again - and most recently today, for those who are prepared to listen - that we, on behalf of the Member States of the European Union, were not prepared to complete a negotiation and to enter into an agreement which did not provide adequate protection for the concerns that have been expressed about the environment, for the concerns that have been expressed about audiovisual and other cultural matters and for the concerns that have been expressed about the observance of ILO labour standards.
We did not conclude the negotiation and were not going to conclude the negotiation without reflecting on the legitimate concerns of the Member States on those subjects, because that was the mandate. The sole question was whether there was a reasonable chance of completing those negotiations with an acceptable agreement or not. I believe that we will never know the answer to that question because the negotiations are likely not to be concluded in that way. I do not know what the answer would be, but what I do know is that there is absolutely no basis for suggesting that the Commission would reach an agreement, when we have expressly said that we would not do so without meeting the legitimate and reasonable concerns that have been expressed!
Now it may well be that the scene shifts to the WTO. I have said that we regard that, in any event, as the preferable forum and as the main place in which a negotiation should take place. To achieve that we have to persuade everybody that there should be a new Millennium round and we have to persuade people that a negotiation on investment should take place in it.
We will be able to do so and we shall be accountable to the democratically-elected governments of the European Union and, as has been generously said by at least one distinguished speaker, the Commission accepts its responsibilities to the European Parliament as well.
One thing I must say, and one thing that is dangerous that has been said, is that there has been a lot of talk about sovereignty. What does that mean? As far as sovereignty is concerned any international agreement on any subject is to an extent an acceptance of a limitation of sovereignty. The agreement setting up the European Union is an expression limiting sovereignty. The Treaty of Maastricht limits sovereignty, the Treaty of Amsterdam limits sovereignty, but it is being done by democratically elected governments with the support of democratically-elected parliaments, because they believe that internationally we can reach an agreement which is for our benefit and achieve thereby something that cannot be done just by individual governments acting on their own.
If you take this argument about sovereignty or au pied de la lettre in the way that has been argued today, you would never have an international agreement on anything. Of course you may want to have provisions in agreements that allow you to withdraw from them at a certain time and on certain conditions. That is reasonable and it may or may not be appropriate in this case. But the argument about sovereignty is an appeal to the emotions and a contradiction of everything that we have achieved in the European Union over the last 40 years, because if that argument had prevailed, we would never have started and none of you would be here today.
I value your presence, I hope that we can work together to achieve the right results in the right place but we will only be able to do so if we speak with a clear head and shed some of the emotions which have wrongly entered a subject which is important but where it is necessary to have a little more light and a little less heat.
Mr President, I would like to come back to the remarks I made earlier, which were corrected by the Commissioner. I heard a comment made that the French Government reacted touchily to the MAI. In French, a touchy reaction means an unconsidered one, and this is why I think that this is a pejorative comment in relation to my government, which is democratically elected like the others. Several speakers have also repeated this expression and this is why I am asking Mr Brittan to withdraw his remark.
Mr President, I am sorry the honourable Member has had a problem with the translation but as it happens I was following the text very closely and I will repeat what I said about the French Government and the only thing I said about the French Government. I said:
' I am aware, nonetheless, that the MAI negotiations continue to generate strong feelings in some quarters and in some Member States. In particular, last Wednesday the Prime Minister of France announced in response to a parliamentary question that France would withdraw from the negotiations. As a result, the planned meeting this week of the OECD negotiating group will not now take place. Instead, consultations under the chairmanship of the Deputy Secretary-General of the OECD will take place in Paris today with the participation of the Commission and Member States'.
That is what I said. It is not what the honourable Member heard and I am sorry that either through her conviction or as a result of a problem of interpretation she thought she heard what she did not hear and what was not said.
I do not intend to reopen the discussion at this point. I shall just briefly give the floor to two colleagues.
Mr President, Sir Leon Brittan, of course it is absolutely clear to everyone in the House that international treaties, including the Treaty on European Union, limit sovereignty in certain areas. And we do not have anything at all against this. But what Mr Jospin said, and what we are also saying, is really that this agreement on MAI limits the sovereignty of a state in a particular way that is no longer linked to the way in which an EU treaty limits sovereignty, for instance. The issue here is preferential treatment in the area of investment: great. But the EU is much more than purely an internal market. This is a project for the whole of Europe, and that is really the crucial difference. We will gladly give up sovereignty for this, but not for an MAI in this form. I hope you can agree with me on this, as that would already be important progress.
Mr President, I do not know whether you share my opinion. I sometimes have the impression at the moment that we are sitting in the French National Assembly and not in the European Parliament. It will have been well received at home. I should like to support you, Sir Leon Brittan, on one issue and pass on your conviction. Without a Multilateral Agreement on Investment there will be no investment. I urge all those on the Left, who are so vociferous in their views, to explain this to the Third World countries when there is no investment. If you want to invest your own money, your personal money, in something, then you also require security. The agreement will be amended, and further negotiations will take place. However, if the Third World no longer receives aid in the form of investment, you have caused more damage than merely to prevent an agreement on ideological grounds.
The debate is closed.
(The sitting was suspended at 7.15 p.m. and resumed at 9 p.m.)
Emissions from diesel engines
The next item is the report (A4-0364/98) by Mr Lange, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council Directive amending Directive 88/77/EEC on the approximation of the laws of the Member States relating to the measures to be taken against the emission of gaseous and particulate pollutants from diesel engines for use in vehicles (COM(97)0627 - C4-0194/98-97/0350(COD)).
Mr President, Commissioner, ladies and gentlemen, almost exactly a month ago to the day, we adopted at third reading the legislation on passenger cars and light commercial vehicles. With this legislation, emission limit values for these vehicles have become 95 % stricter in Europe over the last fifteen years. Now we are turning our attention to trucks, lorries and buses, and here we find that the legislation has been very hesitant and quite different from that on passenger cars. The result is that today 50 % of all nitrogen oxide and particulate emissions in Europe are from lorries and buses, and not from the far more numerous passenger cars. Looking at the figures, there are about 200 million passenger cars on the roads, and lorries and buses add up to just a fraction of this number. It seems as though something is not quite right here, which is indeed the case, because until now it has never been necessary to fit an exhaust purification device in lorries and buses. The small changes to the limit values that have been made thus far could be dealt with by the manufacturer making a slight mechanical adjustment to the engine, changing the injection nozzle, adapting the engine, none of which involved any exhaust after treatment. I ask myself whether we can continue to accept this when we have fixed strict limits on exhaust emissions for passenger cars and light commercial vehicles, which require a catalyst to be incorporated into the exhaust system. The answer is no: we urgently need exhaust after treatment for lorries too.
That is why the proposal from the Committee on the Environment, Public Health and Consumer Protection says that alongside the stage for 2000, which is still based on making changes to the engine only, we should lay down a second stage for 2005, which would require an exhaust purification device to be fitted for reducing in particular nitrogen oxides and soot particles. This is not cloud-cuckoo-land, this is state-of-the-art technology. We now have vehicles with catalysts that reduce NOx emissions. There are entire testing programmes, which incidentally are strongly supported by the Bavarian state government and by the Dutch TNO, and even Fiat Ivecco in Switzerland is working with the federal environment authorities there. We have a combination of filters to reduce NOx and we also have particulate traps. Tests have already been underway for six months in Paderborn, and the results show clearly that the limit values we are proposing are realistic and achievable. So the central objective of this second stage for 2005 is that lorries, trucks and buses should also have built-in systems for exhaust after treatment.
This would also be economical in terms of price, because of course it will become cheaper with mass production; at present it costs about ECU 3000. But, because until now attempts to comply with exhaust emission limit values involved only making technical adjustments to the engine, the most significant consequence was increased fuel consumption, due to the fact that we were only targeting NOx and not CO2 emissions. By fitting a de NOx catalyst, to reduce NOx emissions by means of a catalyst, we can achieve a reduction of approximately 10 % in consumption in lorries. I think that a 10 % drop in consumption, given rising lorry traffic in Europe, is certainly going to contribute to reducing CO2 here. So a reduction in consumption is added to the effects of exhaust after treatment.
We also suggest of course that durability and monitoring should be increased, as with the passenger cars and light commercial vehicles. Commissioner, I would therefore ask you to show a little courage here, and not resolve to do merely what is already out there. In September there was a large fair for heavy goods vehicles, where the talk was of truck manufacturers being prepared for EURO III. Visitors could see for themselves that lorry manufacturers were able to satisfy the legal requirements of EURO III two years ahead of time. Surely we cannot say that we are adopting something that has been the state-of-the-art for two years already! No, we have to be ambitious. We must see to it that the lorries that we need are also as ecologically harmless as possible.
Mr President, I do not want to take up a great deal of the House's time, but first I would very much like to congratulate Mr Lange on his continuation of work on these very technical and important matters. As rapporteur on air quality, I simply want to highlight the importance for air quality of these issues.
This report probably has to take the prize for lengthy and difficult titles but it is a very important measure in the battle to improve air quality and, as a result, the health of our citizens. The limit values which are being been laid down in the first daughter directive on air pollution which is currently between first and second readings in this House depend on the whole package of measures under Auto-oil of which this is really an intrinsic part. The air quality directives have emission limits for 2005 and 2010. So the text that we are debating tonight is a very necessary piece of this jigsaw.
In Britain around 80 % of our goods are now moved by road compared to rail, waterways and other means. Heavy lorries, therefore, have major implications for the health of our citizens. Heavy lorries mostly run on diesel engines and these are responsible for a large amount of pollution from particulates and oxides of nitrogen. They also contribute to the creation of ozone and summer smog. We know all about those problems.
Several of the amendments supported by the Committee on the Environment, Public Health and Consumer Protection especially refer to particulates and Nox, recognising the difference between what pollutants are released in cities and what escape from long-range haulage. The research studies which have been carried out on particulates, or black smoke, underline the necessity to specify 2005 under this proposal, precisely so that industry will have to create the necessary anti-pollution devices such as particulate traps, and have the lead-in time to be able to do so. We have only recently pushed through the legislation demanding low-sulphur fuels by 2005. This is the logical other side of that equation. We must not listen to the voices calling for delay.
I simply want to emphasise, in conclusion, how essential it is to maintain the toughest possible emission limits as we have demanded in other parts of the Auto-oil programme. To ensure the health of our future generations is one of the most tangible parts of the work that we do here in the European Parliament to meet the needs and desires of our citizens.
I fully support Mr Lange's amendments and his work on what is a very technical area.
Mr President, Commissioner, I am glad that in the last few months we have been able to discuss and approve a number of interesting reports in the House, some of them by means of the codecision procedure, which gives meaning to the single market in the areas of transport and mobility as well. If we all realise that the single market is a success story, then it follows that we also want to have mobility. I would very much like to see mobility, not only of persons but of goods and services too. That is indeed the point of this single market. It is the answer to the global challenge, and this is why we in Europe need to have calculable values for mobility and for the hauliers who will in future have to pay out a great deal of money to drive vehicles with purified exhaust gases, and will indeed wish to do so. But before that, we need to have calculable and reliable values. I am not quite sure whether it is the Commission or the Council that procrastinates and says to itself 'Oh God, no! We cannot adopt such strict values!' I think that those guilty of procrastination come from both institutions.
I would like to thank the rapporteur for his presentation, which we will be glad to support. Again, I would like to point out that I consider the on-board diagnostics system to be an important issue. But it is equally important that this system does not automatically result in a bonnet crammed full of electronics, and that small and medium-sized companies continue to have access to these electronic steering devices. Commissioner, I would be much obliged if you would continue the work on OBD in this paper, should you be offered and accept the task, to ensure that SMEs are able to carry out maintenance work.
All in all we have certainly made some progress. I would like to say once again that the Auto-Oil programme was the breakthrough. We had stubborn partners but Parliament provided some good reasons as to why responsibilities should be given to this House. We were happy to assume them and we were also pleased to share them with you.
Mr President, Mr Lange has produced a first-rate report, which is no less than we would expect of him. The amendments to the Commission proposal incorporated in the report are altogether consistent with the amendments which Parliament pushed through earlier through the conciliation procedure when we looked at the other part of the Auto-Oil programme, passenger cars and light commercial vehicles. Now we are looking at heavy-duty vehicles.
The matters at issue are compulsory on-board diagnostics, the durability of emission purification systems and the standards which will be compulsory by 2005. Looking at the Lange report, the proposals - the standards for 2005 in respect of diesel fuel - would seem to be realistic. But if we are in favour of the use of 'best available techniques', we can aim to improve air quality rather more. The expectation is that fast developing technology will enable heavy-duty vehicles to meet the standards easily by the year 2005, even without clean-up technology such as catalytic converters. So Mrs Hautala's amendment is more ambitious. We have just discussed it in the Liberal Group, and the overwhelming majority of my group believe that we should support this Hautala amendment. We have to be somewhat ambitious, to set our standards rather high, because then we shall have a good starting position for the conciliation procedure with the Council.
And I hope the Commission, having learned from experience with the Auto-Oil programme, will back us over these more ambitious targets for diesel emissions. If we achieve that, we shall be on the way to getting environmental imperatives integrated into the transport sector.
Mr President, Mr Lange continues his splendidly competent work, this time in connection with heavy-duty vehicles. Everybody must surely realise how important it is to clean up emissions from buses and lorries. I would like to propose, however, that we should be a little more ambitious in one respect, namely the matter of particulate emissions. My colleague, Mr Eisma, has just mentioned that if we make use of the best scientific know-how at our disposal we could propose a more stringent limit value for particulate emissions for the year 2005. It may interest all of you who are still sceptical that the ACEA, the trade association for the car industry, appears to regard this as technically feasible. I have seen the documents with my own eyes. The other side of the coin is that they want to avoid binding obligations in a way. But we in Parliament have already stated in the Auto-Oil programme that we wish to give a clear signal to industry and, with that in mind, we want binding limit values, as Mr Lange proposes.
What we need to do now is to think seriously about the decisions reached in the Auto-Oil programme. We are bringing onto the market cleaner, low-sulphur fuels, which are just what we need for a more progressive approach to vehicle technology. We have given a signal that we want new generation catalysts and filters for particles that are a danger to health. In fact, these technical solutions are already on the market. For example, the United Kingdom's largest supermarket chain, Tesco, has decided to fit all its vans and trucks with very effective particle filters that do much to lessen particulate emissions, while low-sulphur diesel fuels are still being used.
Mr President, Commissioner, Bernd Lange has produced a very good report on reducing emissions from heavy-duty vehicles. I agree with him on most points and support his proposal, although there is one area where he is being over-ambitious in my view. Mr Lange is calling for a limit value of 2.0 for emissions of nitrogen oxides, whereas I would suggest 3.0.
The automobile manufacturers' association ACEA believes that, by 2005, it will be possible to reduce nitrogen emissions by 30 %, the reference value being 5.0 in the year 2000. This corresponds to 3.5 g per kWh, but brings with it a rise in fuel consumption, which is a problem from the point of view of the greenhouse effect. Greenhouse gases have been the subject of discussion on many occasions in this House; keeping them down is one of our main environmental objectives. I still feel that we can afford to be a little more radical than ACEA suggests, dropping to 3.0 g per kWh.
Thanks to the efforts of Mr Lange and Mrs Hautala, we achieved good results in Parliament on the Auto-Oil proposal. Research evidence has shown that our suggestions - for example on fuel quality - have solid underpinning.
As for diesel engines, comprehensive trials are still being carried out. Before we submit proposals, we need to evaluate the results of this work
Lastly, I would like to support Mr Lange's call for financial incentives to encourage changes in motoring behaviour. If we are lucky, we might even manage to surpass his strict target values.
Mr President, the differences of opinion that I have from time to time with Mr Lange shall not prevent me from praising him on the quality of this report. It is of interest to us too. But it has already been mentioned in the discussion that, following preliminary consultations, the Commission - and also incidentally the Member States - started out from a different basic idea. With passenger cars and light commercial vehicles, we managed to propose having a second stage with indicative values, but that was changed. In this case though, we believe that because the necessary test procedures have not yet provided all the data, it would not be sensible, particularly in terms of making better use of the technical possibilities, to fix mandatory values at this early stage for 2005. And all the more so, Mr Lange, because we have committed ourselves to presenting values for a second stage by the end of 1999. That means that we - or industry - have another five years. We would still have time to include the results of the Auto-Oil II Programme, we would have more data, and above all, we would have better international coordination by then. We also want to implement these values internationally, so please understand that the Commission cannot accept this fundamentally different proposal. I also presume that I am right in predicting that the Member States will be more inclined towards our approach.
I would therefore now like to talk briefly about the individual amendments. We can accept Amendments Nos 11 and 12 fully, we can accept Amendments Nos 6, 16, 17 and 24 in principle, in other words we shall have to look at the wording again, but we still have time to do that. We can accept in part Amendments Nos 3, 5, 7, 8 and 20, on the need for high quality fuel to achieve future emission standards (No 3, second part), and on the need to link future standards with durability requirements (No 5). Mr Florenz, we wish in any case to put together a package which also includes the OBD requirements. It is to be a coherent package because each element supports the other. Because we are striving for international regulations, we can of course accept Amendments Nos 7, 8 (second part) and 20 (second part), supporting the idea of a worldwide harmonised test cycle. We cannot accept the other amendments for the general reasons I have already cited. I think that because we are at the first reading stage here, I do not need to go into each amendment and explain in detail why it cannot be accepted.
That is the present situation and now we shall see what the Council decides. It is indeed possible that the common position will be approved at the next meeting, so that we shall be able to go on with consultations quite soon. Then there will be the second reading and there we will see what the outcome of the subsequent wrestling match is. The Commission is relatively calm about it, because we think that this proposal in any case represents a considerable improvement. Mr Lange is right that the matter has simply been ignored for a long time, by all of us; I cannot remember Parliament ever urging us to make progress in the area. But that does not excuse us. Now we are making progress, and I think that perhaps we are even moving faster. If, as Mr Lange has said, technology develops equally quickly, then it may even be possible that in the course of 1999 we are able to make proposals which, when they become mandatory in 2005, will come close to what Mr Lange is now proposing. But as we do not want to do that until 1999 - not because we are lax but simply because we still have time and therefore we should use it - we do not need to have a big argument on the basics here.
Mr President, Commissioner, allow me to ask a supplementary question. You are now a very experienced Commissioner and, in a manner of speaking, caught up in the European institutions. Could you once again enlighten me as to the percentage of cases in which the Commission has submitted a proposal by the specified date? Secondly, if you put forward a proposal for the 2005 stage in autumn 1999 at the earliest then, in view of the experience with the first Auto-Oil programme, where it took over two years, and considering also that the time needed to develop the engines of heavy goods vehicles is about twice as long as that for passenger cars (about five years), how much time are you estimating for legislation?
Mr President, I believe that we comply quite closely with our deadlines. I do not have an overview, and can only comment on my own area where I am very familiar with the situation. It may occasionally be the case that a Commission proposal comes one or two months later than promised, but in my sector the deadlines are respected fully. As the responsibility for this one is thankfully my own, I shall present the proposal before the end of 1999. Then it will be up to you how quickly you can deal with it. I shall not criticise you of course, as I am not entitled to do that, but if I remember correctly, this proposal was presented by us in December 1997 and you are dealing with it now. It has taken quite some time, but we had to tackle questions of detail, which we will not have to do with this new proposal, or so I would hope. I imagine therefore that this matter may be concluded within a year. As industry also follows the debate when a proposal is submitted to see what is in store for them, the five-year period would have to be complied with approximately. I do not consider this to be a decisive point. We will be able to do it, above all when we have a standard with comprehensive worldwide validity. That is naturally of great importance for industry, which does much more international business in this area than in any other. I do think that we can try. But I will take your comment as another request for us to be as punctual as possible.
Mr President, to set matters straight, the Commission did indeed adopt the proposal in December 1997, but it only reached Parliament six months later. So it took six months to cover the 200 metre distance between the Commission and Parliament!
Mr President, to clarify the matter I must point out that we passed the documents on to the Council, as is the usual practice, but after that it was no longer in our power to see whether the Council dealt with them with appropriate speed. I must stress that we are not the guilty party here. The Council cannot comment on this as it is not here, but that is just the way it is. Les absents ont toujours tort .
I agree with Mr Bangemann. I do not think that now is the time for us to deal with the question of why it took several months to cover 200 metres.
The debate is closed.
The vote will be taken tomorrow at 12.15 p.m.
Volatile organic compounds
The next item is the recommendation for second reading (A4-0358/98), on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council (C4-0389/98-96/0276(SYN)) with a view to adopting a Council Directive on limitation of emissions of volatile organic compounds due to the use of organic solvents in certain activities and installations (Rapporteur: Mr Cabrol).
Mr President, Commissioner, ladies and gentlemen, this proposal for a Directive seeks to limit volatile organic compound emissions, or VOCs, emissions which occur due to the use of organic solvents - which are themselves volatile organic substances - in many industrial activities. The aim is to reduce these emissions by 67 % in comparison to the 1990 rate.
The proposal for a Directive puts forward three different ways of achieving this aim. The first involves respecting emission limit values which are mentioned in Annex II A. This means that thresholds or values are indicated for each industrial sector and undertakings must respect them. Secondly, Member States could implement national plans giving the same results across all industrial sectors as those obtained through the first method. The third method involves implementing reduction systems as defined in Annex II B, allowing each undertaking to use solvents containing fewer VOCs, either by changing processes or treatment materials or by using a combination of both to achieve the same results as those obtained through the first method.
The common position has kept some amendments, which is an improvement that Parliament wanted to see, but other amendments have not been kept and the Committee on the Environment calls on you to either vote in favour of those amendments which have not been retained, or rather put them to another vote. The amendments are as follows; Amendment No 1, although slightly unrealistic, calls for the total elimination of emissions rather than attempting to reduce them as much as possible. Amendments Nos 2 and 8 demonstrate our concern to safeguard the health of people who by virtue of their occupation are exposed to organic solvents. Amendment No 3 calls for the best available techniques to be promoted in accordance with Directive 96/61/EC. Amendment No 4 calls for solvents used by painters in the building trade or for DIY to be included since these solvents account for 30 % of total emissions. Amendment No 5 proposes to examine how installations operating below the thresholds laid down by the Directive can be brought within the scope of future rules. Amendment No 6 is designed to enable certain Member States to impose more stringent restrictions. Amendment No 7 calls for the time period in which regulations are implemented to bring existing installations up to standard, to be extended to two years. Amendment No 9 aims to allow volatile organic compound emissions to be measured by any method equivalent to continuous measuring. This means that enterprises can select which method to use, providing the overall result produced is the same. Amendment No 10 provides for wagons and trailers to be included under 'vehicle refinishing', a clause that will be easier for professionals to apply and is just as effective in terms of results. Amendment No 12 provides that the solvent management plan should be done every three years, which appears far more understandable and more easily applicable than to request an annual management plan. Lastly, Amendment No 13, which mistakenly bears my name but was in fact tabled by the PPE, refers to the principle of the best available techniques, as already mentioned in Amendment No 3.
However, despite the fact that some of these amendments have been accepted by the Committee on the Environment, I, for my part, and from a purely personal point of view, should like to remind you - because I have not always been understood in these cases - that I will oppose the second part of Amendment No 11 due to the fact that it might lead to difficulties in the leather industry because it limits the solvent consumption threshold. I will also vote against Amendment No 14 which, incidentally, has already been rejected by the Committee on the Environment and retabled by the PPE, because it rejects national plans which are so useful. I think Amendment No 15 has been withdrawn.
To conclude I would simply remind you, Mr President, Commissioner, ladies and gentlemen, that this Directive concerns more than 400 000 undertakings and 10 million jobs across a broad range of industrial sectors. It therefore merits our full attention, and we must consider all the potential threats it could pose to jobs in these companies if we implement measures that are either too stringent or do not take the reality of the situation into account.
Mr President, I should like firstly to thank the rapporteur for his excellent work. His first report at first reading was very balanced and achieved a very high standard of protection for human health and the environment whilst, at the same time, recognising the needs of industry and the difficulties it has - certainly small and medium-sized enterprises - in achieving some of the standards laid down in this proposal.
We think that the common position is in large part acceptable. It has for the most part taken in a large number of the amendments we tabled at first reading. But we do not think it is perfect. The rapporteur has quite correctly addressed some of the deficiencies of the common position and the Socialist Group will certainly support the amendments he has tabled. We hope the Commission will do so also. I and other colleagues have complemented his amendments with several others, seeking to plug the holes through which some of the VOCs might still continue to escape from the common position and cause problems for us.
Finally, I feel the Commission must support us and press for these amendments with the Council. They will undoubtedly bring about a significant improvement in the technical proposals within the directive will continue to strengthen protection for human health and the environment and fully and properly establish a level playing field across the Union, in particular for small and medium-sized enterprises, in such a way that they can achieve the objectives of these proposals and at the same time remain viable, effective and functioning businesses.
I would urge the Commission and the Council to accept these amendments and give us a directive that we in the European Union can all be proud of.
Mr President, ladies and gentlemen, this Council text on the common position is a considerable improvement to the original Commission proposal. In the PPE's view the common position constitutes a balanced regulation for restricting VOC emissions, from both an ecological and an economic point of view. The proposed measures can achieve the goal of an EU-wide reduction in the emission of VOCs resulting from the use of organic solvents in the biggest industrial and commercial sectors by at least 50 % by the year 2010, by comparison with 1990. This Directive is thus an important step towards reducing the precursors to ground level ozone and therefore to fighting Europe's summer smog.
As Professor Cabrol has already said, we have here practicable regulations on authorisation and registration procedures for the approximately 400 000 predominantly small and medium-sized enterprises in Europe. The numerous amendments that the European Parliament tabled at first reading have also contributed substantially to these improvements. Where Parliament has only been partly successful is in restricting these national reduction plans, as they are known, to existing installations. Unfortunately at second reading the Socialist Group withdrew its support for our amendment completely eliminating national reduction plans. These plans are useless in protecting Europe's environment. Proof for me of the ineffectiveness of national action plans and reduction plans is the European Commission's report on the implementation of the Nitrate Directive.
I cannot begin to understand why the Commission is holding on to the instrument of national plans in spite of all the negative experiences we have had. We shall certainly have the opportunity to examine the results of these measures over the next few years. The rapporteur, Professor Cabrol, has kindly included some of the amendments which neither the Commission nor the Council took into account, but which were particularly important to us, for example the request for additional rules on the marketing of products containing solvents. In the main, therefore, our Group can support the present amendments.
Mr President, the late hour stands in stark contrast to the importance of the proposal we are now debating. It is indeed a question of a good or a bad life, or even death, for many people who work with or are exposed to VOCs. We therefore have good reason to thank both the Commission and the Council for not bowing to the massive pressure from industry, which was in favour of getting the matter shelved. These substances may be said to be doubly dangerous. On the one hand they are carcinogenic and cause brain damage and many other forms of damage by their direct effects, i.e. on people who work with the substances. That is a major risk in a large number of working environments. On the other hand, if they are released into the natural environment, they can undergo chemical or physical changes and, amongst other things, create an ozone layer. As good and necessary a thing as that may be 10 km above the earth, it is harmful at ground level. It can harm both people and animals. Raised ozone concentrations constitute a formidable health risk. A number of studies have shown that peaks in ozone concentrations bring with them serious disorders, such as asthma, eye diseases, constant headaches and, in extreme cases, death.
With the directive and Mr Cabrol's report we have moved a step further in the right direction. The ELDR Group cannot support all the amendments, because we do not actually feel that they all represent improvements. But there is one amendment I would mention in particular, which is Amendment No 1, because it is the only solution to the problem. We cannot protect ourselves against the problems arising from VOCs. There is no use trying to do that. We must quite simply be rid of them. The aim is straightforward: VOCs must be replaced by a better product, and that is precisely what Amendment No 1 demands.
Mr President, ladies and gentlemen, I believe that Mrs Dybkjær has pointed out very strongly the dangers associated with these volatile organic substances. For my Group I can say that we are not very happy with the compromise that has been reached. It is more than lax, and hardly constitutes an ambitious approach. The common position merely stipulates that values which have been in force in the Federal Republic of Germany since 1987 should be implemented in the EU only by 2007. That is absolutely ridiculous, because it means that standards that already apply in Germany would only need to come into force in the EU 20 years later. I think that belies all claims that this proposal is revolutionary.
Nevertheless, I think that Parliament has taken two initiatives that are very worthy of support. The first is a Directive on paints, as we know that a third of all paints are also responsible for VOCs. In the future we should be looking at developing and using more water-soluble paints, rather than those based on organic substances. Secondly, and this is something which particularly concerns me, it is essential that we launch an initiative for people who have been harmed by solvents. Mrs Dybkjær has just indicated once again the problem of carcinogenic substances, especially for people who come into contact with them in the workplace. Considering that these people often suffer life-long damage we really should be doing everything possible to make sure they receive more rights. We must also be resolute in fighting for greater safety, particularly for employees, in order to drastically reduce the number of people harmed by solvents. In this day and age we really should not be exposing people to this danger to their health by negligence.
Mr President, the present Directive is a further step towards a strategy to combat ozone, one which the European Union desperately needs. We know that the Union area is permanently covered by a layer of tropospheric ozone. The slightest incident can cause this layer to become so concentrated that it may endanger health, and even in areas where the air is clean, plants may be damaged to a degree that has serious consequences for agriculture.
A number of Member States have shown that we could have been stricter, which is why it is no surprise that Parliament has once again tabled an amendment that states: 'Member States which have progressed further than the Community in substituting dangerous organic solvents must be permitted to impose more stringent restrictions'. I think that we will have to continue in this way, and if necessary look again at whether abandoning the use of VOCs cannot be done more quickly, perhaps even before 2007, especially in the paint industry where many alternatives are already available. Or maybe we could move over to more closed systems in companies so that fewer harmful substances can leak out.
I also think that it is very important to worry not only about the health of the general population, but also to direct our attention to those people working in factories and workshops, and who come into contact with such substances. We should introduce special programmes for them, to restore their health or to prevent it from being too seriously damaged.
Mr President, let me begin by congratulating Mr Cabrol on a well-drafted new report. Some points are not fully developed, however, and I would underline what Mrs Dybkjær said just now, namely that the main purpose of this exercise should be to replace VOCs once and for all. They belong to a bygone age. New technical solutions will have to be found. It is no good telling just the big companies to comply with the directive. It may seem strange, but most operators in this sector are in fact small or medium-sized businesses. And they are now being offered exemptions. We appear to be shooting ourselves in the foot.
We have a prime opportunity here to illustrate how the needs of the environment and the demand for jobs can be reconciled. This is something we have talked about on many occasions, and it is a real pity that the report fails to address the question adequately. Everyone knows that substitutes for VOCs exist. We could surely strike out a little more boldly with these directives that affect our future. The solutions advocated take us backwards, not forwards and I regret that. The environment makes no distinction between small and medium-sized companies. It does not say 'Oh, those emissions are coming from a small plant, never mind.' The consequences are the same, regardless of the size of the works concerned. If I had a wish, it would be for a little bit more imagination to be shown. Let us find solutions for tomorrow's world, and leave these symbols of the past behind.
Mr President, the Commission would like to thank the committee, and particularly the rapporteur, for the careful and detailed examination of the common position laid down by the Council. We think that the common position clarifies and strengthens the original proposal, without changing its fundamental objectives or in particular its technical approach. It holds to the high level of protection for the environment and health, and in doing so, also tries to take into account the effects on industry.
For this reason I should perhaps limit myself to talking in greater detail about the 15 amendments. We can accept Nos 8 and 9 fully, Nos 10 and 13 in principle, and No 11 in part. All these amendments make practical or drafting improvements; passages which may be misleading are removed, additional information is provided, and reasonable requirements are added. Unfortunately, we cannot accept the other amendments. We do not wish to support Amendments Nos 14 and 15, which undermine the option of national plans. May I say to Mrs Schleicher that, in view of the objections raised by Parliament at first reading, we were able to persuade the Council to restrict the scope of these national plans and to introduce additional conditions under Article 6. I think that this flexible instrument is so clearly limited now that it can be accepted.
As for Amendments Nos 3 and 7, we want to avoid incompatibilities between the instrument proposed and Directive 96/61. Amendment No 7 would in our opinion lead to an inappropriate discrepancy between the definitions of 'existing installation' and No 3 would cause confusion with regard to the concept of 'best available techniques'. Amendment No 12 aims to reduce the frequency of solvent management plans, which we do not support because the usefulness of the plans is considerably affected when they are carried out over longer periods of time.
The Commission fully agrees with the comments made in the debate about health risks and the damage to health which has already occurred, particularly among people who work with these solvents. But as this proposal does not deal with occupational health risks, we cannot accept Amendment No 2. However, in the context of Amendment No 8, which we accept, we could exchange information with Parliament that will make it easier for us to take possible further steps. In two new recitals, Amendments Nos 4 and 5, the Commission is asked to take additional initiatives. We have already begun work on the first, but we do not want to commit ourselves at this point to finishing it by any particular time, because at the moment it is impossible to guess when that might be. As for what is requested in Amendment No 5, we do not actually wish to take action here. We are not presently planning to take new legislative measures for installations operating below the thresholds.
To Mrs Graenitz particularly, I would say that we do not support Amendment No 6 because the EC Treaty already contains the provisions which allow Member States to impose more stringent restrictions. The Commission thinks then that the proposal for a directive, together with Parliament's amendments which it has accepted today, offers an effective, enforceable and balanced basis for fighting ozone pollution in the troposphere, and that it will contribute to a high level of protection for the environment and for health.
And finally, in passing, I would like to say how glad I am that Mrs Breyer referred to the legal basis in force since 1987 in Germany, because it shows how progressive the government in office at the time was!
The debate is closed.
The vote will take place tomorrow at 12.15 p.m.
(The sitting was closed at 10 p.m.)